GOBIERNO NACIONAL DE
LA REPÚBLICA DEL ECUADOR

PARA

DE

FECHA

ASUNTO

Ministerio de
Recursos Naturales
No Renovables

MEMORANDO No.478-SH-SH-AL.2010

SECRETARIO DE HIDROCARBUROS

LIDER DEL PROCESO DE REGISTRO DE HIDROCARUROS
DE LA SECRETARIA DE HIDROCARBUROS

QUITO, D.M.,a 2 3 DIC 2010

INSCRIPCIÓN DE DOCUMENTO EN EL REGISTRO DE
HIDROCARBUROS

REF.SIGEST- 2010-28591

Remito a usted, el Contrato Modificatorio a Contrato de Prestación de Servicios
para la Exploración y Explotación de Hidrocarburos (PETROLEO CRUDO), en
el Bloque Diecisiete de la Región Amazónica Ecuatoriana, suscrito el 23 de
noviembre del 2010 entre el Estado ecuatoriano a través de la Secretaría de
Hidrocarburos y las Compañías PETROORIENTAL S.A., y OVERSEAS
PETROLEUM AND INVESTMENT CORPORATION, a fin de que sea
legalizada con su firma en la última foja del referido instrumento, con el objeto
de inscribirlo en el Registro de Hidrocarburos a folios 2845 al 3462 y cumplir
con lo dispuesto en el Art. 12 de la Ley de Hidrocarburos

Atentamente,

CH ZAS

Dr. Víctor M-ZuritaV. ——

LIDER DEL PROCESO DE REGISTRO DE HIDROCARBUROS
DE LA SECRETARIA DE HIDROCARBUROS
NOTARÍA TRIGÉSIMA NOVENA

DEL CANTÓN QUITO

Dr. Fernando Arregui Aguirre
Notario

TERCERA

Copia:

CONTRATO MODIFICATORIO A CONTRATO DE
PRESTACION DE SERVICIOS PARA LA

De: EXPLORACION Y EXPLOTACION DE
HIDROCARBUROS (PETROLEO CRUDO), EN EL
BLOQUE DIECISIETE DE LA REGION
AMAZONICA ECUATORIANA

Otorgada por: EL ESTADO ECUATORIANO POR INTERMEDIO

DE LA SECRETARIA DE HIDROCARBUROS, Y
LAS COMPAÑIAS PETROORIENTAL S.A. Y
OVERSEAS PETROLEUM AND INVESTMENT
CORPORATION

A favor de:

El: 23 DE NOVIEMBRE DEL 2010
Parroquia:

, INDETERMINADA
Cuantía:

20 DE DICIEMBRE DEL 2010

Quito, .

Edif. Site Center, Torre 2 + Oficina 010 + Planta Baja
Calle del Establo N* 50 - Cumbayá
Telfs.: 3801 250 / 3801 251 + email: notar39(Quio.telconet.net
Quito - Ecuador
00000000000000066060060066I6IIIIIéeeeeeecoderrBBDTITIA

zHn0y

NOTARÍA TRIGÉSIMA NOVENA

CONTRATO MODIFICATORIO A CONTRATO SS SES

PRESTACIÓN DE SERVICIOS PARA LA EXPLORACI fi y 5 Ey $
Y EXPLOTACIÓN DE HIDROCARBUROS (PETR: -)
CRUDO), EN EL BLOQUE DIECISIETE DE LA REGIÓN —/

AMAZÓNICA ECUATORIANA

QUE CELEBRAN:

EL ESTADO ECUATORIANO POR INTERMEDIO DE LA
SECRETARÍA DE HIDROCARBUROS, Y LAS
COMPAÑÍAS PETROORIENTAL S.A. Y OVERSEAS
PETROLEUM AND INVESTMENT CORPORATION

CUANTIA: INDETERMINADA

DI:20 COPIAS

(LEGT)

ESCRITURA NUMERO: CUATRO MIL CIENTO
SETENTA Y SEIS (4176)
En el Distrito Metropolitano de Quito, Capital de la República
del Ecuador, hoy día veintitrés de noviembre del año dos mil
diez, ante mí Notario Trigésimo Noveno de este Cantón, doctor
Fernando Arregui Aguirre, comparecen a la celebración del
Ñ presente Contrato, por una parte el Estado ecuatoriano por
intermedio de la Secretaría de Hidrocarburos, en adelante la
“Secretaría”, representada por el Ingeniero Ramiro Cazar Ayala,

de conformidad con el nombramiento constante en el Acuerdo

Dr. Fernando Arregui Aguirre
NOTARIO
¿B46

Ministerial Número Doscientos siete (207), publicado en el
Registro Oficial doscientos cincuenta y ocho (258) de diecisiete
de agosto de dos mil diez; y, por otra, las compañías
PetroOriental S.A. y Overseas Petroleum and Investment
Corporation, representadas por los señores Zhang Xing y Chung-
Jen Chang, de nacionalidad china y taiwanesa, respectivamente,
en sus calidades de Apoderados Generales y como tales
Representantes Legales, de las compañías PetroOriental S.A. y
Overseas Petroleum and Investment Corporation, Contratistas
del Bloque Diecisiete, de conformidad con los poderes que se
incorporan como habilitantes. Además interviene a petición del
señor Zhang Xing, el intérprete señor Cao Minquan, quien
debidamente nombrado y juramentado por mi el Notario de
acuerdo con el Numeral Cinco del Artículo Veintinueve de la
Ley Notarial, realizó la debida traducción literal del texto de
esta escritura y firma la misma para su conformidad y
constancia de lo actuado, quien es de nacionalidad china e
inteligente en el idioma chino mandarín y español.- Los
comparecientes son de nacionalidad ecuatoriana, china y
taiwanesa, respectivamente, mayores de edad, domiciliados en
esta ciudad de Quito, Distrito Metropolitano, legalmente
capaces, a quienes de conocerles doy fe por haberme
presentado sus documentos de identidad, y me solicitan elevar a
escritura pública el contenido de la siguiente minuta de
compraventa, contenida al tenor de las siguientes estipulaciones
y cláusulas: SEÑOR NOTARIO: Sírvase incorporar en el
protocolo de escrituras públicas a su cargo, una que contenga el

siguiente Contrato Modificatorio a Contrato de Prestación de

0000000000000000000000000OOLIOCIOILOOIIIJIAAAAIAIA
Za?
NOTARÍA TRIGÉSIMA NOVENA

Servicios para la exploración y explotación de hidrocarburos
(Petróleo Crudo), en el Bloque Diecisiete de la Regió ió
Amazónica ecuatoriana, contenido en las siguientes EN
COMPARECIENTES.- Para la suscripción de este ee z
Modificatorio comparecen: por una parte el Estado ña 4
por intermedio de la Secretaría de Hidrocarburos, en adelante la
“Secretaría”, representada por el Ingeniero Ramiro Cazar Ayala,
de conformidad con el nombramiento constante en el Acuerdo
Ministerial Número Doscientos siete (207), publicado en el
Registro Oficial doscientos cincuenta y ocho (258) de diecisiete
de agosto de dos mil diez; Y, por otra, las compañías
PetroOriental S.A. y Overseas Petroleum and Investment
Corporation, representadas por los señores Zhang Xing y Chung-
Jen Chang, de nacionalidad china y taiwanesa, respectivamente,
en sus calidades de Apoderados Generales y como tales
Representantes Legales, de las compañías PetroOriental S.A. y
Overseas Petroleum and Investment Corporation, Contratistas
del Bloque Diecisiete, de conformidad con los poderes que se
incorporan como habilitantes. CLÁUSULA PRIMERA
ANTECEDENTES.- UNO PUNTO UNO (1.1) Mediante
escritura pública celebrada ante el Notario Vigésimo Octavo del
cantón Quito, el cuatro de mayo de mil novecientos ochenta y
siete se suscribió el Contrato de Prestación de Servicios para la
Exploración y Explotación de Petróleo Crudo, en el Bloque
Diecisiete en la Región Amazónica ecuatoriana, entre la
Corporación Estatal Petrolera Ecuatoriana y las empresas
Petrobras Internacional S.A. -Braspetro con un cuarenta por
ciento (40%), Britoil (Beta) Ltd, con treinta por ciento (30%) y

Dr. Fernando Arregui Aguirre 3
NOTARIO
¿uaR

ELF Aquitaine Equateur, con treinta por ciento (30%). UNO

PUNTO DOS (1.2) Mediante escritura pública celebrada ante el

Notario Vigésimo Séptimo del cantón Quito, el veintitrés de

mayo de mil novecientos noventa, la empresa Britoil Ltd,

transfirió la totalidad de su participación en el Bloque Diecisiete

a la compañía Overseas Petroleum and Investment Corporation,

escritura que fue inscrita en el Registro Técnico de

Hidrocarburos de la Dirección Nacional de Hidrocarburos. UNO

PUNTO TRES (1.3) Mediante escritura pública celebrada ante
el Notario Vigésimo Séptimo del cantón Quito, el dieciséis de
septiembre de mil novecientos noventa y dos, se protocolizaron
todos los documentos relativos al cambio de denominación de la
compañía Elf Aquitaine Equateur por Elf Hydrocarbures
Equateur, escritura inscrita en el Registro Técnico de
Hidrocarburos. UNO PUNTO CUATRO (1.4) Mediante
escritura pública celebrada ante el Notario Vigésimo Séptimo del
cantón Quito, el dieciocho de diciembre de mil novecientos
noventa y cinco se suscribió el Contrato Modificatorio al
Contrato de Prestación de Servicios del Bloque Diecisiete, en el
que entre otros aspectos, se cambió la operadora Braspetro S.A.
a favor de Elf Hydrocarbures Equateur, el que fue inscrito en el
Registro Técnico de Hidrocarburos de la Dirección Nacional de
Hidrocarburos. UNO PUNTO CINCO (1.5) Mediante escritura
pública celebrada ante la Notaria Segunda del cantón Quito el
veinte y nueve de septiembre de mil novecientos noventa y
nueve, inscrita en el Registro de Hidrocarburos con fecha
primero de octubre de mil novecientos noventa y nueve, se dejó

constancia del cambio de denominación social en el Ecuador de
15]

ZrHA9
NOTARÍA TRIGÉSIMA NOVENA

la compañía Elf Hidrocarbures Equateur por Vintage _ Oi
Ecuador S.A. UNO PUNTO SEIS (1.6) Mediante e ¡Crifira -
pública celebrada ante la Notaria Segunda del cantón a (ey
veinte y tres de marzo de dos mil, inscrita en el Registro , c E,
de Hidrocarburos de la Dirección Nacional de Hidrocarburos. q
siete de abril del dos mil, se suscribió la Modificación del
Contrato de Prestación de Servicios para la Exploración y
Explotación de Hidrocarburos en el Bloque Diecisiete, a
Contrato de Participación para la Exploración y Explotación de
Hidrocarburos (Petróleo Crudo) en el Bloque Diecisiete, entre
PETROECUADOR y el consorcio integrado por Vintage Oil
Ecuador S.A. (30%), Petrobras Internacional S.A. Braspetro
(40%) y Overseas Petroleum and Investment Corporation (30%).
UNO PUNTO SIETE (1.7) Mediante escritura pública
celebrada ante la Notaria Segunda del cantón Quito, el diez de
agosto de dos mil, inscrita en el Registro de Hidrocarburos de la
Dirección Nacional de Hidrocarburos el dieciocho de agosto de

pio,

dos mil, se suscribió la Cesión de Derechos y Obligaciones
Bloque Diecisiete (17), que otorga la compañía Petrobras
Internacional S.A. Braspetro a favor de la compañía Vintage Oil
Ecuador S.A. UNO PUNTO OCHO (1.8) Mediante escritura
pública celebrada ante el Notario Vigésimo Séptimo del cantón
Quito, el veinte y uno de julio de dos mil cuatro, inscrita en el
Registro de Hidrocarburos de la Dirección Nacional de
Hidrocarburos el quince de noviembre de dos mil cuatro, se
suscribió el “Addendum a la Modificación del Contrato
Prestación de Servicios para la Explotación del Bloque
Diecisiete de la Región Amazónica, a Contrato de Participación

Dr. Fernando Arregui Aguirre 5
NOTARIO
Zeo0

para la Exploración y Explotación de Hidrocarburos (Petróleo
Crudo) en el Bloque Diecisiete”, para dejar constancia del
cambio de nombre de la compañía Vintage Oil Ecuador S.A. a
EnCanEcuador S.A. UNO PUNTO NUEVE (1.9) Mediante
escritura pública celebrada ante la Notaria Segunda del cantón
Quito, el veinte y seis de julio de dos mil seis, inscrita en el
Registro de Hidrocarburos de la Dirección Nacional de
Hidrocarburos el cuatro de agosto del dos mil seis, se suscribió
el “Contrato Modificatorio al Contrato de Participación para la
Exploración y Explotación de Hidrocarburos (Petróleo Crudo)
en el Bloque Diecisiete de la Región Amazónica Ecuatoriana”,
para dejar constancia del cambio de nombre de EnCanEcuador
S.A. por PetroOriental S.A. UNO PUNTO DIEZ (1.10)
Mediante escritura pública celebrada ante la Notaria Segunda del
cantón Quito, el veintiséis de agosto de dos mil ocho, inscrita en
el Registro de Hidrocarburos de la Dirección Nacional de
Hidrocarburos el cuatro de septiembre del dos mil ocho, se
suscribió el Contrato Modificatorio al Contrato de Participación
para la Exploración y Explotación de Hidrocarburos (Petróleo
Crudo) en el Bloque Diecisiete de la Región Amazónica
ecuatoriana. UNO PUNTO ONCE (1.11) Mediante escritura
pública celebrada ante el Notario Primero del cantón Quito,
encargado de la Notaría Segunda del mismo cantón, el cuatro de
febrero de dos mil diez, inscrita en el Registro de Hidrocarburos
de la Dirección Nacional de Hidrocarburos el veintiocho de
febrero del dos mi diez, se suscribió el Contrato Modificatorio al
Contrato Modificatorio del Contrato de Participación para la
Exploración y Explotación de Hidrocarburos (Petróleo Crudo)
251

NOTARÍA TRIGÉSIMA NOVENA

en el Bloque Diecisiete de la Región Amazónica ecuatoriana. _
PetroOriental S.A. tiene un porcentaje del Setenta por cie > <
(70%) y Overseas Petroleum and Investment conil me
porcentaje del Treinta por ciento (30%). UNO PUNTO Di E
(1.12) La cláusula séptima del Contrato Modificatorio y
Contrato Modificatorio del Contrato de Participación para la
Exploración y Explotación de Hidrocarburos (Petróleo Crudo),
en el Bloque Diecisiete de la Región Amazónica ecuatoriana,

señala que las partes reiteran su compromiso de a suscribir una
nueva modalidad contractual de prestación de servicios para la
exploración y explotación de hidrocarburos. UNO PUNTO
TRECE (1.13) De conformidad con lo dispuesto en la
Disposición Transitoria Primera de la Ley Reformatoria a la Ley
de Hidrocarburos y Ley de Régimen Tributario Interno,
publicada en el Registro Oficial Suplemento Número Doscientos
Cuarenta y cuatro (244) de veintisiete de julio de dos mil diez,
los contratos para la exploración y explotación de hidrocarburos
suscritos bajo distintas modalidades contractuales deben
modificarse para adoptar el modelo reformado: de contrato de
prestación de servicios para exploración y explotación de
hidrocarburos contemplado en el artículo 16 de la Ley de
Hidrocarburos. UNO PUNTO CATORCE (1.14) Las Partes
han acordado modificar el contrato referido en la cláusula Uno
punto dos (1.2) que antecede para adoptar el modelo de
prestación de servicios para exploración y explotación de
hidrocarburos previsto en el artículo Dieciséis (16) de la Ley de
Hidrocarburos, reformado por el artículo Siete (7) de la Ley

Reformatoria a la Ley de Hidrocarburos de veintisiete de julio de

Dr. Fernando Arregui Aguirre 7
NOTARIO

VA

dos mil diez. UNO PUNTO QUINCE (1.15) De conformidad
con el segundo inciso de la Disposición Transitoria Primera del
Reglamento de Aplicación a la Ley Reformatoria a la Ley de
Hidrocarburos contenido en el Decreto Ejecutivo Quinientos
cuarenta y seis (546) de quince de noviembre de dos mil diez,
“Los contratos que se suscriban en el año dos mil diez para
adoptar el modelo reformado de prestación de servicios para
exploración y explotación de hidrocarburos, contemplado en el
artículo Dieciséis (16) de la Ley de Hidrocarburos, podrán
establecer al primero de enero de dos mil once como fecha
efectiva para el inicio de las respectivas operaciones bajo la
nueva modalidad contractual. Hasta la referida Fecha Efectiva
se mantendrán las operaciones de las contratistas bajo las
condiciones contractuales previas a las de la nueva modalidad
contractual. UNO PUNTO DIECISÉIS (1.16) De conformidad
con el artículo Nueve del Reglamento a la Ley Reformatoria a
Ley de Hidrocarburos y a la Ley de Régimen Tributario Interno,
la Secretaría calificó a PetroOriental S.A. y Overseas Petroleum
Investment Corporation como empresas, en última instancia de
la República Popular China, y Taiwán, respectivamente. UNO
PUNTO DIECISIETE (1.17) El Grupo Negociador designado
por el Secretario de Hidrocarburos, mediante Oficio cero cero
cuatro guión GN guión SH guión dos mil diez (004-GN-SH-
2010) de dieciocho de noviembre de dos mil diez, remitió el
informe final y el Acta Resumida de Negociación respectiva,
para conocimiento del Comité de Licitaciones. UNO PUNTO
DIECIOCHO (1.18) El Comité de Licitaciones en sesión de

veinte y uno de noviembre de dos mil diez mediante Resolución

000000000000000000000000000000OIOIIAAAAEBIBAAAAAIDA
253
NOTARÍA TRIGÉSIMA NOVENA

Número cero cero nueve guión COLH guión dos mil diez guión
once guión veinte y uno (009-COLH-2010-11-21), sobre la b:

del informe final del Grupo de Negociación aprobó di io
informe y recomendó al Ministro de Recursos Naturales No ÁS
Renovables la celebración de este Contrato Modificatorio. UNO
PUNTO DIECINUEVE (1.19) El Ministro de Recursos
Naturales No Renovables, mediante Resolución número
cuatrocientos treinta y siete (437) de veintidós de noviembre del
dos mil diez, autorizó al Secretario de Hidrocarburos la
suscripción de este Contrato Modificatorio, que modifica el
Contrato Original, los Contratos Modificatorios Anteriores y
cualquier modificación que se hubiese convenido con
anterioridad a la suscripción de este Contrato. CLÁUSULA
SEGUNDA. DOCUMENTOS DE ESTE CONTRATO
MODIFICATORIO. DOS PUNTO UNO (2.1) Documentos
Habilitantes.- Son documentos habilitantes de este Contrato
Modificatorio y se protocolizan como tales, los siguientes: DOS
PUNTO UNO PUNTO UNO (2.1.1) El Acuerdo Ministerial
Doscientos siete (207) publicado en el Registro Oficial
Doscientos cincuenta y ocho (258) de diecisiete de agosto del
dos mil diez, que contiene el nombramiento del Secretario de
Hidrocarburos, DOS PUNTO UNO PUNTO DOS (2.1.2)
Copia certificada de los poderes que acreditan la representación
legal de las compañías integrantes de la Contratista; DOS
PUNTO UNO PUNTO TRES (2.1.3) Certificado o documento
que contiene los datos generales, emitidos por el Registro de
Sociedades de la Superintendencia de Compañías, que acredita

la existencia legal de las compañías integrantes de la Contratista

Dr. Fernando Arregui Aguirre 9
NOTARIO

yuná

y su domiciliación en el Ecuador; DOS PUNTO UNO PUNTO
CUATRO (2.1.4) Acta Resumida de Negociación suscrita entre
los representantes de la Contratista y el Grupo Negociador
designado por el Secretario de Hidrocarburos; DOS PUNTO
UNO PUNTO CINCO (2.1.5) Certificación de la Resolución
Número cero cero nueve guión COLH guión dos mil diez guión
once guión veinte y uno (009-COLH-2010-11-21) del Comité de
Licitaciones; DOS PUNTO UNO PUNTO SEIS (2.1.6) La
Resolución Número Cuatrocientos treinta y siete (437) de
veintidós de noviembre de dos mil diez. DOS PUNTO DOS
(2.2) Documentos Anexos.- Forman parte integrante de este
Contrato Modificatorio los siguientes anexos: Anexo A:
Especificaciones y delimitaciones del Área del Contrato. Anexo
B: Plan de Actividades. Anexo C: Actividades Adicionales.
Anexo D: Fórmula para corrección de la calidad del Petróleo
Crudo del Área del Contrato. Anexo E: Reglamento de
Contabilidad. Anexo F: Formato de las Garantías Solidarias de
las Casas Matrices. Anexo G: Normas para el funcionamiento
del Comité de Supervisión. Anexo H: Copias de las pólizas de
seguros previstas en este Contrato. Anexo Il: Plan de
Capacitación. Anexo J: Acta Resumida de Negociación. Anexo
K: Procedimiento de Levantes. Anexo L: Metodología de
cálculo para la Tarifa para Campos Nuevos o por Producción
Incremental fruto de Recuperación Mejorada. Anexo M: Lista
de posibles Consultores. Anexo N: Pronunciamiento favorable
del Procurador General del Estado mediante el cual se autoriza al
Estado Ecuatoriano y a la Secretaria de Hidrocarburos para

someter las controversias originadas en el presente contrato a

0000000000000000000000000000000000000OOIBIAAAAIDO
AR)
NOTARÍA TRIGÉSIMA NOVENA

arbitraje intemacional y transigir en ellas. CLÁUSULA
TERCERA. MARCO LEGAL DE LA CONTRATACIÓN
(LEGISLACIÓN APLICABLE). TRES PUNTO UNO Gl
La Ley Aplicable a este Contrato Modificatorio es la,
Constitución de la República del Ecuador, cualquier aldo
internacional, ley, reglamento, decreto, ordenanza, así como
cualquier otra norma emitida o que se emita de conformidad con
la ley (en adelante, la “Ley Aplicable”). TRES PUNTO DOS
(3.2) Los derechos y obligaciones de las Partes según este
Contrato Modificatorio, incluyendo cualquier anexo, se
ejecutarán de acuerdo con la Ley Aplicable. TRES PUNTO
TRES (3.3) La Contratista declara expresamente que tiene pleno
conocimiento de la legislación ecuatoriana aplicable a la
contratación petrolera, vigente al momento de la celebración de
este Contrato  Modificatorio. (CLÁUSULA CUARTA
INTERPRETACIÓN DE ESTE CONTRATO
MODIFICATORIO: CUATRO PUNTO UNO (4.1)
Interpretación.- Este Contrato Modificatorio es un contrato
administrativo, regulado por la Ley Aplicable. Las Partes
convienen en que interpretarán este Contrato Modificatorio de
acuerdo con la Ley Aplicable, incluyendo las disposiciones del
Título Décimo Tercero (XIII), Libro Cuarto (IV), del Código

[re dejando establecido que los títulos y el orden de las

cláusulas y subcláusulas sólo tienen propósitos de identificación
y referencia. CUATRO PUNTO UNO PUNTO UNO (4.1.1)
Cualquier tolerancia de las Partes referida a la falta de
cumplimiento de las obligaciones establecidas en este Contrato

Modificatorio, en ningún caso implicará cambio o alteración de

Dr. Fernando Arregui Aguirre 11
NOTARIO

ES

ZuDb

sus estipulaciones, y tal hecho no constituirá precedente para la
interpretación de este Contrato Modificatorio, ni fuente de
derechos en favor de la Parte que incumplió las obligaciones.
CUATRO PUNTO UNO PUNTO DOS (4.1.2) Las
estipulaciones contenidas en este Contrato Modificatorio
prevalecerán, en caso de discrepancia, frente a las contenidas en
cualesquiera otros documentos o convenios anteriores suscritos
por o celebrados entre las Partes. CUATRO PUNTO UNO
PUNTO TRES (4.1.3) En caso de que existan contradicciones O
conflictos entre las disposiciones de este Contrato Modificatorio
y sus anexos o entre cada uno de ellos, las Partes acuerdan el
siguiente orden de prelación, siendo el primero de ellos el que
prevalecerá sobre los demás y así sucesivamente: (a) los términos
y condiciones de este Contrato Modificatorio; (ii) el Acta
Resumida de Negociación de este Contrato Modificatorio que se
acompaña como anexo; y (iii) los demás anexos mencionados en
la cláusula DOS PUNTO DOS (2.2) de este Contrato. CUATRO
PUNTO UNO PUNTO CUATRO (4.1.4) Las Partes aceptan
expresamente que en caso que las estipulaciones contenidas en
este Contrato Modificatorio contravengan las disposiciones
legales o reglamentarias, serán estas últimas las que prevalecerán
sobre este Contrato Modificatorio. CUATRO PUNTO DOS
(4.2) Idioma.- CUATRO PUNTO DOS PUNTO UNO (4.2.1)
Este Contrato Modificatorio ha sido redactado y suscrito por las
Partes en idioma castellano y dicha versión será considerada
para todos sus efectos como la única válida. CUATRO PUNTO
DOS PUNTO DOS (4.2.2) Las comunicaciones que se cursaren

las Partes, así como la información requerida por la Ley

000000000000000000000000000000OOOIOAOAIIAAAAIAADA
qe?

NOTARÍA TRIGÉSIMA NOVENA

Aplicable serán redactadas en idioma castellano, excepto

aquellos reportes de naturaleza técnica que, por su ín
altamente especializada, deban ser presentados en otro ididi;

deberán ser acompañados con una traducción al eZ /
preparada de conformidad con la Ley Aplicable, a costo de la
Contratista. CUATRO PUNTO TRES (4.3) Definiciones.-
Salvo que se estipule lo contrario en este Contrato Modificatorio,
los siguientes términos en mayúscula inicial tendrán el
significado que se indica a continuación. El singular incluirá el
plural y viceversa, en la medida que el contexto de este Contrato
Modificatorio lo requiera. CUATRO PUNTO TRES PUNTO
UNO (4.3.1) Actividades de Exploración Adicional: Son
aquellas actividades de exploración propuestas por la Contratista
y acordadas con la Secretaría en el Plan de Actividades
Adicionales, para ser desarrolladas dentro del Área del Contrato.
CUATRO PUNTO TRES PUNTO DOS (4.3.2) Actividades
de Recuperación Mejorada: Son el conjunto de actividades
(técnicas y planes piloto) propuestas por la Contratista y
acordadas con la Secretaría en el Plan de Actividades
Adicionales, que tienen por objeto el aumento del Factor de
Recobro Primario en los Yacimientos de Hidrocarburos
Comercialmente Explotables del Área del Contrato. CUATRO
PUNTO TRES PUNTO TRES (4.3.3) Activo Fijo: Es
cualquier bien no fungible de naturaleza mueble o inmueble,

adquirido, construido o suministrado por la Contratista, para las

actividades previstas en este Contrato Modificatorio, con una
vida útil que exceda de un año y mayor a un mil Dólares,

Fa
Dr. Fernando Arregui Aguirre 13

NOTARIO
¿858

conforme lo establecido en el Reglamento de Contabilidad.
CUATRO PUNTO TRES PUNTO CUATRO (4.3.4) Agencia
de Regulación y Control Hidrocarburífero (ARCH): Es el
organismo  técnico-administrativo, encargado de regular,

controlar y fiscalizar las actividades técnicas y operacionales en
las diferentes fases de la industria hidrocarburífera, que realicen
las empresas públicas o privadas, nacionales, extranjeras,
empresas mixtas, consorcios, asociaciones, u otras formas
contractuales y demás personas naturales o jurídicas, nacionales
o extranjeras que ejecuten actividades hidrocarburiferas en el
Ecuador. CUATRO PUNTO TRES PUNTO CINCO (4.3.5)
Año Fiscal: Es el período de doce (12) meses comprendido entre
el primero (1) de enero al treinta y uno (31) de diciembre del
mismo año, conforme lo establecido en la Codificación de la Ley
de Régimen Tributario Interno. CUATRO PUNTO TRES
PUNTO SEIS (4.3.6) Área del Contrato: Es la superficie
terrestre y su proyección en el subsuelo, ubicada dentro del
Bloque, en la cual la Contratista se compromete a prestar los
servicios objeto de este Contrato Modificatorio, conforme el
Anexo A. CUATRO PUNTO TRES PUNTO SIETE (4.3.7)
Auditoría Socio - Ambiental: Conjunto de métodos y

procedimientos que tiene como objetivo la determinación de
cumplimientos o conformidades e incumplimientos o no
conformidades de elementos de la normativa ambiental aplicable
y la respectiva licencia ambiental, en base de términos de
referencia definidos y aprobados previamente, realizada en el
marco de la legislación ambiental aplicable. CUATRO PUNTO
TRES PUNTO OCHO (4.3.8) Autoridad Ambiental: Es el
qng9
is NOTARÍA TRIGÉSIMA NOVENA
E

Ministerio del Ambiente o su dependencia técnico -

administrativa que controlará, fiscalizará y auditará la gestj
socio ambiental; realizará la evaluación, aprobación de 1 ay”
estudios ambientales, licenciamiento y el seguimiento de ES E
actividades hidrocarburíferas en todo el territorio ecuatoriano de —
conformidad con la Ley Aplicable. CUATRO PUNTO TRES
PUNTO NUEVE (4.3.9) Barril: Es la unidad de producción de
Petróleo Crudo, equivalente en volumen a cuarenta y dos (42)
galones de los Estados Unidos de América, medido a
Condiciones Estándar. CUATRO PUNTO TRES PUNTO
DIEZ (4.3.10) Bloque: Es el Bloque Diecisiete del Mapa
Catastral Petrolero Ecuatoriano elaborado por el Instituto
Geográfico Militar, cuyas delimitaciones y coordenadas se
detallan en el Anexo A. CUATRO PUNTO TRES PUNTO
ONCE (4.3.11) Cambio de Control: Es cualquier cambio directo
o indirecto en el Control de la Contratista, en el entendido de que
luego de que opere dicho Cambio de Control, (i) no controle a la
Contratista y/o (ii) directa o indirectamente no posea al menos
cincuenta por ciento (50%) de sus acciones que conforman su
capital u otro tipo de participación patrimonial. CUATRO
PUNTO TRES PUNTO DOCE (4.3.12) Casa Matriz: Las
Casas Matrices de las compañías que conforman la Contratista
son: Por PetroOriental S.A.. China National Petroleum
Corporation (CNPC) y China Petrochemical Corporation
(SINOPEC); y por parte de Overseas Petroleum and Investment
Corporation, CPC Corporation, Taiwan. CUATRO PUNTO
TRES PUNTO TRECE (4.3.13) Centro de Fiscalización y
Entrega: Es el o los sitios convenidos por las Partes y aprobados

éáiXXKuMAA0
Dr. Fernando Arregui Aguirre 15

NOTARIO
¿e60

por la Agencia de Regulación y Control Hidrocarburífero, donde
se mide y entrega la Producción Fiscalizada de Petróleo Crudo,
del Área del Contrato y hasta donde llega la responsabilidad de
la prestación de servicios por la Contratista según este Contrato
Modificatorio. El Centro de Fiscalización y Entrega de la
Producción Fiscalizada del Área del Contrato estará ubicado en
Dayuma. Si como resultado de actividades adicionales se
requiera la construcción de otro Centro de Fiscalización y
Entrega, la Contratista someterá a consideración de la Secretaría
la ubicación del mismo a costo exclusivo de la Contratista. La
aprobación del nuevo Centro de Fiscalización y Entrega
corresponderá a la Agencia de Regulación y Control
Hidrocarburífero, así como la fiscalización de la producción.
CUATRO PUNTO TRES PUNTO CATORCE (4.3.14)
Compañías Relacionadas: Para efectos de este Contrato, se
consideran como Compañías Relacionadas a: Matriz: Es la
compañía o entidad que directa o indirectamente Controla a la
Filial o a la Subsidiaria; Filial: Es una compañía o entidad que

directamente es Controlada por su Matriz; y, Subsidiaria: Es una
compañía o entidad que es directamente controlada por la Filial e
indirectamente por la Matriz. Esta definición en nada limitará la
aplicación de la legislación tributaria en lo relacionado a partes
relacionadas y precios de transferencia. CUATRO PUNTO
TRES PUNTO QUINCE (4.3.15) Condensado de Gas: Es la
mezcla de hidrocarburos provenientes de Yacimientos de Gas
Natural Libre o de Yacimientos de Condensado de Gas que a
condiciones de presión y temperatura de superficie, pasan al
estado líquido. CUATRO PUNTO TRES PUNTO
eb
1
Bo NOTARÍA TRIGÉSIMA NOVENA

DIECISÉIS (4.3.16) Condiciones Estándar: Corresponden a
presión absoluta de Catorce punto siete (14.7) librag/: 5 ,
pulgadas cuadradas y a una temperatura de Sesenta (60) gradds (0
Fahrenheit. CUATRO PUNTO TRES PUNTO pRCISIE RE
(4.3.17) Consultor: Son las personas naturales o jurídicas,

nacionales oO extranjeras, independientes y de reconocido
prestigio respecto al asunto materia de la consulta, para los fines
previstos en este Contrato Modificatorio, de conformidad con la
cláusula Treinta y tres punto tres (33.3). CUATRO PUNTO
TRES PUNTO DIECIOCHO (4.3.18) Consumer Price Index:
Es el índice de precios al consumidor previsto en el “Consumer
Price Index” (CPI) del Bureau of Labor Statistics of the United
States Department of Labor. CUATRO PUNTO TRES
PUNTO DIECINUEVE  (4.3.19) Contratista: Son las
compañías PetroOriental S.A. y Overseas Petroleum and
Investment Corporation, compañías organizadas y constituidas
de acuerdo con las leyes de Francia y Panamá, respectivamente,
con sede principal en Francia y Panamá, y domiciliadas en el
Ecuador,.cuyos propietarios en última instancia son la República
Popular China y Taiwan. CUATRO PUNTO TRES PUNTO
VEINTE (4.3.20) Contrato / Contrato Modificatorio: Es este
Contrato Modificatorio, incluido sus documentos habilitantes y
anexos. CUATRO PUNTO TRES PUNTO VEINTE Y UNO
(4.3.21) Contratos Modificatorios Anteriores: Son los contratos a
que se hace referencia en las cláusulas UNO PUNTO CUATRO,
UNO PUNTO SEIS, UNO PUNTO OCHO, UNO PUNTO
NUEVE, UNO PUNTO DIEZ Y UNO PUNTO ONCE (1.4, 1.6,
1.8, 1.9, 1.10 y 1.11) de este Contrato Modificatorio. CUATRO

Dr. Fernando Arregui Aguirre 17
NOTARIO
£ubZ

PUNTO TRES PUNTO VEINTIDÓS (4.3.22) Contrato
Original: Es el contrato al que se hace referencia en la cláusula
Uno punto uno (1.1) de este Contrato Modificatorio, en el
entendido que ha quedado previamente modificado por los
Contratos Modificatorios Anteriores y se modifica conforme a lo
estipulado en este Contrato Modificatorio. CUATRO PUNTO
TRES PUNTO VEINTITRÉS (4.3.23) Control: Significa,
cuando es utilizado en relación con una persona jurídica, la
facultad de dirigir la administración o las políticas de dicha
persona jurídica, directa o indirectamente, bien sea a través de la
propiedad de acciones u otros títulos valores. A efectos de este
Contrato Modificatorio, cuando una persona jurídica posee
directa o indirectamente más del Cincuenta por ciento (50%) de
los poderes de voto de otra persona jurídica, se considera que
aquella tiene el Control de esa persona jurídica. “Que Controla”
y “Controlado” tienen significados correspondientes. CUATRO
PUNTO TRES PUNTO VEINTICUATRO (4.3.24) Costos de
Comercialización: Son los costos razonables, sustentados,
directamente imputables y efectivamente incurridos por el
Estado para la comercialización del Petróleo Crudo, tanto en el
mercado interno como en el externo, incluyendo los egresos que
se originen por el almacenamiento necesario para tales
operaciones de comercialización y otros imprescindibles para el
perfeccionamiento de dichas operaciones de comercialización.
CUATRO PUNTO TRES PUNTO VEINTICINCO (4.3.25)
Costos de Transporte del Estado: Son los costos razonables,

sustentados, directamente imputables en los que efectivamente

incurre el Estado para el transporte por Ductos Principales del
ZrE3

NOTARÍA TRIGÉSIMA NOVENA

Petróleo Crudo producido en el Área del Contrato, desde los
Centros de Fiscalización y Entrega hasta los terminales
exportación o centros de industrialización en el Ec

Costos y Gastos de la Contratista: Son los costos “íO:

capitalizables, razonables y necesarios, incurridos directamente
por la Contratista o indirectamente a través de sus Compañías
Relacionadas, dentro o fuera del Ecuador, durante la Fase de
Producción, incluyendo los señalados en los Programas y
Presupuestos Anuales, y contabilizados de acuerdo al
Reglamento de Contabilidad; e incluirán los operacionales de
transporte por ductos secundarios y los realizados en la
ejecución de los programas de capacitación técnica y
administrativa efectuados por la Contratista, durante la Fase de
Producción. CUATRO PUNTO TRES PUNTO
VEINTISIETE (4.3.27) Daño Ambiental: Es toda pérdida,
disminución, detrimento o menoscabo significativo de las
condiciones preexistentes en el medio ambiente o uno de sus
componentes. Afecta al funcionamiento del ecosistema o a la
renovabilidad de sus recursos. CUATRO PUNTO TRES
PUNTO VEINTIOCHO (4.3.28) Daños Sociales: Son los
ocasionados a la salud humana, al paisaje, al sosiego público ya
los bienes públicos o privados, directamente afectados por
actividad contaminante. CUATRO PUNTO TRES PUNTO
VEINTINUEVE (4.3.29) Dólar: Es la moneda de los Estados
Unidos de América. CUATRO PUNTO TRES PUNTO
TREINTA (4.3.30) Ductos Principales: Son el Oleoducto
Transecuatoriano, SOTE, el Oleoducto de Crudos Pesados, OCP,

Russ

CUATRO PUNTO TRES PUNTO VEINTISÉIS (43.26):
A

S
ES

Dr. Fernando Arregui Aguirre 19
NOTARIO
A

¿eb4A

y otros ductos y facilidades de almacenamiento concomitantes
que sean necesarios para evacuar el Petróleo Crudo desde los
Centros de Fiscalización y Entrega hasta los terminales de
exportación o centros de industrialización en el Ecuador.
CUATRO PUNTO TRES PUNTO TREINTA Y UNO
(4.3.31) Ductos Secundarios: Son los ductos necesarios para

transportar el Petróleo Crudo desde los campos en producción,
dentro del Área del Contrato, hasta los Centros de Fiscalización
y Entrega. CUATRO PUNTO TRES PUNTO TREINTA Y
DOS (4.3.32) Ecuador / Estado: Es la República del Ecuador.
CUATRO PUNTO TRES PUNTO TREINTA Y TRES
(4.3.33) EP PETROECUADOR: Es la Empresa Pública de
Hidrocarburos del Ecuador, PETROECUADOR, con
personalidad jurídica, patrimonio propio, autonomía
administrativa, económica, financiera y operativa; con domicilio
principal en la ciudad de Quito, que tiene por objeto el desarrollo
de las actividades que le asigna la Ley Orgánica de Empresas
Públicas y el Decreto Ejecutivo Trescientos quince (315) de dos
mil diez, publicado en el R.O. Suplemento Número Ciento

setenta y uno (171) de catorce de abril de “dos mil diez. *

CUATRO PUNTO TRES PUNTO TREINTA Y CUATRO
(4.3.34) Estándares de la Industria Petrolera Internacional: Son

aquellas prácticas y procedimientos generalmente utilizados en
la industria petrolera, por operadores a nivel mundial,
respaldados en criterios técnicos, en condiciones y circunstancias
similares a aquellas experimentadas en relación con el o los
aspectos relevantes del Proyecto. CUATRO PUNTO TRES
PUNTO TREINTA Y CINCO (4.3.35) Estudios Ambientales:

20
«uBS

NOTARÍA TRIGÉSIMA NOVENA

Consisten en una estimación predictiva o una identificación
presente tanto de los Daños Sociales como Daños Ambiental
con el fin de establecer las medidas preventivas, las activi 1d y

de mitigación y las medidas de rehabilitación de imp: say)
ambientales producidos por la ejecución de los servicios objeto,
de este Contrato Modificatorio. CUATRO PUNTO TRES
PUNTO TREINTA Y SEIS (4.3.36) Evento de Insolvencia:
Significa cuando: (a) una Persona comience en forma voluntaria
un estado de quiebra, insolvencia, disolución, liquidación o un
procedimiento similar; (b) se haya iniciado contra ella uno de
esos procedimientos, y tal procedimiento haya dado lugar a una
orden o medida que no haya sido revocada, resuelta, suspendida
o apelada dentro de los sesenta (60) días siguientes a su

declaración; o (c) una Persona efectúe una cesión en beneficio de

sus acreedores o admita por escrito su insolvencia o incapacidad
general para cumplir con sus obligaciones a medida que se
venzan. CUATRO PUNTO TRES PUNTO TREINTA Y
SIETE (4.3.37) Factor de Recobro Primario: Es la fracción de
reservas extraídas de un Yacimiento por recuperación primaria y
que será aprobada por la Secretaría. CUATRO PUNTO TRES
PUNTO TREINTA Y OCHO (4.3.38) Fase de Desarrollo: Es
el lapso durante el Período de Explotación en el cual se

efectuarán las Inversiones de Desarrollo Adicionales y las

actividades necesarias para desarrollar y poner en producción los
Yacimientos descubiertos por Actividades de Exploración
Adicional y/o los Yacimientos existentes por Actividades de
Recuperación Mejorada. Estas Inversiones y actividades se

realizarán de acuerdo al Plan de Desarrollo y se registrarán con

————— A
Dr. Fernando Arregui Aguirre 21

NOTARIO
Lubo

relación al campo correspondiente. Esta Fase de Desarrollo
terminará cuando se complete la ejecución del respectivo Plan de
Desarrollo. CUATRO PUNTO TRES PUNTO TREINTA Y
NUEVE (4.3.39) Fase de Producción: Es el lapso durante el
Período de Explotación comprendido desde la Fecha de Vigencia
hasta la fecha de terminación de este Contrato Modificatorio. La
Fase de Producción podrá coexistir con las Fases de Desarrollo
de los campos descubiertos por Actividades de Exploración
Adicional. CUATRO PUNTO TRES PUNTO CUARENTA
(4.3.40) Fecha de Vigencia: Es la fecha de la inscripción de este
Contrato Modificatorio en el Registro de Hidrocarburos de la
Secretaría de Hidrocarburos, desde la cual se inicia la vigencia
de este Contrato Modificatorio y empieza a transcurrir el plazo
del mismo. CUATRO PUNTO TRES PUNTO CUARENTA
Y UNO (4.3.41) Fecha Efectiva: Es la fecha desde la cual
surtirán efecto todos los derechos y obligaciones de este
Contrato Modificatorio y será el primero de enero de dos mil
once. CUATRO PUNTO TRES PUNTO CUARENTA Y
DOS (4.3.42) Fuerza Mayor o Caso Fortuito: Para efectos de
este Contrato Modificatorio, un evento de Fuerza Mayor o Caso

Fortuito significará cualquier evento o circunstancia, que (i) sea ”

imposible de resistir, o de ser controlado por la Parte obligada a
cumplir la obligación de que se trate, (ii) sea imprevisible por
dicha Parte o que aún siendo previsible por ésta, no pueda ser
evitada, en todo o en parte, mediante el ejercicio de la debida
diligencia de dicha Parte, (iii) que ocurra después de la Fecha
Efectiva de este Contrato Modificatorio, y (iv) que ocasione la
obstrucción o demora, total o parcial del cumplimiento de las

22
vr?

NOTARÍA TRIGÉSIMA NOVENA

obligaciones de alguna Parte, según las estipulaciones de este
Contrato Modificatorio. Esta definición abarca, pero no sé

sociales, actos de guerra (declarada o no), actos de sabotaje,
actos de terrorismo, acciones u omisiones por parte de cualquier
autoridad, dependencia o entidad estatal. Queda entendido y
convenido, sin embargo, que la Secretaría podrá invocar como
actos constitutivos de Fuerza Mayor, cualquier acto u omisión de
cualquier agencia, organismo o autoridad estatal ecuatoriana,
cuando dichos actos u omisiones sean causados por otros hechos
O circunstancias que, a su vez, constituyan Fuerza Mayor. Para
efectos de este Contrato Modificatorio el término Caso Fortuito
tendrá el mismo significado que Fuerza Mayor. CUATRO
PUNTO TRES PUNTO CUARENTA Y TRES (4.3.43) Gas
Natural Asociado: Es la mezcla de hidrocarburos provenientes
de Yacimientos de Petróleo Crudo que a condiciones de presión
y temperatura de superficie pasan al estado gaseoso. CUATRO
PUNTO TRES PUNTO CUARENTA Y CUATRO (4.3.44)
Gas Natural Libre: Es la mezcla de hidrocarburos provenientes

de Yacimientos de Gas que en condiciones de presión y

temperatura de superficie se mantiene en estado gaseoso.

CUATRO PUNTO TRES PUNTO CUARENTA Y CINCO
(4.3.45) Hidrocarburos Líquidos Condensados del Gas Natural
Asociado: Significa etano y cualesquiera otros hidrocarburos de
más alto peso molecular que el etano, separados del Gas Natural

Asociado mediante compresión, extracción u otros procesos.

Dr. Fernando Arregui Aguirre 23
NOTARIO
2868

CUATRO PUNTO TRES PUNTO CUARENTA Y SEIS
(4.3.46) Incremento de Reservas Comercialmente Explotables:
Es el aumento del volumen de reservas (recuperables)
proveniente de Actividades de Recuperación Mejorada o nuevos
descubrimientos por Actividades de Exploración Adicional
realizados por la Contratista y aprobados por la Secretaría.
CUATRO PUNTO TRES PUNTO CUARENTA Y SIETE
(4.3.47) Ingreso Bruto del Contrato (YB): Es el valor en Dólares
que resulta de multiplicar la Producción Fiscalizada entregada
por la Contratista por el Precio Promedio Mensual, corregido de
acuerdo a la calidad equivalente a la producida por la Contratista
en el Área del Contrato. La corrección de la calidad del Petróleo
Crudo se realizará de conformidad con el Anexo D. El Petróleo
Crudo del Área del Contrato destinado para consumo interno del
Estado u otros fines será valorado con el Precio Promedio
Mensual. CUATRO PUNTO TRES PUNTO CUARENTA Y
OCHO (4.3.48) Ingreso Bruto de la Contratista: Es el valor en
Dólares que recibirá la Contratista por la prestación de sus
servicios, sobre la base de la tarifa correspondiente acordada en
este Contrato Modificatorio por cada Barril neto producido y
entregado al Estado, conforme la fórmula establecida en la
cláusula décima quinta. CUATRO PUNTO TRES PUNTO
CUARENTA Y NUEVE (4.3.49) Ingreso Disponible (YD): Es
el valor en Dólares resultante de la diferencia entre el Ingreso
Bruto del Contrato y la suma de los siguientes conceptos: (i)
Margen de Soberanía; (ii) Costos de Transporte del Estado; (iii)
Costos de Comercialización; y (iv) los Tributos establecidos en

la Codificación de la Ley del Fondo para el Ecodesarrollo

24
2xE9

NOTARÍA TRIGÉSIMA NOVENA

Regional Amazónico y la Ley de Creación de Rentas

Sustitutivas para las Provincias de Napo, Esmeraldas 1-7 3
Sucumbios, si los mismos resultasen aplicables. CUATRO,
PUNTO TRES PUNTO CINCUENTA (4.3.50) Inversione
Son los costos efectuados directamente por la Contratista o
indirectamente, a través de sus Compañías Relacionadas, dentro
o fuera del Ecuador, acordados con la Secretaría, incluyendo los

señalados en los Planes, Programas y Presupuestos Anuales y
sus reformas, y contabilizados de acuerdo al Reglamento de
Contabilidad, que son: (i) susceptibles de capitalización; y (ii)
razonables y necesarios para explorar, descubrir, desarrollar,
producir, obtener, transportar, mantener e incrementar la
producción de Petróleo Crudo en el Área del Contrato.
CUATRO PUNTO TRES PUNTO CINCUENTA Y UNO
(4.3.51) Inversiones de Exploración Adicional: Son todos los
costos incurridos directamente por la Contratista o

indirectamente, a través de sus Compañías Relacionadas,
conforme el Plan de Actividades Adicionales y sus reformas y
contabilizados de acuerdo al Reglamento de Contabilidad,
durante la ejecución de este Contrato Modificatorio, para
explorar, descubrir y evaluar nuevos Yacimientos en el Área del
Contrato. CUATRO PUNTO TRES PUNTO CINCUENTA
Y DOS (4.3.52) Inversiones de Desarrollo Adicional: Son todos
los costos incurridos directamente por la Contratista o

indirectamente, a través de sus Compañías Relacionadas, y
llevados a cabo por la Contratista conforme a lo establecido en el
Plan de Desarrollo y sus reformas correspondientes, incluyendo

los señalados en los Programas y Presupuestos Anuales, y

A A A
Dr. Fernando Arregui Aguirre 25
NOTARIO
2870

contabilizados de acuerdo al Reglamento de Contabilidad.
CUATRO PUNTO TRES PUNTO CINCUENTA Y TRES
(4.3.53) Inversiones de Recuperación Mejorada: Son todos los

costos incurridos directamente por la Contratista O
indirectamente, a través de sus Compañías Relacionadas,
conforme el Plan de Actividades Adicionales y sus reformas, y
contabilizados de acuerdo al Reglamento de Contabilidad,
durante la ejecución de este Contrato Modificatorio, para
desarrollar planes piloto y demás actividades que permitan
aumentar el Factor de Recobro Primario en los Yacimientos de
Hidrocarburos Comercialmente Explotables del Área del
Contrato. La producción adicional obtenida como resultado de
estas Inversiones, será considerada Producciones Incrementales
Adicionales. CUATRO PUNTO TRES PUNTO
CINCUENTA Y CUATRO (4.3.54) Licencia Ambiental: Es la
autorización que otorga la Autoridad Ambiental a una persona
natural o jurídica para la ejecución de un proyecto, obra o
actividad de conformidad con la Ley Aplicable, en la que se
establecen los requisitos, obligaciones y condiciones que el
beneficiario debe cumplir para prevenir, mitigar o corregir los
efectos imprevistos que el proyecto, obra o actividad autorizada
pueda causar en el ambiente. CUATRO PUNTO TRES
PUNTO CINCUENTA Y CINCO (4.3.55) Margen de
Soberanía: Es el Veinticinco por ciento (25%) de los ingresos
brutos provenientes de la producción correspondiente al Área del
Contrato, que el Estado ecuatoriano se reserva de conformidad
con el artículo Dieciséis (16) de la Ley de Hidrocarburos.
CUATRO PUNTO TRES PUNTO CINCUENTA Y SEIS

26
a

203

NOTARÍA TRIGÉSIMA NOVENA

(4.3.56) Ministerio Sectorial / Ministerio: Es el Ministerio de

Recursos Naturales No Renovables del Ecuador o aquel quelo. ss >

sustituya. CUATRO PUNTO TRES PUNTO CINCUENTA Y, :
SIETE (4.3.57) Ministro Sectorial: Es el titular del Ministeriosa +

Sectorial. CUATRO PUNTO TRES PUNTO CINCUENTA Y 5d
OCHO (4.3.58) Modelo Económico: Formulación matemática
de variables, que se aplica para la estimación del Pago a la
Contratista. CUATRO PUNTO TRES PUNTO CINCUENTA Y
NUEVE (4.3.59) OCP: Es el Oleoducto de Crudos Pesados.
CUATRO PUNTO TRES PUNTO SESENTA (4.3.60)
Operadora: Es la compañía PetroOriental S.A. que ejecutará
todas las operaciones objeto de este Contrato Modificatorio por
cuenta de la Contratista. CUATRO PUNTO TRES PUNTO
SESENTA Y UNO (4.3.61) Pago a la Contratista: Es el valor
que recibe la Contratista, en Dólares o en Petróleo Crudo, por
sus servicios prestados en el Área del Contrato, conforme a la
cláusula décimo quinta. CUATRO PUNTO TRES PUNTO
SESENTA Y DOS (4.3.62) Parte o Partes: Se refiere al Estado
ecuatoriano representado por la Secretaría o a la Contratista
individualmente, según fuere el caso, o se refiere conjuntamente
al Estado ecuatoriano representado por la Secretaría y a la
Contratista. CUATRO PUNTO TRES PUNTO SESENTA Y
TRES (4.3.63) Pasivo Ambiental: Constituye el resultado de la
combinación entre un impacto ambiental y el tiempo en que éste
permanece en el ambiente o en la sociedad sin reparación
integral. Los impactos ambientales se convertirán en Pasivos
Ambientales en la medida en que permanezcan como impactos
no reparados. CUATRO PUNTO TRES PUNTO SESENTA Y

Dr. Fernando Arregui Aguirre 27
NOTARIO

2872

CUATRO (4.3.64) Período de Explotación: Es el que se inicia
en la Fecha de Vigencia y concluye cuando termine este
Contrato Modificatorio. El Período de Explotación comprende
las Fases de Desarrollo y Producción. CUATRO PUNTO
TRES PUNTO SESENTA Y CINCO (4.3.65) Persona:
Significa una persona natural, corporación, sociedad, consorcio,
fideicomiso o cualquier otra entidad jurídica, Matriz, Filial,

Subsidiaria o cualquier agencia, autoridad o subdivisión política
de la misma o cualquier organización internacional. CUATRO
PUNTO TRES PUNTO SESENTA Y SEIS (4.3.66) Petróleo
Crudo: Es la mezcla de hidrocarburos en estado líquido a

condiciones de presión y temperatura de superficie. CUATRO
PUNTO TRES PUNTO SESENTA Y SIETE (4.3.67) Plan: Se
refiere al Plan de Actividades, Plan de Actividades Adicionales,
Plan de Desarrollo o al Plan Quinquenal. CUATRO PUNTO
TRES PUNTO SESENTA Y OCHO (4.3.68) Plan de
Actividades: Es el conjunto de actividades comprometidas, de
cumplimiento obligatorio, —e Inversiones estimadas de
exploración y/o explotación, a ser ejecutadas por parte de la
Contratista, por su cuenta y riesgo aportando la tecnología, los
capitales, y los equipos, bienes y maquinarias necesarios, en el
Área del Contrato y durante todo el Plazo de Vigencia,
detalladas en el Anexo B de este Contrato Modificatorio.
CUATRO PUNTO TRES PUNTO SESENTA Y NUEVE
(4.3.69) Plan de Actividades Adicionales: Es el conjunto de

actividades de Exploración Adicional y/o de Recuperación

Mejorada e Inversiones estimadas que podrá realizar la

Contratista por su cuenta y riesgo. Las actividades e Inversiones

28
—e

s

193
NOTARÍA TRIGÉSIMA NOVENA

del Plan de Actividades Adicionales se podrán realizar de forma

secuencial y dependiente de los resultados obtenidos, SE 1

excepción del programa mínimo de actividades adicionales 8)
será de cumplimiento obligatorio. En el Anexo C de Estel,

8

Contrato Modificatorio se describen de manera preliminar”
ilustrativa algunas de las actividades adicionales que pudiesen
ser incluidas en este Plan, las cuales se compensarían con una
Tarifa para Campos Nuevos o por Producción Incremental fruto
de Recuperación Mejorada. CUATRO PUNTO TRES PUNTO
SETENTA (4.3.70) Plan de Desarrollo: Es el conjunto de
actividades que la Contratista se obliga a realizar e Inversiones
estimadas, para desarrollar y poner en producción Yacimientos
de Petróleo Crudo descubiertos en virtud de las Actividades de
Exploración Adicional, así como también para aumentar el
factor de recobro de las reservas mediante las Actividades de
Recuperación Mejorada, incluyendo sus reformas. Estos Planes
de Desarrollo serán sometidos por la Contratista y aprobados por
la Secretaría. CUATRO PUNTO TRES PUNTO SETENTA Y
UNO (4.3.71) Plan Quinquenal: Es el conjunto de actividades
proyectadas y de Inversiones estimadas, incluyendo sus
reformas, propuestas por la Contratista durante el Periodo de
Explotación para los cinco (5) Años Fiscales siguientes al año de

h presentación de dicho Plan, para cumplir con el objeto

| contractual. Este Plan Quinquenal será actualizado anualmente.

| CUATRO PUNTO TRES PUNTO SETENTA Y DOS

(4.3.72) Plazo: Cuando este Contrato Modificatorio se refiera a
“plazo”, éstos se computarán en forma continua y en días

calendario; y, cuando se refiera a “término”, se computarán

Dr. Fernando Arregui Aguirre 29
NOTARIO

ve74

únicamente los días laborables, excluyendo los días feriados con
ámbito nacional o local, y de descanso obligatorio. En todos los
casos en los que los plazos vencieran en días no laborables, éstos
se entenderán prorrogados hasta el primer día laborable
siguiente. CUATRO PUNTO TRES PUNTO SETENTA Y
TRES (4.3.73) Plazo de Vigencia: Es el que se estipula en la
cláusula sexta de este Contrato Modificatorio. CUATRO
PUNTO TRES PUNTO SETENTA Y CUATRO (4.3.74) PPI:
Es el índice de precios al productor previsto en el “Producer”s
Price Index (PPI) for Industrial Commodities” del “Bureau of
Labor Statistics of the United States Department of Labor”
(Código PCU213112213112 “support activities for oil and gas
operations”). CUATRO PUNTO TRES PUNTO SETENTA Y
CINCO (4.3.75) Precio Promedio Mensual: Se refiere al precio
promedio ponderado de un determinado mes de ventas externas
de Petróleo Crudo durante ese mismo periodo, realizadas por EP
PETROECUADOR. Estos precios se expresarán en términos
FOB, puerto ecuatoriano (terminal principal de exportación y en
Dólares) por Barril. En caso de que EP PETROECUADOR no
haya realizado ventas externas en dicho mes, el Precio Promedio
Mensual se establecerá conforme a lo estipulado en la cláusula
QUINCE PUNTO NUEVE PUNTO OCHO (15.9.8). CUATRO
PUNTO TRES PUNTO SETENTA Y SEIS (4.3.76)
Producción Fiscalizada: Es el volumen de Petróleo Crudo neto
producido en el Área del Contrato fiscalizado por la Agencia de
Regulación y Control Hidrocarburífero en el Centro de
Fiscalización y Entrega. CUATRO PUNTO TRES PUNTO
SETENTA Y SIETE (4.3.77) Producciones Incrementales

30

yA 25
NOTARÍA TRIGÉSIMA NOVENA

Adicionales: Es la producción de Petróleo Crudo del Área del

Contrato, proveniente de Actividades de Exploración Adicional y
y/o Actividades de Recuperación Mejorada, contempladas en DE
Plan de Desarrollo respectivo y registradas contablemente!
forma separada CUATRO PUNTO TRES PUNTO
SETENTA Y OCHO (4.3.78) Programa" y Presúpuesto
Ambiental Anual: Se refiere al programa anual de actividades
ambientales derivado del respectivo plan de manejo ambiental y
el presupuesto ambiental del año siguiente para su evaluación y
aprobación por parte de la Autoridad Ambiental, que formará
parte integrante de los Programas y Presupuestos Anuales, que
deberá incluir los aspectos de operaciones, de Inversiones en sus
diferentes desagregados conforme a la Ley Aplicable, y, gastos
administrativos, rubros que a su vez deberán estar claramente
identificados. CUATRO PUNTO TRES PUNTO SETENTA
Y NUEVE (4.3.79) Programas y Presupuestos Anuales: Son el
conjunto de actividades que la Contratista se compromete a

realizar en el Año Fiscal respectivo, y los Presupuestos de las
Inversiones, Costos y Gastos. estimados para la ejecución de
dichas actividades, incluidas sus reformas. Los Programas y
Presupuestos Anuales guardarán relación directa con el Plan de
Actividades, Plan Quinquenal y demás Planes acordados para el
período respectivo. La aprobación de estos Programas y
Presupuestos Anuales se realizará de conformidad con la
cláusula décimo tercera. CUATRO PUNTO TRES PUNTO
OCHENTA  (4.3.80) Propiedad Intelectual: Significa la
referencia conjunta a todos los derechos, prioridades y

privilegios relacionados con la propiedad intelectual, bien que

Dr. Fernando Arregui Aguirre 31
NOTARIO

ASTD

2876

surjan de cualquier Ley Aplicable, ley comunitaria o extranjera O
de cualquier otra manera, incluyendo derechos de autor,
licencias de autor, patentes, licencias de patentes, marcas,
licencias sobre marcas, tecnología, know-how y procedimientos,
y todos los derechos para intentar alguna acción bajo derecho o
equidad por cualquier violación o impedimento de los mismos,
incluyendo el derecho a recibir cualquier beneficio,
indemnización por daños o similar de ellos. CUATRO PUNTO
TRES PUNTO OCHENTA Y UNO (4.3.81) Proyecto: Se
referirá a la ejecución de las actividades y prestación de servicios
a cargo de la Contratista que constituyen el objeto de este
Contrato Modificatorio. CUATRO PUNTO TRES PUNTO
OCHENTA Y DOS (4.3.82) Reglamento de Contabilidad: Es el
reglamento aplicable a los Contratos de Prestación de Servicios
para Exploración y Explotación de Hidrocarburos, que regula la
contabilidad de los costos, gastos e Inversiones efectuadas por la
Contratista para la ejecución de las actividades objeto de este
Contrato Modificatorio, el cual se incorpora como Anexo E.
CUATRO PUNTO TRES PUNTO OCHENTA Y TRES
(4.3.83) Reparación Ambiental.- Es el conjunto de acciones y
técnicas con el objetivo de restaurar condiciones ambientales
originales o mejoradas sustancialmente en sitios contaminados
y/o degradados como consecuencia de las actividades a cargo de
la Contratista. CUATRO PUNTO TRES PUNTO OCHENTA
Y CUATRO (4.3.84) Reservas Probadas Remanentes.- Es el

volumen de hidrocarburos que de acuerdo al análisis de la

información geológica y de reservorios, presenta una razonable

certeza de ser recuperado durante la vigencia del Contrato, bajo

32
eN

AN |

NOTARÍA TRIGÉSIMA NOVENA

las condiciones económicas y operativas actuales. Las cifras

oficiales de las reservas serán las establecidas por la Secretaría. >»
CUATRO PUNTO TRES PUNTO OCHENTA Y CINC |
(4.3.85) Situaciones de Emergencia: Para efectos de este
Contrato Modificatorio un evento que constituye una situación. -
de emergencia, es aquel que por razones técnicas, mecánicas o
de seguridad, debidamente justificadas por la Contratista y
aceptadas por la Secretaría, causa que las Partes se vean
obligadas a interrumpir total o parcialmente el cumplimiento de
sus actividades u obligaciones estipuladas en este Contrato
Modificatorio, en el entendido de que dicho evento: (i) no
constituye un evento de Fuerza Mayor; (ii) no fue causado por
culpa o dolo de las Partes; y (iii) obliga a las Partes a adoptar
acciones inmediatas necesarias para evitar perjuicios que afecten
o puedan afectar a las operaciones de la Contratista según el
Contrato Modificatorio o a las Personas que presten servicios a
cualquiera de las Partes o a bienes de cualquiera de las Partes o a
terceros o a sus bienes. CUATRO PUNTO TRES PUNTO
OCHENTA Y SEIS (4.3.86) Subcontratista: Se refiere a
cualquier Persona que ejecute para la Contratista alguna parte de
las actividades o le provea bienes para el cumplimiento del
objeto del Contrato Modificatorio. CUATRO PUNTO TRES
PUNTO OCHENTA Y SIETE (4.3.87) Tarifa para Campos en
Producción: Es el valor que se paga a la Contratista en Dólares,
por cada Barril de Petróleo Crudo neto, o unidad de hidrocarburo
correspondiente, producido y entregado por la Contratista en el
Centro de Fiscalización y Entrega y se paga a la Contratista de
acuerdo a lo establecido en la cláusula décimo quinta. CUATRO

Dr. Fernando Arregui Aguirre 33
NOTARIO
818

PUNTO TRES PUNTO OCHENTA Y OCHO (4.3.88) Tarifa

para Campos Nuevos o por Producción Incremental fruto de
Recuperación Mejorada: Es el valor que se pagará a la

Contratista en Dólares, por cada Barril de Petróleo Crudo neto, o
unidad de hidrocarburo correspondiente, acordada por las Partes
para la ejecución de un Plan de Desarrollo, a fin de impulsar el
descubrimiento de nuevas reservas o la implementación de
nuevas técnicas para la recuperación mejorada de las reservas
existentes y se paga a la Contratista de acuerdo a lo establecido
en la cláusula décima quinta. CUATRO PUNTO TRES
PUNTO OCHENTA Y NUEVE (4.3.89) Tasa Máxima de
Producción: Es el máximo volumen de Petróleo Crudo
producido por unidad de tiempo, por Yacimiento, campo o pozo,
de conformidad con la Ley Aplicable, los Estándares de la
Industria Internacional y lo previsto en este Contrato
Modificatorio. CUATRO PUNTO TRES PUNTO NOVENTA
(4.3.90) Tasa Prime: Es la tasa de interés denominada Prime,
publicada por el Banco Central del Ecuador en los medios
impresos o electrónicos pertinentes, vigente para cada jornada de
valoración. En caso de que el Banco Central del Ecuador deje
de publicar dicha Tasa Prime, será la tasa anual de interés, en
fracción decimal, determinada sobre la base del promedio del
prime rate fijado por los siguientes bancos de los Estados Unidos
de América: Citibank N.A. y Morgan Guaranty Trust Company
of New York, vigente para cada jornada de valoración.
CUATRO PUNTO TRES PUNTO NOVENTA Y UNO
(4.3.91) Transferencia o Cesión: Es cualquier traspaso,

delegación u otra forma de disposición, incluyendo la

34
(99

NOTARÍA TRIGÉSIMA NOVENA

constitución de una prenda, hipoteca u otro gravamen similar,
que se realice por cualquier medio, bien sea de manera directa
indirecta, (i) de todo o parte de este Contrato Modificatorio o "Y Y)
cualquiera de los derechos u obligaciones establecidas en eso
Contrato Modificatorio, o los intereses en el mismo o (ii) como
consecuencia de un Cambio de Control, bien por operación de la
ley, o de otro tipo. CUATRO PUNTO TRES PUNTO
NOVENTA Y DOS (4.3.92) Tributos: Son los impuestos, tasas,
contribuciones, derechos arancelarios y demás derechos y

gravámenes que deban ser pagados a las autoridades nacionales,
estatales o cantonales en virtud de la legislación tributaria
aplicable. CUATRO PUNTO TRES PUNTO NOVENTA Y
TRES (4.3.93) Trimestre: Es el período de tres (3) meses
consecutivos que comienza el primero de enero, primero de
abril, primero de julio y primero de octubre, de cada Año Fiscal.
CUATRO PUNTO TRES PUNTO NOVENTA Y CUATRO
(4.3.94) Yacimiento: Es todo cuerpo de roca, en el cual se ha
acumulado Petróleo Crudo, gas natural o ambos, y que se
comportan como una unidad independiente en cuanto a
mecanismo de producción se refiere. CUATRO PUNTO TRES
PUNTO NOVENTA Y CINCO (4.3.95) Yacimientos de
Condensado de Gas: Son aquellos Yacimientos de Gas que de
ser explotados, producirían gas y líquidos en una relación que
exceda cien mil pies cúbicos estándar de gas por cada barril de
hidrocarburos líquidos, según mediciones hechas en superficie
bajo Condiciones Estándar de presión y temperatura. CUATRO
PUNTO TRES PUNTO NOVENTA Y SEIS (4.3.96)
Yacimientos de Gas: Son aquellos Yacimientos de hidrocarburos

Dr. Fernando Arregui Aguirre 35
NOTARIO

1880

que, a condiciones de presión y temperatura de reservorio

contienen hidrocarburos en estado gaseoso. CUATRO PUNTO

TRES PUNTO NOVENTA Y SIETE (4.3.97) Yacimientos de

Hidrocarburos Comercialmente Explotables: Son Yacimientos

que contienen hidrocarburos (Petróleo Crudo), que sobre la base

de estudios técnico -económicos realizados por la Contratista y

aprobados por la Secretaría, se demuestre que su explotación

resulte conveniente para las Partes. CUATRO PUNTO

CUATRO (4.4) Otras Definiciones.- Cualquier otra definición
necesaria para la aplicación de este Contrato Modificatorio serán
las establecidas en el Reglamento de Operaciones
Hidrocarburíferas. CUATRO PUNTO CINCO (4.5) No
Discriminación.- La Secretaría en la interpretación y ejecución
de este Contrato  Modificatorio, considerando las
particularidades de cada caso, garantizará un tratamiento no
discriminatorio a todos los contratistas de prestación de servicios
para la exploración y explotación de hidrocarburos que hubieren
suscrito sus respectivos contratos de conformidad con el artículo
Dieciséis (16) de la Ley de Hidrocarburos y al amparo de la
Disposición Transitoria Primera de la Ley Reformatoria a la Ley
de Hidrocarburos y ley de Régimen Tributario Interno, publicada
en el Registro Oficial Suplemento Número Doscientos cuarenta
y cuatro (244) de veintisiete de julio de dos mil diez.
CLÁUSULA QUINTA. OBJETO: CINCO PUNTO UNO
(5.1) Prestación de Servicios.- Este Contrato Modificatorio tiene
por objeto la prestación de servicios a la Secretaría por parte de
la Contratista, con sus propios recursos y a su solo riesgo, para la

exploración y explotación de hidrocarburos, incluyendo Petróleo

36
NOTARÍA TRIGÉSIMA NOVENA

Crudo, en el Área del Contrato, de conformidad con los términos

y condiciones estipulados en este Contrato Modificatorio, y los 3%

establecidos en la Ley Aplicable. CINCO PUNTO

0
PUNTO UNO (5.1.1) Para el cumplimiento del objeto Y,

contractual la Contratista se obliga para con la Secretaría a:
realizar las actividades de exploración, confirmación de reservas,
desarrollo, explotación y producción aportando la tecnología, los
capitales y los equipos, bienes y maquinarias necesarios para el
cumplimiento de las obligaciones establecidas en este Contrato
Modificatorio, de conformidad con el Plan de Actividades que
contiene el detalle de actividades comprometidas e Inversiones
estimadas para el Área del Contrato. CINCO PUNTO DOS
(5.2) Contraprestación por los Servicios.- La Contratista recibirá
a cambio de sus servicios el pago de una Tarifa en Dólares para
Campos en Producción, por Barril de Petróleo Crudo neto
extraído en el Área del Contrato y entregado en el Centro de
Fiscalización y Entrega, pagadera en Dólares o en Petróleo
Crudo, conforme a lo establecido en el artículo Dieciséis (16) de

la Ley de Hidrocarburos y la cláusula décima quinta de este
Contrato Modificatorio. La contraprestación que corresponda a
la Contratista por los servicios que preste conforme a este
Contrato Modificatorio se limitará al derecho a recibir el Pago a
la Contratista, previsto en este Contrato Modificatorio, conforme
a las tarifas acordadas. CINCO PUNTO TRES (5.3) Servicios
Adicionales.- Si como producto de las Actividades de
Exploración Adicional o Actividades de Recuperación Mejorada
realizados en el Área del Contrato se demostrare la existencia de

Yacimientos de Hidrocarburos Comercialmente Explotables o

Dr. Fernando Arregui Aguirre 37
NOTARIO

2
ZU8Zz

Incremento de Reservas Comercialmente Explotables, la
Contratista y la Secretaría deberán acordar la Tarifa para
Campos Nuevos o por Producción Incremental fruto de
Recuperación Mejorada para el desarrollo de dichos
Yacimientos y acordar el respectivo Plan de Desarrollo, sin que
esto signifique disminuir o suspender sus obligaciones
contenidas en el Plan de Actividades. Si las Partes no llegaran a
ponerse de acuerdo en la Tarifa para Campos Nuevos o por
Producción Incremental fruto de Recuperación Mejorada para
desarrollar y explotar estos Yacimientos o reservas, la
Contratista podrá someter la diferencia al dictamen vinculante de
un Consultor, de conformidad con la cláusula TREINTA Y
TRES PUNTO TRES (33.3). CINCO PUNTO CUATRO (5.4)
Las Partes convienen que, en el caso de descubrirse Gas Natural
Libre, sustancias asociadas al Petróleo Crudo, o Yacimientos de
Petróleo Crudo de gravedad inferior a 15” API en el Área del
Contrato, se procederá conforme a lo dispuesto en la Ley de
Hidrocarburos y a lo estipulado en este Contrato Modificatorio.
CLÁUSULA SEXTA. PLAZO DE VIGENCIA: El Plazo de
Vigencia de este Contrato Modificatorio es desde la fecha de
inscripción de este Contrato Modificatorio en el Registro de
Hidrocarburos hasta el veintitrés de diciembre de dos mil
dieciocho. En el evento de que la Contratista descubriere
Yacimientos de Hidrocarburos Comercialmente Explotables, el
Plazo de Vigencia de este Contrato Modificatorio se extenderá
conforme a los Planes de Desarrollo respectivos, de conformidad
con lo dispuesto en la Ley de Hidrocarburos. CLÁUSULA
SÉPTIMA. ÁREA DEL CONTRATO: El Área del Contrato

38
NOTARÍA TRIGÉSIMA NOVENA

ha sido delimitada para determinar la superficie en donde mE
Contratista ejecutará las actividades y prestaciones objeto de e;
Contrato Modificatorio y sus especificaciones y delimitaci
se establecen en el Anexo A. CLÁUSULA OCTAVA%
DERECHOS Y OBLIGACIONES DE LAS PARTES.
OCHO PUNTO UNO (8.1) Derechos sobré los Hidrocarburos.-
Son de propiedad inalienable, imprescriptible e inembargable del
Estado Ecuatoriano los yacimientos de hidrocarburos y
substancias que los acompañan, en cualquier estado físico en que
se encuentren situados en el territorio nacional. Por lo tanto, es
también propietario de los hidrocarburos extraídos con ocasión
de los servicios prestados por la Contratista. OCHO PUNTO
UNO PUNTO UNO (8.1.1) La celebración de este Contrato
Modificatorio no concede a la Contratista, a más de los derechos
establecidos en este Contrato Modificatorio, otros derechos de
naturaleza alguna sobre el suelo, el subsuelo o sobre cualquier

recurso natural o no, allí existente, ni sobre las áreas que se

expropiaren en favor de la Secretaría para la ejecución de este
Contrato Modificatorio, ni sobre sus servidumbres, ni sobre las
obras que allí se realizaren. OCHO PUNTO UNO PUNTO
DOS (8.1.2) La delimitación del Área del Contrato tiene por
objeto únicamente determinar la superficie en la cual la
Contratista está obligada a prestar los servicios objeto de este
Contrato Modificatorio. OCHO PUNTO UNO PUNTO TRES
(8.1.3) La Contratista tendrá el derecho exclusivo de ejecutar los
servicios objeto de este Contrato Modificatorio, dentro del Área
del Contrato. En ningún caso el ejercicio de tales derechos por
parte de la Contratista implicará una cesión de la titularidad de

Dr. Fernando Arregui Aguirre 39
NOTARIO

¿B84

los derechos que corresponden al Estado sobre los recursos
naturales ubicados en el Área del Contrato por parte de la
Secretaría. OCHO PUNTO UNO PUNTO CUATRO (8.1.4) La
Contratista, en virtud de este Contrato Modificatorio, no tiene
derecho a explotar recursos naturales distintos del Petróleo
Crudo existentes en el Área del Contrato, aunque esos recursos
hubieren sido descubiertos por ella; excepto en los casos en que
celebrare los contratos adicionales previstos en este Contrato
Modificatorio de acuerdo con la Ley Aplicable y a lo estipulado
en este Contrato Modificatorio. OCHO PUNTO UNO PUNTO
CINCO (8.1.5) La Contratista podrá ejercer los derechos
establecidos en este Contrato Modificatorio únicamente en
relación con las actividades referidas a los servicios contratados
y no podrá ejercerlos con ningún otro fin, ni tampoco
traspasarlos o disponer de ellos de otra forma, sin el
consentimiento previo de la Secretaría. OCHO PUNTO UNO
PUNTO SEIS (8.1.6) La Contratista, cualquiera de sus
integrantes o sus Compañías Relacionadas podrán intervenir en
nuevas licitaciones o participar en otros contratos para la
exploración y explotación de hidrocarburos en el Ecuador, de
conformidad con la Ley Aplicable. OCHO PUNTO UNO
PUNTO SIETE (8.1.7) La Contratista podrá usar, sin costo para
ésta, el Petróleo Crudo u otros hidrocarburos provenientes del
Área del Contrato, que sean necesarios para las operaciones,
incluyendo pero no limitando, la generación de energía eléctrica;
y, en el caso del Gas Natural, previa autorización del Ministerio,
la misma que una vez otorgada sólo podrá ser revocada de forma

motivada y siguiendo el debido proceso. La referida utilización

40
Lune

NOTARÍA TRIGÉSIMA NOVENA

de hidrocarburos no implicará transferencia de dominio alguna a
favor de la Contratista. La Contratista tenderá a la optimización”
del uso del Gas Natural del Área del Contrato para la acne [$]
de energía eléctrica requerida para el Proyecto. OCHO PUN
DOS (8.2) Obligaciones de la Contratista.- Son obligaciones don
la Contratista además de otras obligaciones estipuladas en este
Contrato Modificatorio y en la Ley Aplicable, las siguientes:
OCHO PUNTO DOS PUNTO UNO (8.2.1) Cumplir con el
objeto de este Contrato Modificatorio. OCHO PUNTO DOS
PUNTO DOS (8.2.2) Ejecutar las actividades descritas en el
Plan de Actividades y en otros Planes y sus reformas, acordados

por las Partes con sus propios recursos técnicos, económicos y
administrativos, pudiendo subcontratar los bienes y servicios
requeridos, de conformidad con la cláusula vigésima tercera;
para tal efecto invertirá los capitales requeridos, utilizando los
equipos, maquinarias y tecnología que fueren necesarios.
OCHO PUNTO DOS PUNTO TRES (8.2.3) Construir las
obras civiles y facilidades petroleras de acuerdo con el Plan de
Actividades y otros Planes acordados por las Partes y sus
reformas; y adquirir e instalar, a su costo, los equipos que
servirán para efectuar la medición y las determinaciones
volumétricas, ajustes por temperatura, contenido de agua y
sedimentos y otras mediciones que fuesen necesarias a fin de
determinar el volumen de la Producción Fiscalizada. OCHO
PUNTO DOS PUNTO CUATRO (8.2.4) Construir o ampliar a
su costo, todos los ductos y facilidades de transporte y
almacenamiento, desde los campos del Área del Contrato en

explotación o que se incorporen en el futuro, hasta el o los

A A A
Dr. Fernando Arregui Aguirre 41

NOTARIO
LReG

Centros de Fiscalización y Entrega de acuerdo con el Plan de
Actividades y otros Planes acordados por las Partes y sus
reformas. OCHO PUNTO DOS PUNTO CINCO (8.2.5)
Entregar la Producción Fiscalizada en el Centro de Fiscalización
y Entrega, cesando en ese momento la responsabilidad de
prestación de servicios por la Contratista según este Contrato
Modificatorio. OCHO PUNTO DOS PUNTO SEIS (8.2.6)
Ejecutar las operaciones objeto de este Contrato Modificatorio
de acuerdo con los Estándares de la Industria Petrolera
Internacional. OCHO PUNTO DOS PUNTO SIETE (8.2.7)
Realizar las actividades técnicas y administrativas necesarias
para las operaciones de evaluación, desarrollo y producción. de
los Yacimientos de Hidrocarburos Comercialmente Explotables.
OCHO PUNTO DOS PUNTO OCHO (8.2.8) Cumplir con los
Planes y Programas y Presupuestos Anuales y sus reformas. En
todos los Planes, Programas y Presupuestos Anuales las
actividades son de ejecución obligatoria pero los montos de las
Inversiones serán estimados. OCHO PUNTO DOS PUNTO
NUEVE (8.2.9) Cumplir a su costo el programa de capacitación
técnica de conformidad con la Ley Aplicable y, de acuerdo a lo
establecido en el Anexo I. El personal técnico y administrativo
extranjero de la Contratista proporcionará entrenamiento y
capacitación al personal nacional y promoverá la transferencia
tecnológica. OCHO PUNTO DOS PUNTO DIEZ (8.2.10)
Emplear en la ejecución de los servicios un mínimo de
ecuatorianos de: noventa y cinco por ciento (95%) en el personal
de obreros, noventa y cinco por ciento (95%) en el personal de

empleados administrativos y setenta y cinco por ciento (75%) en

42
ce?

NOTARÍA TRIGÉSIMA NOVENA

el personal técnico, a menos que no hubiere técnicos nacionales
RNGÉS Ip

disponibles, de acuerdo a lo previsto en la Ley Aplicabl a A
OCHO PUNTO DOS PUNTO ONCE (8.2.11) Mante 48,

informado permanentemente a la Secretaría sobre el desarroligA
de los servicios efectuados durante la vigencia de este Contrato e
Modificatorio. OCHO PUNTO DOS PUNTO DOCE (8.2.12)
Presentar a la ARCH informes diarios de perforación y demás
reportes requeridos conforme al Reglamento de Operaciones
Hidrocarburiferas así como con la presentación de un informe
completo al término de cada operación que bajo los Estándares
de la Industria Petrolera Internacional se considere importante o
significativa. OCHO PUNTO DOS PUNTO TRECE (8.2.13)
Inscribir este Contrato Modificatorio en el Registro de
Hidrocarburos, dentro de los treinta (30) primeros días contados
desde la fecha de su suscripción. OCHO PUNTO DOS
PUNTO CATORCE  (8.2.14) Entregar a la Secretaría y a la
Autoridad Ambiental, según su competencia, copia de la
información técnica, ambiental y de investigación relacionada
con las actividades de la Contratista referentes a la ejecución de
este Contrato Modificatorio, de conformidad con las
disposiciones legales y reglamentarias vigentes incluyendo datos
geológicos, geofísicos, petrofísicos, de ingeniería, registros e
informes de completación de pozos y cualesquier otros datos que
la Contratista hubiese originado y recopilado durante la vigencia
de este Contrato Modificatorio. OCHO PUNTO DOS PUNTO
QUINCE (8.2.15) Presentar anualmente a la Secretaría y a la
Autoridad Ambiental el Programa y Presupuesto Ambiental
Amual, que formarán parte integrante de los Programas y

Dr. Fernando Arregui Aguirre 43
NOTARIO

¿888

Presupuestos Anuales. OCHO PUNTO DOS PUNTO
DIECISÉIS (8.2.16) Entregar a la Secretaría y al Ministerio del
Ambiente una copia de los Estudios Ambientales que se realicen
y los documentos que los sustentan. OCHO PUNTO DOS
PUNTO DIECISIETE (8.2.17) Presentar en el primer mes de
cada año a la Secretaría y a la Agencia de Regulación y Control
Hidrocarburífero un informe detallado sobre las Inversiones,
Costos y Gastos de la Contratista, y las actividades ejecutadas en
el Área del Contrato. OCHO PUNTO DOS PUNTO
DIECIOCHO (8.2.18) Presentar hasta el treinta de abril de cada
año a la Secretaría y a la Agencia de Regulación y Control
Hidrocarburífero copia de los estados financieros debidamente
auditados. OCHO PUNTO DOS PUNTO DIECINUEVE
(8.2.19) Obtener de la Autoridad Ambiental competente y de
conformidad con la Ley Aplicable la licencia ambiental
respectiva para la ejecución de las actividades programadas en el
Área del Contrato, la que en copia deberá ser entregada a la
Secretaría. OCHO PUNTO DOS PUNTO VEINTE (3.2.20)
Proporcionar a. funcionarios autorizados del Ministerio, personal
de las Fuerzas Armadas relacionados con asuntos de seguridad y
otros funcionarios públicos autorizados por la Secretaría o la
Agencia de Regulación y Control Hidrocarburifero, la
información necesaria para el cumplimiento de sus deberes y
obligaciones que —guardaren relación con este Contrato
Modificatorio; y, proveerles temporal y ocasionalmente, cuando
las circunstancias lo requieran y en un número razonable, en las
instalaciones de Campo, las facilidades de transporte,

alojamiento y alimentación en igualdad de condiciones que las
e

vo

ZHRY

NOTARÍA TRIGÉSIMA NOVENA

suministradas al personal de la Contratista de similar jerarq gs >
sin asumir ninguna responsabilidad por los daños y rs Am E
que puedan sufrir tales funcionarios y sus bienes y equipos eb ES 0s 0) )
realizar su trabajo. OCHO PUNTO DOS PUNTO VEINTE: Um
UNO (8.2.21) Mantener registros contables de conformidad con
el Reglamento de Contabilidad, en idioma castellano, de todas
sus actividades técnicas, administrativas y ambientales de
manera que se puedan constatar en forma exacta y fidedigna, las
Inversiones, ingresos, Costos y Gastos de la Contratista. Los

documentos que por su naturaleza técnica se presenten en otros

idiomas, incluirán las respectivas traducciones, si estas fuesen
requeridas por la Secretaría u otras entidades de control. OCHO
PUNTO DOS PUNTO VEINTIDÓS (8.2.22) Proveer a la
Secretaría y a la ARCH, dentro del ámbito de sus competencias,
trimestralmente o, cuando fuere requerido, toda la información,
datos o interpretaciones relacionadas con las actividades llevadas
a cabo por la Contratista en la ejecución de este Contrato
Modificatorio, incluyendo las de carácter científico y técnico
obtenidas en razón de sus trabajos, tales como: perfiles
eléctricos, sónicos, radioactivos y otros; cintas y líneas sísmicas;
muestras de pozos; núcleos testigos de formación, mapas,
secciones, informes topográficos, geológicos,  geofísicos,
geoquímicos y de perforación; interpretaciones geológicas y
geofísicas; informes de evaluación de los Yacimientos
encontrados en el Área del Contrato y, en general, cualquier otra
información similar relevante. Esta información será entregada
en línea, en formato digital y/o analógico documental, según lo
requiera la Secretaría y la ARCH. OCHO PUNTO DOS

A A A e SE
Dr. Fernando Arregui Aguirre 45

NOTARIO
¿8390

PUNTO VEINTITRÉS (8.2.23) Respetar los derechos relativos
a la propiedad industrial de terceros, manteniendo a la Secretaría
a salvo de reclamaciones o pago de indemnizaciones resultantes
del incumplimiento de tal obligación. OCHO PUNTO DOS
PUNTO VEINTICUATRO (8.2.24) Supervisar y vigilar, en
forma permanente, la ejecución de los servicios que se
compromete a realizar; y celebrar con los Subcontratistas, de
acuerdo a la Ley Aplicable, los contratos que fueren necesarios
para el cumplimiento de sus obligaciones asumiendo el
compromiso de responder por la ejecución de sus operaciones.
OCHO PUNTO DOS PUNTO VEINTICINCO (8.2.25)
Contratar y mantener vigentes las garantías y los seguros
previstos en la Ley Aplicable y en este Contrato Modificatorio.
OCHO PUNTO DOS PUNTO VEINTISÉIS (8.2.26) Recibir
estudiantes o egresados de educación técnica superior
relacionada con la industria de hidrocarburos, sin asumir
responsabilidad por sus riesgos, para que realicen prácticas y
estudios en los campos de trabajo del Área del Contrato y/o en
las oficinas de la Contratista en el Ecuador, corriendo por cuenta
de la Contratista los gastos de transporte, alojamiento,
alimentación y atención médica menor y de emergencia. El
transporte, alojamiento, alimentación y atención médica menor y
de emergencia antes indicados serán provistos en igualdad de
condiciones que las suministradas al personal de la Contratista
en el Ecuador. El tiempo de tales prácticas y estudios y el
número de las personas que los realicen serán fijados de tal
manera que no interfieran con la eficiente ejecución de los

servicios y que represente un tiempo total en meses de pasantías

46
¿91

ES
le] NOTARÍA TRIGÉSIMA NOVENA

equivalente al Cuatro por ciento (4%) del número total de

empleados por año. La Contratista no tendrá relación laboyá,

alguna con quienes realicen tales prácticas y estudios. Copias a yy Z
los reportes sobre tales prácticas y estudios, en caso de se / E
presentados, serán entregados a la Contratista. OCHO PUNTO — E
DOS PUNTO VEINTISIETE (8.2.27) Presentar mensualmente

a la Secretaría y a la Agencia de Regulación y Control

GESTA

Hidrocarburífero, un informe de actividades, Inversiones, Costos
y Gastos de la Contratista ejecutados durante el período
respectivo. OCHO PUNTO DOS PUNTO VEINTIOCHO
(8.2.28) Incluir en sus presupuestos, las provisiones necesarias
para el cierre, terminación o abandono parcial o total de
operaciones y para la remediación ambiental de las áreas
afectadas por las actividades hidrocarburíferas. OCHO PUNTO
DOS PUNTO VEINTINUE VE (8.2.29) Presentar al Comité de
Supervisión los Programas y Presupuestos Anuales, elaborados
hasta el treinta de septiembre anterior al Año Fiscal en que el
referido programa' deba ser ejecutado y posteriormente, con la
recomendación del Comité de Supervisión de acuerdo a lo
indicado en la cláusula TRECE PUNTO. TRES (13.3), tramitar
su aprobación por parte de la Secretaría, de conformidad con lo
establecido en la Ley Aplicable. OCHO PUNTO DOS PUNTO
TREINTA (8.2.30) Presentar al Comité de Supervisión el Plan ”
Quinquenal y posteriormente con la recomendación del Comité
de Supervisión de acuerdo a lo indicado en la cláusula TRECE
PUNTO TRES (13.3), tramitar su aprobación por parte de la
Secretaría, de conformidad con lo establecido en la Ley
Aplicable. OCHO PUNTO DOS PUNTO TREINTA Y UNO

Dr. Fernando Arregui Aguirre 47
NOTARIO
(8.2.31) Cumplir con las disposiciones legales y reglamentarias
concordantes, así como con los Estándares de la Industria
Petrolera Internacional, en lo relativo a la seguridad e higiene
ocupacional para el personal a cargo de la Contratista. OCHO
PUNTO DOS PUNTO TREINTA Y DOS (8.2.32) Aplicar o
incorporar tecnologías aceptadas en la industria petrolera
internacional que sean compatibles con la Región Amazónica
Ecuatoriana. OCHO PUNTO DOS PUNTO TREINTA Y
TRES (8.2.33) Cumplir con las disposiciones de la Ley
Aplicable y los compromisos adquiridos existentes a la fecha de
suscripción de este Contrato Modificatorio en cuanto a las
relaciones de la Contratista y las comunidades vecinas, limitando
su intervención a la ejecución de los programas comunitarios y
las medidas de compensación e indemnización previstas en la
Ley Aplicable. OCHO PUNTO DOS PUNTO TREINTA Y
CUATRO (8.2.34) Colaborar con los organismos estatales
encargados del desarrollo sustentable de la zona donde opera la
Contratista, en cumplimiento de sus programas comunitarios y la
Ley Aplicable. OCHO PUNTO DOS PUNTO TREINTA Y
CINCO (8.2.35) Entregar a la Secretaría, a la terminación de
este Contrato Modificatorio por cualquier causa, sin costo y en
buen estado conforme los programas de mantenimiento, salvo el
desgaste normal, los pozos, bienes, instalaciones, equipos y
obras de infraestructura existentes a esa fecha en el Área del
Contrato, en el entendido de que a partir de su entrega, la
Secretaría asumirá en forma exclusiva toda responsabilidad
sobre dichos pozos, bienes, instalaciones, equipos y obras de
infraestructura. OCHO PUNTO DOS PUNTO TREINTA Y

48
_—_——-

Yru3
NOTARÍA TRIGÉSIMA NOVENA

SEIS (8.2.36) Proponer para la aprobación de la Secretaría, con

la recomendación del Comité de Supervisión, la Tasa Máxima YT 7

Producción, sobre la base de estudios técnicos convencional ES) Y
SS

estudios de simulación de Yacimientos en concordancia con
estipulado en la Ley Aplicable. Las discrepancias entre la Tas) 28
Máxima de Producción propuesta y la Tasa Máxima de
Producción aprobada por la Secretaría podrán ser sometidas por
la Contratista a un Consultor de conformidad con la cláusula
TREINTA Y TRES PUNTO TRES (33.3). El dictamen del
Consultor será vinculante. OCHO PUNTO TRES (8.3)
Obligaciones de la Secretaría.- Son obligaciones de la Secretaría,
además de otras obligaciones estipuladas en este Contrato
Modificatorio y en la Ley Aplicable las siguientes: OCHO
PUNTO TRES PUNTO UNO (8.3.1) Pagar a la Contratista por
sus servicios de exploración y explotación, la tarifa que
corresponda, conforme se determina en la cláusula décima
quinta de este Contrato Modificatorio. Cuando se trate de los
servicios descritos en el Plan de Actividades, la Secretaría estará
obligada a pagar a la Contratista la Tarifa para Campos en

>

Producción. Cuando se trate de los servicios descritos en un
Plan de Desarrollo, la Secretaría estará obligada a pagar a la
Contratista la Tarifa para Campos Nuevos o por Producción
Incremental fruto de Recuperación Mejorada que se acuerde.
OCHO PUNTO TRES PUNTO DOS (8.3.2) Solicitar la
declaratoria de utilidad pública de los bienes necesarios para la
ejecución de las actividades, o la constitución de servidumbres
de cualquier naturaleza, previa solicitud de la Contratista, de
conformidad con la Ley Aplicable. OCHO PUNTO TRES

Dr. Fernando Arregui Aguirre 49
NOTARIO
2894

PUNTO TRES (8.3.3) Atender oportunamente las solicitudes,
propuestas o requerimientos que le correspondan. La Secretaría
deberá pronunciarse sobre las solicitudes, propuestas O
requerimientos, dentro de los términos o plazos establecidos para
cada caso en este Contrato Modificatorio y cuando no se los
hubiere especificado, dentro del término de quince (15) días
contados desde que la Secretaría reciba la respectiva solicitud,
propuesta o requerimiento de la Contratista. En el caso de
Situaciones de Emergencia, la Secretaría deberá pronunciarse
dentro del término de DOS (2) días siguientes a la notificación
de la Contratista. Si la Secretaría no se pronunciare dentro de
los respectivos términos o plazos, se entenderá que la Secretaría
ha aprobado la correspondiente solicitud, propuesta o
requerimiento. OCHO PUNTO TRES PUNTO CUATRO
(8.3.4) Proporcionar la información y documentación que sea
necesaria para la obtención de visas para el personal de
nacionalidad extranjera de la Contratista, que tengan que cumplir
actividades en el país relacionadas con la ejecución de este
Contrato Modificatorio, en el entendido de que la Contratista
realizará los trámites administrativos correspondientes. OCHO
PUNTO TRES PUNTO CINCO (8.3.5) Conceder a la
Contratista la opción preferente de compra de Petróleo Crudo del
Área del Contrato, en los términos señalados en los artículos
Dieciséis (16) inciso cuarto y Setenta y uno (71) de la Ley de
Hidrocarburos, así como en este Contrato Modificatorio. OCHO
PUNTO TRES PUNTO SEIS (8.3.6) Proporcionar a la
Contratista, sin costo, nueva información y datos técnicos y

tecnológicos que fuesen obtenidos por la Secretaría a partir de la

50
rl

1405

NOTARÍA TRIGÉSIMA NOVENA

Fecha de Vigencia, si fuere el caso, que puedan ser usados en
apoyo directo de las operaciones de exploración y explotación en
el Área del Contrato. OCHO PUNTO TRES PUNTO SIETE
(8.3.7) Comunicar a la Contratista sobre cualquier reclamo o
procedimiento judicial que pueda afectar los derechos de la
Contratista según este Contrato Modificatorio, a fin de que la
Contratista pueda adoptar las medidas que estime convenientes
para la defensa de sus intereses. OCHO PUNTO TRES
PUNTO OCHO (8.3.8) Permitir a la Contratista la utilización,
sin costo para ésta, del Petróleo Crudo y del Gas Asociado,
proveniente del Área del Contrato, necesario para sus
Operaciones y en los volúmenes promedio que a la Fecha
Efectiva viene requiriendo, conforme a las normas y
procedimientos que al respecto le sean notificadas por la
Secretaría y a lo estipulado al respecto en este Contrato
Modificatorio. La referida utilización de hidrocarburos no
implicará transferencia alguna a favor de la Contratista.
Cualquier incremento en la utilización de hidrocarburos para las
Operaciones por parte de la Contratista deberá ser aprobada
previamente por la Secretaría. La Contratista tenderá a la
optimización del Gas Natural del Área del Contrato para la
generación de energía eléctrica requerida para el Proyecto.
OCHO PUNTO TRES PUNTO NUEVE (8.3.9) Proveer a la
Contratista y coordinar con ella las condiciones razonables de
seguridad para la realización de las operaciones de este Contrato
Modificatorio y, en caso de que sea necesario, por intermedio de
la Fuerza Pública. OCHO PUNTO TRES PUNTO DIEZ
(8.3.10) Obtener de las entidades del sector público la

Dr. Fernando Arregui Aguirre 51
NOTARIO
Zreb

cooperación y ayuda que requiera la Contratista para la pronta
atención de los distintos trámites que debe realizar ante ellas, así
como procurar la obtención de cualquier licencia o permiso
necesario para el cumplimiento de este Contrato Modificatorio,
en especial los relativos a los predios superficiales, de acuerdo a
lo dispuesto por el artículo Noventa y uno (91) de la Ley de
Hidrocarburos. OCHO PUNTO TRES PUNTO ONCE
(8.3.11) Recibir la Producción Fiscalizada del Área del Contrato,
y responsabilizarse de la misma, una vez que haya sido
entregada por la Contratista en el Centro de Fiscalización y
Entrega. OCHO PUNTO TRES PUNTO DOCE (8.3.12)
Suscribir de ser pertinente, a pedido de la Contratista, los
contratos adicionales y modificatorios previstos en la Ley de
Hidrocarburos y en este Contrato Modificatorio, con sujeción a
lo estipulado en la cláusula trigésimo segunda de este Contrato
Modificatorio. OCHO PUNTO TRES PUNTO TRECE
(8.3.13) Solicitar al Ministerio Sectorial, a pedido de la
Contratista, la autorización en favor de la Contratista para la
extracción y transformación del Petróleo Crudo pesado en el
sitio (in situ), mediante una planificación económica integral, si
en el Área del Contrato se hubiere encontrado como producto de
actividades previstas en el Plan de Desarrollo Petróleo Crudo
pesado de quince grados API o menos. OCHO PUNTO TRES
PUNTO CATORCE (8.3.14) Facilitar a la Contratista, de
acuerdo con la Ley Aplicable y las estipulaciones de este
Contrato Modificatorio, el uso de las vías, medios de
comunicación y transporte existentes o por construirse, así como

la utilización de materiales naturales de construcción y

52

00000000000000000000000000000CIOCIOAAEIACEIIAAIAAAIAA
O000000000000000000600000000000000000000IOIIADAIAIAA

—e

qeu?

NOTARÍA TRIGÉSIMA NOVENA

combustibles requeridos por las operaciones, así como para la
obtención de cualquier licencia o permiso necesarios para (e
cumplimiento de este Contrato Modificatorio. OCHO PUNTÚ
TRES PUNTO QUINCE (8.3.15) El desarrollo sostenible MS
las comunidades será asumido por el Estado a través de la
Secretaría de Pueblos y sus demás entidades e instituciones
dentro del ámbito de sus competencias. CLÁUSULA
NOVENA. FUERZA MAYOR o CASO FORTUITO Y
SITUACIONES DE EMERGENCIA. NUEVE PUNTO UNO
(9.1) En General.- NUEVE PUNTO UNO PUNTO UNO
(9.1.1) Ninguna de las Partes será responsable por el
incumplimiento, suspensión o retraso en la ejecución de las
obligaciones establecidas en este Contrato Modificatorio, ni
estará obligada a indemnizar a la otra Parte por los perjuicios
que pudieren causarse, cuando el incumplimiento, suspensión o
retraso sea consecuencia directa y necesaria de un evento de
Fuerza Mayor o Caso Fortuito o Situación de Emergencia
debidamente comprobado. NUEVE PUNTO UNO PUNTO
DOS (9.1.2) La Parte que alegare la Fuerza Mayor o Caso
Fortuito, deberá notificar con los justificativos necesarios, a la
otra Parte en un plazo máximo de diez (10) días desde la
ocurrencia del evento, en concordancia con el numeral Cuatro
(4) del artículo Setenta y cuatro (74) de la Ley de Hidrocarburos.
Esta notificación contendrá los detalles sobre la causa y
naturaleza del evento, la duración prevista y el efecto que pueda
tener sobre el cumplimiento de las obligaciones correspondientes
a la Parte según este Contrato Modificatorio. NUEVE PUNTO
UNO PUNTO TRES (9.1.3) La Parte afectada continuará

Dr. Fernando Arregui Aguirre 53
NOTARIO

¿698

ejecutando sin dilación ni modificación todas las demás
obligaciones que no hayan sido afectadas por el evento de
Fuerza Mayor o Caso Fortuito o Situación de Emergencia.
NUEVE PUNTO UNO PUNTO CUATRO (9.1.4) Si fuese
negada la Fuerza Mayor o Caso Fortuito por parte de la
Secretaría, que la podrá hacer solamente debidamente motivada,
la Contratista tendrá el derecho de impugnar esta negativa que
tendrá que también ser debidamente motivada, utilizando los
recursos previstos en este Contrato Modificatorio y la Ley
Aplicable. NUEVE PUNTO UNO PUNTO CINCO (9.1.5) La
prueba de la Fuerza Mayor o Caso Fortuito corresponde a quien
la alega, y de la diligencia y cuidado, a quien ha debido
emplearlos. NUEVE PUNTO UNO PUNTO SEIS (9.1.6) La
Contratista está obligada a notificar a la Secretaría la ocurrencia
de un evento que constituye una Situación de Emergencia dentro
de los tres (3) días siguientes a la fecha en que tuvo
conocimiento del mismo, debiendo acompañar justificativos o
prueba suficiente de la ocurrencia del evento. El incumplimiento
de esta obligación causará que el evento no se considere como
una Situación de Emergencia a efectos de este Contrato
Modificatorio. NUEVE PUNTO UNO PUNTO SIETE (9.1.7)
Si fuese negada la Situación de Emergencia por parte de la
Secretaría, que la podrá hacer solamente debidamente motivada,
la Contratista tendrá el derecho de impugnar esta negativa que
tendrá que también ser debidamente motivada, utilizando los
recursos previstos en este Contrato Modificatorio y la Ley
Aplicable. NUEVE PUNTO DOS (9.2) Medidas Mitigatorias.-
La Parte afectada por el evento de Fuerza Mayor o Caso Fortuito

54
O00000000000000000000000000OOOIIIIIIIIAEIAIAAAAAAO

ug

NOTARÍA TRIGÉSIMA NOVENA

GROGÉSII
medidas que se encuentren a su alcance para mitigar y subs; PS E
sus consecuencias. NUEVE PUNTO DOS PUNTO 2

Contratista, ésta deberá tomar todas las acciones y realizará
todos los egresos que resulten necesarios o adecuados conforme
a los Estándares de la Industria Petrolera Internacional para
proteger los intereses de la Contratista y los de la Secretaría, así
como los de sus respectivos trabajadores, aunque tales egresos
no hayan sido incluidos en el Programa y Presupuesto Anual
vigente en el Año Fiscal correspondiente. Las acciones tomadas
deberán ser notificadas a la Secretaría dentro del término de diez
días siguientes a la toma de la acción. NUEVE PUNTO DOS
PUNTO DOS (9.2.2) Si dentro de un período razonable después
de haber sido confirmado el evento de Fuerza Mayor o Caso
Fortuito o Situación de Emergencia que ocasiona la'suspensión o
demora en la ejecución de las obligaciones según este Contrato
Modificatorio, la Parte afectada no ha procedido a adoptar las
medidas que razonable y legalmente podría iniciar para eliminar
o mitigar dicho evento de Fuerza Mayor'o Caso Fortuito o
Situación de Emergencia o sus efectos directos o indirectos, la
otra Parte podrá, a su exclusiva discreción y dentro del término
de dos (2) días siguientes a haber enviado la correspondiente
notificación a la Parte afectada, adoptar e iniciar la ejecución de
cualquier medida razonable que juzgue necesaria o conveniente
para eliminar o mitigar la ocurrencia del evento de Fuerza Mayor
o Caso Fortuito o Situación de Emergencia en cuestión o sus

efectos directos o indirectos. La Parte afectada será responsable

Dr. Fernando Arregui Aguirre 55
NOTARIO
“300

de todos los costos ocasionados que tengan el debido sustento
por las medidas que tome la otra Parte según esta cláusula. A
partir de ese momento, la Parte no afectada podrá exigirle a la
Parte afectada que reanude total o parcialmente la ejecución de
los servicios así como el cumplimiento de cualquier obligación
cuyo cumplimiento se hubiese visto afectado por el evento de
Fuerza Mayor o Caso Fortuito o Situación de Emergencia.
NUEVE PUNTO TRES (9.3) Terminación del Evento.-
Cuando la Parte afectada por el evento de Fuerza Mayor o Caso
Fortuito o Situación de Emergencia esté en capacidad de

reiniciar el cumplimiento de sus obligaciones según este
Contrato Modificatorio, dicha Parte lo notificará con prontitud a
la otra Parte a más tardar dentro de los dos (2) días laborales
siguientes a la fecha en que haya cesado el evento de Fuerza
Mayor o Caso Fortuito o Situación de Emergencia. Si la Parte
afectada fuere la Contratista, una vez recibida esta notificación,
la Secretaría levantará la declaratoria de Fuerza Mayor o Caso
Fortuito o Situación de Emergencia. NUEVE PUNTO
CUATRO (9.4) Terminación en Caso de Duración Extendida.-
Si los efectos de un evento de Fuerza Mayor o Caso Fortuito o

Situación de Emergencia afectaren a más del cincuenta por
ciento (50%) de la producción total de Petróleo Crudo del Área
del Contrato y se prolongaren durante un período superior a seis
(6) meses, a la opción de cualquiera de las Partes, se podrá
seguir el procedimiento para terminación de este Contrato
Modificatorio de mutuo acuerdo. NUEVE PUNTO CINCO
(9.5) Pago de Tarifa.- Aún en el caso de Fuerza Mayor o Caso

Fortuito o Situación de Emergencia, de existir producción

56

000000000000600000000000000000OICIOAAAAIDIAAAADIADA
23401

NOTARÍA TRIGÉSIMA NOVENA

fiscalizada proveniente del Área del Contrato, la Contratista

tendrá derecho a recibir la tarifa pertinente conforme a ss )
Contrato Modificatorio. NUEVE PUNTO SEIS ds dl z
Compensación de Plazos.- La ocurrencia de un evento de Fue! z Si

Mayor o Caso Fortuito o Situación de Emergencia podrá dano z
lugar a revisión de los cronogramas de trabajo propuestos por la
Contratista, sin perjuicio de reiniciar el cumplimiento de sus
obligaciones tan pronto como sea posible, luego de que el
impedimento haya cesado. A la Contratista se le reconocerá el
tiempo que dure la suspensión de las operaciones debido a
evento de Fuerza Mayor o Caso Fortuito o Situación de
Emergencia, siempre y cuando éste ocasione la paralización de
más del Cincuenta por ciento (50%) de las actividades de
producción; y, en consecuencia, la fecha de terminación del
Plazo de Vigencia de este Contrato Modificatorio será pospuesta
por un lapso igual al que dure dicha paralización. NUEVE
PUNTO SIETE (9.7) Los egresos necesarios para adoptar
acciones inmediatas que precautelen los intereses del Estado o
de las Partes, no contemplados en los Planes, Programas y
Presupuestos Anuales y no cubiertos por las pólizas de seguro
previstas en este Contrato Modificatorio, generados por
circunstancias de Fuerza Mayor o Caso Fortuito debidamente
notificadas y aprobadas por la Secretaría, serán cubiertos por la
Secretaría a través de reembolsos. CLÁUSULA DÉCIMA.
GARANTÍAS Y SEGUROS. DIEZ PUNTO UNO (10.1)
Garantías.- La Contratista rendirá a favor de la Secretaría, las
garantías previstas en la Ley Aplicable, así como en este

Contrato Modificatorio, las que se aprobarán y registrarán de

Dr. Fernando Arregui Aguirre 57
NOTARIO
£902

acuerdo con las normas y los procedimientos pertinentes. DIEZ
PUNTO UNO PUNTO UNO (10.1.1) Garantía de Actividades
e Inversiones Comprometidas: La Contratista garantiza la

ejecución de las actividades comprometidas e Inversiones
estimadas en los Planes, Programas y Presupuestos Anuales,
conforme lo previsto en la cláusula QUINCE PUNTO SIETE
(15.7). DIEZ PUNTO UNO PUNTO DOS (10.1.2) Garantía
Solidaria: Previo a la inscripción de este Contrato Modificatorio

en el Registro de Hidrocarburos, cada una de las compañías que
integran la Contratista se obligan a sustituir la garantía solidaria
de sus respectivas Casas Matrices, por una que se refiera a este
Contrato Modificatorio, conforme el formato que consta en el
Anexo F. En consecuencia, las garantías de las Casas Matrices
presentadas con anterioridad quedarán sin efecto. DIEZ
PUNTO UNO PUNTO TRES (10.1.3) Causas de Ejecución:
Sin perjuicio de los demás derechos y obligaciones previstas en
la Ley Aplicable y en este Contrato Modificatorio, la Secretaría
tendrá el derecho de hacer efectivas las Garantías Solidarias para
cubrir cualquier incumplimiento de las obligaciones de la
Contratista en virtud de este Contrato Modificatorio, quedando
expresamente pactado que no existe prelación alguna para la
ejecución de las Garantías y que cualquiera de ellas puede
ejecutarse indistintamente. Además de cubrir los
incumplimientos, la Secretaría podrá hacer efectivas las
Garantías Solidarias para cobrar (i) daños y perjuicios declarados
en laudo arbitral o sentencia ejecutoriada, (ii) restitución de
sumas pagadas por la Secretaría en exceso, así como cualquier

otra obligación de pago o cantidad debida por la Contratista a la

58

0000000000000000000000UOIOOCIOIOIOICAEAAIIAAAAADIAIAA
0000000000000000000000000000OOIDOIIIIIDAAAIAAAAAADAA

293
NOTARÍA TRIGÉSIMA NOVENA

Secretaría por cualquier concepto en relación a este Contrate 7
Modificatorio e (iii) indemnizaciones debidas por la Contrát

a la Secretaría de conformidad con este Contrato Modificato
declaradas en laudo arbitral o sentencia ejecutoriada. Sin:
perjuicio de lo dicho anteriormente, para todos estos casos la

Secretaría notificará a la Contratista sobre el incumplimiento
respectivo, sobre los daños y perjuicios o de sumas pagadas en
exceso u otras obligaciones de pago o de indemnizaciones
debidas, a favor de la Secretaría, otorgándole el plazo de
TREINTA (30) días para justificar tal evento o adoptar las
medidas necesarias para superarlo. DIEZ PUNTO DOS (10.2)
Pólizas de Seguro.- La Contratista será exclusivamente
responsable de contratar todas las pólizas de seguro requeridas
por la Ley Aplicable, así como las indicadas en la cláusula DIEZ
PUNTO DOS PUNTO DOS (10.2.2), para cumplir con este
Contrato Modificatorio, ya sea que dichas pólizas estén
disponibles en el mercado nacional o internacional o se obtengan
a través de reaseguros. Estas pólizas de seguros se sujetarán a la
legislación ecuatoriana y se basarán en los Estándares de la
Industria Petrolera Internacional. Los seguros para cubrir bienes
localizados en el Ecuador se les contratará con una compañía de
seguros debidamente autorizada por la Superintendencia de
Bancos y Seguros. DIEZ PUNTO DOS PUNTO UNO (10.2.1)
En el caso de que la Contratista o sus Subcontratistas, no
hubieren contratado las pólizas de seguro o que la Contratista
haya incumplido con el pago de las primas que correspondan a
tales pólizas o fuera insuficiente la cobertura, los daños y las

pérdidas que puedan producir, serán de su exclusiva

Dr. Fernando Arregui Aguirre s9
NOTARIO
¿90

responsabilidad y la Contratista deberá cubrirlos de inmediato,
sin que pueda alegar el derecho para reclamar a la Secretaría
ningún tipo de reembolso. (a) La Contratista designará a la
Secretaría como beneficiario o asegurado adicional y endosará a
su favor las pólizas de seguro que se establecen en la Ley
Aplicable y en este Contrato Modificatorio. (b) La Contratista
mantendrá asegurados los bienes y demás activos fijos
requeridos para la prestación de los servicios a que se refiere este
Contrato Modificatorio hasta que sean entregados a la Secretaría.
Igualmente la Contratista tendrá asegurado el Petróleo Crudo
que se encuentre en las facilidades de almacenamiento y
transporte hasta ser entregado en los Centros de Fiscalización y
Entrega. (c) En caso de siniestro, las indemnizaciones pagadas
por las compañías aseguradoras serán recibidas por la Contratista
y servirán como base para reemplazar o reparar inmediatamente
los bienes o instalaciones dañadas, destruidas o sustraídas. Si
cualquier compañía aseguradora dejare de pagar cualquier
reclamación por pérdida o daño de bienes asegurados como
resultado de daños causados por la imprudencia, negligencia, o
culpa del personal de la Contratista, los costos de reparación o de
reposición serán por cuenta de la Contratista. (d) La Contratista
. exigirá a sus aseguradores incluir una cláusula expresa en todas
las pólizas, en virtud de la cual éstos renuncien a su derecho de
subrogación contra la Secretaría. Asimismo, la Contratista
exigirá a sus aseguradores incluir una cláusula de que las pólizas
no serán modificadas, en la medida que restrinjan, disminuyan o
limiten las coberturas existentes, o canceladas sin notificación a

la Secretaría con treinta (30) días de anticipación. (e) Si la

60

00000000000000000000000000000000000OIOIIOOIAIAADIAIAA
2905

NOTARÍA TRIGÉSIMA NOVENA

Contratista no mantiene en vigencia las pólizas de seguro que
está obligada a contratar conforme a este Contra
Modificatorio, la Secretaría podrá, pero no estará obligada a ello;
contratar las pólizas de seguro y deducir los costos de los SON
mismos de cualquier monto debido a la Contratista conforme a

este Contrato Modificatorio; esto sin perjuicio de las demás
disposiciones sobre daños y perjuicios y consecuencias del
incumplimiento de las obligaciones de la Contratista según este
Contrato Modificatorio. (f) La Contratista deberá proporcionar
prueba a la Secretaría de que las compañías de seguros
otorgantes de las pólizas de seguro, se encuentran
suficientemente respaldadas por los reaseguros que sean
necesarios. (g) La Contratista entregará a la Secretaría copias
certificadas de las pólizas de seguro contratadas. (h) Las
indemnizaciones y restitución de bienes derivados de los
siniestros que no estuvieren debidamente asegurados por la
Contratista, serán de su exclusiva responsabilidad y deberán ser
cubiertas de inmediato por ella. DIEZ PUNTO DOS PUNTO
DOS (10.2.2) A partir de la Fecha de Efectiva, la Contratista
mantendrá vigentes pólizas de seguro que cubran al menos los
siguientes riesgos: a) Todo Riesgo Petrolero, incluyendo y no
limitado a la perforación completación y de reacondicionamiento
de pozos. Esta póliza debe incluir las siguientes coberturas:
Incendio y líneas aliadas. Rotura de maquinaria. Sabotaje y
terrorismo. b) Responsabilidad Civil General, misma que debe
incluir las siguientes coberturas: Patronal. Contaminación y
polución súbita y accidental. La Contratista deberá contratar esta
cobertura por riesgos de contaminación y afectación al

€KX —_
Dr. Fernando Arregui Aguirre 61
NOTARIO
ecosistema, durante las operaciones de la Contratista, de
conformidad con los Estándares de la Industria Petrolera
Internacional, los que cubrirán los riesgos hasta la suscripción
del informe final de la auditoría del Área del Contrato.
Responsabilidad Civil de Vehículos propios y no propios. c)
Equipo y Maquinaria, para cubrir todos los equipos a ser
utilizados en las operaciones de la Contratista; d) Transporte
Importaciones, que cubrirá la mercadería o equipos importados
por la Contratista; e) Transporte Interno, que cubrirá la
movilización dentro del país, de las mercaderías de la
Contratista.; f) Incendio y Robo; g) Accidentes Personales, que
cubrirá al personal de la Contratista, y deberá incluir la cobertura
amplia de vuelos. h) Todo Riesgo Construcción/Montaje, la
Contratista deberá presentar, a la Secretaría, estos seguros al
inicio de las obras de construcción o montaje que tenga que
realizar durante la ejecución del Contrato, salvo que optare por
una cobertura permanente. DIEZ PUNTO DOS PUNTO TRES
(10.2.3) Las Partes podrán convenir en el futuro asegurar otros
riesgos que sean necesarios para la ejecución de este Contrato
Modificatorio. DIEZ PUNTO DOS PUNTO CUATRO
(10.2.4) La Contratista podrá mantener adicionalmente a su
criterio otras pólizas de seguros que considere convenientes para
sus actividades. DIEZ PUNTO DOS PUNTO CINCO (10.2.5)
La Contratista deberá exigir a todos sus Subcontratistas oO
proveedores de bienes y servicios que contraten las pólizas de
seguro que la Contratista considere necesarias. CLÁUSULA
DÉCIMA PRIMERA. PLAN DE ACTIVIDADES. ONCE
PUNTO UNO (11.1) La Contratista se compromete y obliga a

62
Lan?

NOTARÍA TRIGÉSIMA NOVENA

dar cumplimiento al Plan de Actividades, a fin de maximizar la A

recuperación de reservas en el Área del Contrato, y él

cumplimiento de la producción de Petróleo Crudo estimada en el

referido Plan, conforme a lo señalado en el Anexo B. En este S

Plan las actividades son de ejecución obligatoria, pero los
montos de las Inversiones serán estimativos. ONCE PUNTO
DOS (11.2) De ser el caso, las actividades establecidas en el
cronograma del Plan de Actividades podrán ser reprogramadas
con el debido sustento técnico y aceptación de la Secretaría,
hasta el siguiente año al originalmente establecido en el Plan de
Actividades que consta en el Anexo B. En caso de discrepancia
entre las Partes, la Contratista podrá solicitar la intervención de
un Consultor de conformidad con los procedimientos
establecidos en la cláusula TREINTA Y TRES PUNTO TRES
(33.3). ONCE PUNTO TRES (11.3) Las actividades
establecidas en el Plan de Actividades podrán, previa
justificación técnica aceptada por la Secretaría, ser sustituidas
por otras dentro del mismo año. La Secretaría podrá negar
justificadamente la solicitud de reprogramación o sustitución
efectuada por la Contratista. En caso de discrepancia entre las
Partes, la Contratista podrá solicitar la intervención de un
Consultor de conformidad con los procedimientos establecidos
en la cláusula TREINTA Y TRES PUNTO TRES (33.3).
ONCE PUNTO CUATRO (11.4) A efectos de precisar la
ejecución del Plan de Actividades durante la vigencia de este
Contrato, la Contratista detallará en los Programas y
Presupuestos Anuales y en el Plan Quinquenal, incluyendo sus

reformas, las actividades e Inversiones que proyecta ejecutar en

Dr. Fernando Arregui Aguirre 63
NOTARIO
2908

el período correspondiente. La Contratista garantiza y se
compromete a ejecutar las actividades comprometidas en dichos
Planes y Programas y Presupuestos Anuales para lo cual
realizará las Inversiones estimadas correspondientes, una vez
que los mismos hayan sido aprobados por la Secretaría. ONCE
PUNTO CINCO (11.5) La Contratista reconoce que la fijación
contractual de la Tarifa para Campos en Producción y
consecuentemente el Pago a la Contratista, se sustenta en el
compromiso de la Contratista de ejecutar la totalidad de las
actividades previstas en el Plan de Actividades, por lo que la no
ejecución de una o más de tales actividades implicará la
reliquidación en el Pago a la Contratista de los valores
equivalentes a las Inversiones estimadas correspondientes a las
actividades no ejecutadas, conforme la cláusula décimo quinta,
sin perjuicio de las garantías y demás acciones por
incumplimiento contractual por parte de la Contratista
contempladas en la Ley y este Contrato Modificatorio, con
excepción de las actividades que hubiesen sido debidamente
reprogramadas o sustituidas de conformidad con las cláusulas
ONCE PUNTO DOS y ONCE PUNTO TRES (11.2 y 11.3) y
sin perjuicio de la aplicación de la cláusula TRECE PUNTO
OCHO (13.8). ONCE PUNTO SEIS (11.6) La Contratista
realizará las actividades previstas en el Plan de Actividades bajo
su responsabilidad en forma diligente y oportuna, de
conformidad con los Estándares de la Industria Petrolera
Internacional, sólidos principios de ingeniería y en estricto
cumplimiento de los términos de este Contrato Modificatorio.
ONCE PUNTO SIETE (11.7) La Secretaría tendrá derecho a

64
AS
NOTARÍA TRIGÉSIMA NOVENA

recomendar a la Contratista, sin ser obligatorio para la

para obtener los resultados deseados, pero Soda entendido que El
la Contratista tendrá exclusivo y completo control y dirección Y Á
sobre sus actividades, así como completo control y e”
sobre las Inversiones, Costos y Gastos de su Operación. Las
decisiones técnico-operativas sobre actividades aprobadas dentro
del Plan de Actividades, Plan de Actividades Adicionales, Plan
de Desarrollo, Plan Quinquenal y los Programas y Presupuestos
Anuales serán tomadas por la Contratista de manera exclusiva,
sin perjuicio de que pueda realizar consultas que estime
pertinentes a la Secretaría. CLÁUSULA DÉCIMA SEGUNDA.
PLAN DE actividades adicionales y plan de desarrollo.
DOCE PUNTO UNO (12.1) La Contratista podrá presentar
para la aprobación de la Secretaría uno o más Planes de
Actividades Adicionales con actividades e Inversiones
adicionales a las previstas en el Plan de Actividades, a fin de
impulsar el descubrimiento de nuevas reservas o la
implementación de nuevas técnicas para la recuperación
mejorada de las reservas existentes. DOCE PUNTO DOS (12.2)
Las actividades e Inversiones del Plan de Actividades
Adicionales se podrán realizar de forma secuencial y
dependiente de los resultados obtenidos, con excepción del
programa mínimo de actividades adicionales que será de
cumplimiento obligatorio. DOCE PUNTO TRES (12.3) Si
como producto de las Actividades de Exploración Adicional o
Actividades de Recuperación Mejorada realizadas en el Área del

Contrato se demostrare la existencia de Yacimientos de

Dr. Fernando Arregui Aguirre 65
NOTARIO

gui0

Hidrocarburos Comercialmente Explotables o Incremento del
factor de recobro de las Reservas Comercialmente Explotables,
la Contratista y la Secretaría deberán acordar la Tarifa para
Campos Nuevos o por Producción Incremental fruto de
Recuperación Mejorada para el desarrollo de dichos
Yacimientos y acordar el respectivo Plan de Desarrollo, sin que
esto signifique disminuir oO suspender sus obligaciones
contenidas en el Plan de Actividades. La Tarifa para Campos
Nuevos o por Producción Incremental fruto de Recuperación
Mejorada  privilegiará las producciones provenientes
(Producciones Incrementales Adicionales) de dichas actividades
e Inversiones adicionales, e incluirá las Inversiones de
Exploración Adicional y/o las Inversiones de Recuperación
Mejorada, así como un estimado de las Inversiones, Costos y
Gastos para el desarrollo de dichos Yacimientos, y una utilidad
razonable para la Contratista que tome en cuenta el riesgo
incurrido, estimando el veinticinco por ciento (25%) de
rentabilidad para las Inversiones realizadas. DOCE PUNTO
CUATRO (12.4) Si la Contratista creyere necesario la
realización de pruebas de producción previo a la presentación de
un Plan de Desarrollo pondrá en consideración de la Secretaría
tal hecho, adjuntado todos los justificativos técnicos que sean del
caso. Las pruebas de producción no podrán exceder de Ciento
ochenta (180) días. Dentro de los Treinta (30) días posteriores al
inicio de las pruebas de producción la Secretaría realizará las
recomendaciones que creyere necesarias para la evaluación
correspondiente. DOCE PUNTO CUATRO PUNTO UNO
(12.4.1) Los servicios relacionados con el Petróleo Crudo

66
2411

NOTARÍA TRIGÉSIMA NOVENA

proveniente de las pruebas de producción serán pagados a E
Contratista conforme lo establecido en la cláusula dégimo S
quinta, aplicando la Tarifa para Campos en Producción. DOG
PUNTO CUATRO PUNTO DOS (12.4.2) Dentro de Novela Y
(90) días posteriores a la culminación de la pruebas BES
producción la Contratista presentará a consideración de la

Secretaría el respectivo Plan de Desarrollo y la correspondiente

solicitud para que el Petróleo Crudo proveniente de los nuevos
descubrimientos o del incremento del recobro primario sea
declarado como Comercialmente Explotable. DOCE PUNTO
CINCO (12.5) El Plan de Desarrollo será un plan
complementario al Plan de Actividades, sin que esto signifique
disminuir o suspender las obligaciones de la Contratista
contenidas en el Plan de Actividades. DOCE PUNTO CINCO
PUNTO UNO (12.5.1) El Plan de Desarrollo deberá contemplar
lo siguiente: el área para la Fase de Explotación, el plazo
estimado para el desarrollo de los Yacimientos, a partir de la
declaratoria de comercialidad, que no podrá exceder de Cinco
(5) años, estimaciones de reservas recuperables y del perfil de
producción considerando una curva base en caso de
É P Recuperación Mejorada, estimaciones de las Inversiones, Costos
y Gastos de la Contratista necesarios para producir Petróleo
Crudo en cantidades que permitan asegurar la comercialidad,
relacionados con dicho Plan de Desarrollo. DOCE PUNTO
CINCO PUNTO DOS (12.5.2) El Plan de Desarrollo deberá
establecer parámetros de producción, espaciamiento de POZOS, y
cualquier otro factor que afectaría necesariamente la factibilidad

económica del desarrollo propuesto. La evaluación económica

Dr. Fernando Arregui Aguirre 67
NOTARIO
2912

del Plan de Desarrollo considerará las Inversiones de
Exploración Adicional y/o las Inversiones de Recuperación
Mejorada, así como un estimado de las Inversiones, Costos y
Gastos para el desarrollo de dichos yacimientos e incluirá una
propuesta de la Tarifa para Campos Nuevos o por Producción
Incremental fruto de Recuperación Mejorada, conforme la
metodología de cálculo que consta en el Anexo L. DOCE
PUNTO SEIS (12.6) La Secretaría conocerá y aprobará el Plan
de Desarrollo dentro del plazo de noventa (90) días a partir de la
fecha de presentación por parte de la Contratista. DOCE
PUNTO SEIS PUNTO UNO (12.6.1) La Secretaría podrá
proponer reformas a dicho Plan, en los siguientes casos: a)
Cuando el Plan de Desarrollo propuesto considere tasas de
producción que puedan causar una pérdida excesiva de presión
en el Yacimiento y reducir la recuperación última de reservas del
mismo o cuando no se haya observado el espaciamiento óptimo
de pozos, todo ello de acuerdo con las prácticas internacionales
de ingeniería petrolera generalmente aceptadas; b) Cuando
pueda aplicarse un plan específico y alternativo de desarrollo,
que siendo técnicamente tan eficiente como el propuesto, resulte
menos costoso e igual o más remunerativo, para las Partes; o, c)
Cuando tales reformas propuestas por la Secretaría incrementen
las reservas recuperables del Yacimiento. DOCE PUNTO SEIS
PUNTO DOS (12.6.2) Dentro del plazo de treinta (30) días
posteriores a la presentación por parte de la Secretaría de
reformas al Plan de Desarrollo propuesto por la Contratista, las
Partes realizarán sus máximos esfuerzos para llegar a un
acuerdo. DOCE PUNTO SEIS PUNTO TRES (12.6.3) De no

68
2913
NOTARÍA TRIGÉSIMA NOVENA

llegarse a un acuerdo en relación con la aprobación del Plan de
Desarrollo o las reformas propuestas por la Secretaría a este Plan

o sobre la Tarifa para Campos Nuevos o por Producción»
Incremental fruto de Recuperación Mejorada para desarrollar S A
explotar estos Yacimientos o reservas, la Contratista, ON
solicitar la intervención de un Consultor, de conformidad con la
cláusula TREINTA Y TRES PUNTO TRES (33.3). El dictamen

del Consultor será vinculante. DOCE PUNTO SIETE (12.7) El

Plan de Desarrollo, una vez aprobado por la Secretaría podrá ser
reformado fundamentadamente solamente por acuerdo de las
Partes, incluyendo la reprogramación de las actividades. DOCE
PUNTO OCHO (12.8) La Contratista reconoce que la fijación
contractual de la Tarifa para Campos Nuevos o por Producción
Incremental fruto de Recuperación Mejorada y
consecuentemente el Pago a la Contratista, se sustenta en el
compromiso de la Contratista de ejecutar la totalidad de las
actividades previstas en el Plan de Desarrollo, por lo que la no

ejecución de una o más de tales actividades implicará, una
reliquidación del Pago a la Contratista de los valores
equivalentes a las Inversiones estimadas correspondientes a las
actividades no ejecutadas, conforme la cláusula décimo quinta,
sin perjuicio de las garantías y demás acciones por
incumplimiento contractual por parte de la Contratista
contempladas en la Ley y en este Contrato Modificatorio.
CLÁUSULA DÉCIMA TERCERA. PROGRAMAS Y
PRESUPUESTOS ANUALES. TRECE PUNTO UNO (13.1)
La Contratista someterá a consideración del Comité de

Supervisión, los Programas y Presupuestos Anuales, para el Año

Dr. Fernando Arregui Aguirre 69
NOTARIO
2914

Fiscal siguiente, hasta el treinta de septiembre anterior al Año
Fiscal en que los mencionados Programas Anuales de
Actividades y Presupuestos de Inversiones Estimadas serán
ejecutados. Los Programas y Presupuestos Anuales estarán
directamente relacionados con los Planes respectivos. TRECE
PUNTO DOS (13.2) En el caso del primer año de vigencia de
este Contrato Modificatorio, el Programa y Presupuesto Anual
por el lapso que resta del Año Fiscal será presentado hasta
dentro del plazo de treinta (30) días después de la Fecha efectiva.
TRECE PUNTO TRES (13.3) El Comité de Supervisión
conocerá el Programa y Presupuesto Anual presentado por la
Contratista y, dentro del plazo de treinta (30) días posteriores a
su presentación emitirá su recomendación de conformidad con la
cláusula décima novena y lo remitirá a la Secretaría para la
aprobación correspondiente. TRECE PUNTO CUATRO (13.4)
La Secretaría conocerá y aprobará el Programa y Presupuesto
dentro del plazo de sesenta (60) días a partir de la fecha de
presentación, caso contrario se procederá conforme a la cláusula
OCHO PUNTO TRES PUNTO TRES (8.3.3). TRECE PUNTO
CINCO (13.5) Queda entendido que para la recomendación y
aprobación de estos Programas y Presupuestos Anuales, ni el
Comité de Supervisión ni la Secretaría, respectivamente, podrán
exigir a la Contratista más de lo estipulado en los Planes
acordados. TRECE PUNTO SEIS (13.6) La Contratista podrá
presentar al Comité de Supervisión, reformas al Programa y
Presupuesto Anual vigente. Las reformas propuestas por la
Contratista deberán sustentarse en razones técnicas que justifican

una revisión de las actividades incluidas en el Programa y

70
2915

NOTARÍA TRIGÉSIMA NOVENA

Presupuesto Anual vigente. Las reformas a un Programa y
Presupuesto Anual podrán presentarse, también, como
consecuencia de la reprogramación y sustitución de a OS
actividades o de actividades adicionales propuestas por/ Oy ,
Contratista. TRECE PUNTO SIETE (13.7) El Comité. de cg
Supervisión recomendará las reformas mencionadas en Laa
cláusula TRECE PUNTO SEIS (13.6) y la Secretaría estudiará y
aprobará dichas reformas dentro del plazo de treinta (30) días
siguientes a la fecha de entrega-recepción de las mismas. Si la
Contratista no está de acuerdo con la decisión de la Secretaría,
adoptada dentro del plazo indicado, el asunto podrá ser sometido

a un Consultor de conformidad con la cláusula TREINTA Y
TRES PUNTO TRES (33.3). El dictamen del Consultor será

vinculante. Si dentro de dicho plazo, la Secretaría no se

pronunciare al respecto, se procederá conforme a la cláusula
OCHO PUNTO TRES PUNTO TRES (8.3.3). TRECE PUNTO
OCHO (13.8) Las reformas, incluyendo reprogramaciones y
sustituciones contempladas en las cláusulas ONCE PUNTO
DOS Y ONCE PUNTO TRES (11.2 y 11.3), que contengan una
reducción de las actividades previstas en el Plan de Actividades
o cualquier otro Plan implicarán una reliquidación del Pago a la
Contratista, conforme la cláusula décima quinta. CLÁUSULA
DÉCIMA CUARTA. EXPLOTACIÓN unificada de:
yacimientos comunes. CATORCE PUNTO UNO (14.1) De
conformidad con lo que disponen los artículos Ochenta y cinco
(85) de la Ley de Hidrocarburos y Cincuenta y uno (51) del
Reglamento de Operaciones Hidrocarburíferas, la explotación de

acimientos comunes a dos o más áreas de contrato hará

Dr. Fernando Arregui Aguirre 71
NOTARIO
¿916

obligatorio para las contratistas, en las áreas de contrato
afectadas, a las Empresas Públicas de Hidrocarburos en sus áreas
asignadas o a la Secretaría de Hidrocarburos, si no hubiese
asignado a ningún operador para el área afectada, celebrar
convenios operacionales de explotación unificada con el objeto
de lograr mayor eficiencia y economía en la operación. Tales
convenios deberán ser aprobados por la Secretaría y el
Ministerio. CATORCE PUNTO DOS (14.2) Serán
considerados comunes y, por lo tanto sujetos al régimen de
explotación unificada, los Yacimientos calificados sobre bases
técnicas como tales, por el Ministerio, a solicitud de la
Secretaría, la Contratista o las operadoras involucradas.
CATORCE PUNTO TRES (14.3) Cualquier Yacimiento
localizado en dos o más áreas de contrato que, según los
resultados de pozos completados, haya sido calificado como
común por parte del Ministerio, deberá ser desarrollado y puesto
en producción en forma unificada. CATORCE PUNTO
CUATRO (14.4) Para tal efecto, las partes a quienes
corresponderá de acuerdo con este Contrato Modificatorio y la
Ley Aplicable, la explotación unificada del Yacimiento común,
negociarán con la Secretaría un convenio operacional de
explotación unificada, sujeto al mismo régimen contractual de
; este Contrato Modificatorio, en el que habrán de establecerse la
tarifa y demás condiciones para el desarrollo de dicho
Yacimiento. CATORCE PUNTO CINCO (14.5) La Contratista
tendrá opción preferente de actuar como compañía operadora
inicial del Yacimiento común, en los siguientes casos: a) Si

hubiere efectuado el descubrimiento del Yacimiento; b) Si en el

72
2417

NOTARÍA TRIGÉSIMA NOVENA

Área del Contrato hubiere una parte significativa de reservas
recuperables del Yacimiento común; y, c) Si el plan de
desarrollo para el Yacimiento común demuestra que se puede
desarrollar y poner en producción dicho Yacimiento lo antes
posible con la mayor eficiencia y economía, en los términos que
dispone el artículo Ochenta y cinco (85) de la Ley de
Hidrocarburos. CATORCE PUNTO SEIS (14.6) En el plazo de
noventa (90) días contados a partir de la fecha en que la
Contratista hubiere realizado la declaración de Comercialidad
del Yacimiento o de la fecha en que éste hubiere sido declarado
común por el Ministerio Sectorial, cualquiera que ocurra más
tarde, las operadoras involucradas, entre sí deberán ponerse de
acuerdo respecto de los términos y condiciones en los que
deberán proceder a realizar la explotación unificada del
Yacimiento común, para lo cual procederán a redactar y celebrar
el respectivo convenio operacional de explotación unificada,
dentro del plazo de treinta días posteriores a la fecha en que
llegaron al referido acuerdo. CATORCE PUNTO SIETE
(14.7). Si finalizado el citado plazo de noventa (90) días las
partes involucradas no se ponen de acuerdo, cualquiera de ellas
podrá solicitar que la Secretaría determine cuál será la operadora :
del Yacimiento, sobre la base de las reservas recuperables, de .
acuerdo a prácticas petroleras internacionales generalmente
aceptadas y acordarán el Plan de Desarrollo y la tarifa
correspondiente. CATORCE PUNTO OCHO (14.8) Este
convenio de operación unificada contendrá, entre otros aspectos,
los siguientes: a) Espaciamiento de pozos, tasas de producción,

frecuencia de control de presiones y niveles de producción, y

x_—— a
Dr. Fernando Arregui Aguirre 73

NOTARIO
2918

reservas recuperables estimadas; b) Participación económica de
las partes involucradas para el desarrollo y puesta en producción
del Yacimiento; c) Revisión periódica del comportamiento del
Yacimiento, de las reservas recuperables y demás condiciones de
operación del Yacimiento común; d) Procedimientos de ajustes
de las Inversiones, y Costos y Gastos, en consideración a la
revisión periódica establecida en. el literal c) que antecede; e)
Procedimiento para la opción de cambio de la compañía
operadora del Yacimiento común, siempre que tal cambio no
afecte negativamente la continuidad de las operaciones con la
máxima eficiencia y economía, de acuerdo con el artículo
Ochenta y cinco (85) de la Ley de Hidrocarburos; f) Las
obligaciones que serán de responsabilidad de la compañía
operadora del Yacimiento común; g) La constitución y funciones
del comité de unificación que supervise las operaciones
relacionadas con el Yacimiento común, que estará compuesto
por representantes de las partes involucradas; y, h) Aquellos
otros aspectos generalmente aceptados en prácticas de
operaciones petroleras .internacionales que sean aplicables.
CATORCE PUNTO NUEVE (14.9) Durante el tiempo en que
la Contratista no sea compañía operadora del Yacimiento
común, respecto a este Yacimiento se observará: a) Que, al
amparo de este Contrato Modificatorio, sus derechos no serán
menoscabados; y, b) Que no será responsable de las obligaciones
que según el convenio operacional de explotación unificada son
de responsabilidad de quien, en ese entonces, sea el operador del
Yacimiento común. CLÁUSULA DÉCIMA QUINTA. PAGO
A LA CONTRATISTA. QUINCE PUNTO UNO (15.1)

74
29419

NOTARÍA TRIGÉSIMA NOVENA

Margen de Soberanía.- El Estado se reserva el Veinticinco por
ciento (25%) del Ingreso Bruto del Contrato como Margen de
Soberanía, antes de cualquier distribución. QUINCE PUNTO
DOS (15.2) Ingreso Disponible.- Del valor remanente después: Y
de descontar del Ingreso Bruto del Contrato el Margen de IN

Soberaní. brirán 1 tos de Ti rte del Estado Yo
Oberania, se cubrirán los Costos de Transporte de stado YN

Costos de Comercialización en que incurra el Estado. Una vez
realizadas estas deducciones y cubiertos los Tributos
establecidos en la Codificación de la Ley del Fondo para el
Ecodesarrollo Regional Amazónico y la Ley de Creación de
Rentas Sustitutivas para las Provincias de Napo, Esmeraldas y
Sucumbios, de ser aplicables, es decir, con el Ingreso
Disponible, la Secretaría pagará la Tarifa para Campos en
Producción y, de ser aplicable, la Tarifa para Campos Nuevos o
por Producción Incremental fruto de Recuperación Mejorada.
La Secretaría comunicará a la Contratista el Ingreso Disponible
para cada mes, y, de ser el caso, un detalle de los valores que se
acumularían de conformidad con la cláusula QUINCE PUNTO
SEIS (15.6). QUINCE PUNTO DOS PUNTO UNO (15.2.1)
En el evento que se incremente la carga tributaria contemplada
en la Ley del Fondo para el Ecodesarrollo Regional Amazónico
o en la Ley de Creación de Rentas Sustitutivas para las
Provincias de Napo, Esmeraldas y Sucumbios, o que se creen
gravámenes de cualquier naturaleza que tengan como efecto el
incremento del Costo de Transporte del Estado o el Costo de
Comercialización, y que como resultado de dichos incrementos,
el Ingreso Disponible no fuere suficiente para cubrir el

respectivo Pago a la Contratista, los valores correspondientes a

Dr. Fernando Arregui Aguirre 75
NOTARIO

dichos incrementos se cubrirán luego de efectuar el Pago a la
Contratista. Cualquier valor adicional que sea requerido para
cubrir dichos impuestos o gravámenes provendrá del
Presupuesto General del Estado. (QUINCE PUNTO DOS
PUNTO DOS (15.2.2) De conformidad con lo previsto en la
Ley de Régimen Tributario Interno los valores correspondientes
al Impuesto al Valor Agregado IVA que deba pagar la Secretaría
por la facturación que realice la Contratista durante la ejecución
de este Contrato Modificatorio, serán reintegrados a la Secretaría
por el Servicio de Rentas Internas, sin que produzca afectación
al Ingreso Disponible. QUINCE PUNTO TRES (15.3) Tarifa
para Campos en Producción.- Las Partes acuerdan que la

Contratista tendrá derecho al pago de una tarifa para los campos
en producción de US$41,00 (Cuarenta y Un Dólares) por cada
Barril neto, unidad de hidrocarburo, producido y entregado al
Estado en el Centro de Fiscalización y Entrega. Esta Tarifa para
Campos en Producción toma en cuenta un estimado de la
amortización de las Inversiones, los costos y gastos, y una
utilidad razonable que toma en consideración el riesgo incurrido.
QUINCE PUNTO CUATRO (15.4) Tarifa para Campos
Nuevos o por Producción Incremental fruto de Recuperación

Mejorada.- Para la ejecución de un Plan de Desarrollo, como
resultado de un Plan de Actividades Adicionales, se fijará por
acuerdo de las Partes una Tarifa para Campos Nuevos o por
Producción Incremental fruto de Recuperación Mejorada por
cada Barril neto, unidad de hidrocarburo, proveniente de
Producciones Incrementales Adicionales y entregado al Estado
en el Centro de Fiscalización y Entrega, de conformidad con la

76
2u?1

NOTARÍA TRIGÉSIMA NOVENA

cláusula décima segunda. En caso de discrepancia entre las
Partes, la Contratista podrá solicitar la intervención de uns
Consultor de conformidad con la cláusula TREINTA Y

PUNTO TRES (33.3). QUINCE PUNTO CINCO (15.5) P 3
a la Contratista.- Los valores correspondientes a la Tarifa para
Campos en Producción y, de ser aplicable, la Tarifa para
Campos Nuevos o por Producción Incremental fruto de
Recuperación Mejorada calculados de conformidad con la
cláusula QUINCE PUNTO CINCO PUNTO UNO y QUINCE
PUNTO CINCO PUNTO DOS (15.5.1 y 15.5.2) serán los únicos
pagos que efectuará la Secretaría a la Contratista como

contraprestación por la prestación por los servicios objeto de este
Contrato Modificatorio. QUINCE PUNTO CINCO PUNTO
UNO (15.5.1) El Pago a la Contratista para Campos en
Producción se regirá por la siguiente fórmula: PC, = [TAR x Q)
Xx FA,- PC, = Pago a la Contratista en el período t.- TAR = $
US 41,00 (Cuarenta y Un Dólares) / Barril (Tarifa para Campos
en Producción). Q, = Producción de los campos en el período t,
medido en Barriles.- FA,= Factor de ajuste por inflación de los
costos operativos.- FA, = FA,., x [APPI,x X + ACPI; x Y+Z]. A
PPI; = Variación del indicador de costos PPI, / PPI,.,.. (Código
PCU213112213112 “support activities for oil and gas
operations”). X= 0.175. Factor de costos Operativos variables
sobre la Tarifa para Campos en Producción. (No se incluye
depreciación ni amortización).- CPI,= Variación del indicador de
costos CPI, / CPI... (Consumer Price Index).- Y = 0.325.

Factor de costos operativos fijos sobre la Tarifa para Campos en

Producción. (No se incluye depreciación ni amortización).- Z

Dr. Fernando Arregui Aguirre 77
NOTARIO

Lu?z

= 1-X- Y.- Los factores X y Y de la fórmula precedente, son
estimaciones promedio de los costos con relación a la tarifa,
durante la vigencia de este Contrato, debiéndose mantener
inalterables durante la vigencia del mismo. QUINCE PUNTO
CINCO PUNTO DOS (15.5.2) Pago a la Contratista para
Campos Nuevos o por Producción Incremental fruto de
Recuperación Mejorada se regirá por la siguiente fórmula: PC;
= [TAR.CN x QL] x FA,. PC;= Pago a la Contratista en el
período t.- TARCN=$ US XX Dólares / Barril (Tarifa para
Campos Nuevos o por Producción Incremental fruto de
Recuperación Mejorada). QI, = Producción de los nuevos
campos o incremental de Recuperación mejorada en el período t,
medido en barriles. FA, = Factor de ajuste por inflación de los
costos operativos. FA; = FAy., Xx [APPIx X + ACPI; x Y+Z].-
A PPI, = Variación del indicador de costos PPI, / PPlo1.
(Código PCU213112213112 “support activities for oil and gas
operations”). X = 0.175. Factor de costos operativos variables
sobre la Tarifa para Campos Nuevos o por Producción
Incremental fruto de Recuperación Mejorada. (No se incluye
depreciación ni amortización) .- A CPI, = Variación del
indicador de costos CPI, / CPI,.,. (Consumer Price Index)..- Y =
0.325. Factor de costos operativos fijos sobre la Tarifa para
Campos Nuevos o por Producción Incremental fruto de
Recuperación Mejorada. (No se incluye depreciación ni
amortización).- Z =1-—X - Y.- Los factores X y Y de la fórmula
precedente, son estimaciones promedio de los costos con
relación a la tarifa, durante la vigencia de este Contrato,

debiéndose mantener inalterables durante la vigencia del mismo.

78
2423

NOTARÍA TRIGÉSIMA NOVENA

QUINCE PUNTO SEIS (15.6) Acumulación.- En caso que el
Ingreso Disponible no sea suficiente para cubrir el pago de la
Tarifa para Campos en Producción y Tarifa para Campos<3cis1
Nuevos o por Producción Incremental fruto de Recuperaci

Mejorada, pertinente, el saldo faltante mensual se ay) 5
durante el mes o Año Fiscal pertinente. La diferencia entre los 277
montos pagados por concepto de las tarifas y el Ingreso

Disponible del mismo mes o Año Fiscal se trasladará al siguiente
mes o Año Fiscal, sin intereses y en caso de que no hubiese

podido ser cubierto durante el respectivo o subsiguiente mes o
Año Fiscal se acumulará sucesivamente durante el Plazo de
Vigencia de este Contrato Modificatorio. Cualquier diferencia
trasladada, originada por insuficiencia del Ingreso Disponible,
que no haya sido pagada por la Secretaría a la terminación de
este Contrato Modificatorio, se extinguirá y no será pagada a la
Contratista, quedando la Secretaría automáticamente liberada de
esta obligación de pago en ese momento. QUINCE PUNTO
SIETE (15.7) Garantía de Actividades e Inversiones.- La
Contratista garantiza la realización de las actividades
comprometidas e Inversiones estimadas en el respectivo Plan de
Actividades (Anexo B), y las que pueda comprometer en un Plan
de Actividades Adicionales y el correspondiente Plan de
y Y Desarrollo, QUINCE PUNTO SIETE PUNTO UNO (15.7.1)
| Las Partes reconocen que la Tarifa para Campos en Producción y
la Tarifa para Campos Nuevos o por Producción Incremental
to de Recuperación Mejorada acordadas, se ha fijado y se

ijará, de ser el caso, tomando en consideración las actividades e

versiones estimadas conforme el Anexo B y conforme los

Dr. Fernando Arregui Aguirre 79
NOTARIO
¿99d

respectivos Planes, y que por consiguiente expresamente

reconocen que la falta de realización de las actividades

comprometidas, implicará la reliquidación del Pago a la

Contratista de los valores equivalentes a las Inversiones

estimadas correspondientes a las actividades no ejecutadas,

conforme lo previsto en los Planes y Programas y Presupuestos

Anuales, sus reformas, y los respectivos informes y reportes de

ejecución de los mismos. QUINCE PUNTO SIETE PUNTO
DOS (15.7.2) La falta de ejecución total o parcial de las
actividades comprometidas en los Planes y Programas Anuales y
sus reformas, por dos años consecutivos o tres años acumulados
durante el Periodo de Vigencia, salvo que éstas hubieren sido
técnicamente justificadas ante la Secretaría, constituirá un
incumplimiento contractual por parte de la Contratista, por lo
que la Secretaría podrá iniciar el procedimiento de terminación
de este Contrato Modificatorio según lo previsto en la cláusula
TREINTA Y UNO PUNTO UNO PUNTO TRES (31.1.3). La
justificación por la falta de ejecución de las actividades
comprometidas no será aceptada por parte de la Secretaría si las
mismas hubieren podido ser sustituidas o reprogramadas
conforme la cláusula décimo primera. QUINCE PUNTO
SIETE PUNTO TRES (15.7.3) En caso de discrepancia entre
las Partes sobre la justificación técnica para la falta de ejecución
total o parcial de las actividades comprometidas, la Contratista
podrá solicitar la intervención de un Consultor de conformidad
con los procedimientos establecidos en la cláusula Treinta y tres
punto tres (33.3). QUINCE PUNTO SIETE PUNTO
CUATRO (15.7.4) No obstante de que la justificación referida

80
10495

NOTARÍA TRIGÉSIMA NOVENA

hubiese sido aceptada por parte de la Secretaría ante la falta de
ejecución total o parcial de actividades, aplicará la reliquidación
prevista en la cláusula Quince punto siete punto uno (15.7.Y/
QUINCE PUNTO SIETE PUNTO CINCO (15.7.5) En| 2
evento de que se hubiere requerido la intervención de LA
Consultor conforme las cláusulas ONCE PUNTO DOS, ONCE
PUNTO TRES y QUINCE PUNTO SIETE PUNTO TRES
(11.2, 113 y 15.7.3), la Secretaría no procederá con la
reliquidación prevista en la cláusula QUINCE PUNTO SIETE
PUNTO UNO (15.7.1) antes de que se cuente con el dictamen
del Consultor, siempre y cuando dicho dictamen pueda implicar
una diferencia sobre los valores a reliquidar. QUINCE PUNTO
OCHO (15.8) Forma de pago.- La Contratista emitirá
mensualmente y por los servicios prestados en el mes inmediato
anterior una factura en Dólares equivalente al Pago a la
Contratista, conforme la fórmula precedente. QUINCE
PUNTO OCHO PUNTO UNO (15.8.1) La factura deberá
agregar al valor del Pago a la Contratista correspondiente el
porcentaje del impuesto al valor agregado IVA que será pagado
por la Secretaría en Dólares o en Petróleo Crudo. La factura
deberá estar conforme a la Ley Aplicable. QUINCE PUNTO
OCHO PUNTO DOS (15.8.2) La factura deberá ser emitida a
nombre de la Secretaría, la cual podrá objetar el pago en un
plazo de quince (15) días desde que se presente la factura. La
factura podrá ser objetada de forma motivada únicamente
cuando se detecten errores de cálculo. QUINCE PUNTO
OCHO PUNTO TRES (15.8.3) La Contratista anulará la
factura objetada y presentará una nueva a la Secretaría.

Dr. Fernando Arregui Aguirre 81
NOTARIO

2926

QUINCE PUNTO OCHO PUNTO CUATRO (15.8.4) La
objeción hecha por la Secretaría a una factura no impedirá a la
Contratista continuar presentando facturas y cobrar los valores
pertinentes por los servicios prestados. QUINCE PUNTO
OCHO PUNTO CINCO (15.8.5) Si la Secretaría no hubiese
objetado la factura dentro de los quince (15) días posteriores a la
fecha de su presentación, se entenderá que ésta ha sido aprobada
por lo que la Secretaría deberá pagarla en su totalidad
descontando las correspondientes retenciones en la fuente de
impuestos establecidas en la Ley Aplicable, en un plazo de
cuarenta y cinco (45) días desde la fecha de su presentación,
observando lo previsto en el Reglamento de Contabilidad.
QUINCE PUNTO OCHO PUNTO SEIS (15.8.6) Si en el
plazo de sesenta (60) días desde la aprobación expresa o tácita
de cualquier factura emitida por la Contratista, la Secretaría no
hubiera realizado el pago pertinente, la Contratista podrá utilizar
el crédito pendiente de pago por la Secretaría para cancelar sus
obligaciones con la Secretaría. No habrá lugar al referido
crédito por saldos acumulados de conformidad con la cláusula
QUINCE PUNTO SEIS (15.6). QUINCE PUNTO NUEVE
(15.9) Pago en especie.- Si conviene a los intereses del Estado, y
únicamente después de cubrir las necesidades de consumo
interno del país, el Pago a la Contratista podrá ser realizado en
etróleo Crudo o Dólares y Petróleo Crudo en forma mixta.
JUINCE PUNTO NUEVE PUNTO UNO (15.9.1) A falta de
disponibilidad de Petróleo Crudo, el Pago a la Contratista se hará
de forma mixta, es decir con Petróleo Crudo, en cuanto fuere

disponible, y en Dólares la diferencia. En caso de que no

82
2027
NOTARÍA TRIGÉSIMA NOVENA

existiere ningún volumen de Petróleo Crudo disponible para el
Pago a la Contratista, por las razones previstas en la clá
QUINCE PUNTO NUEVE (15.9), el pago se hará en Dó) are A
QUINCE PUNTO NUEVE PUNTO DOS (15.9.2) El Oy :
de hidrocarburos para el caso de pago en especie, es decir que ce S
lugar de Dólares, la Contratista reciba Petróleo Crudo, o en”

forma mixta, es decir, una combinación de Dólares y Petróleo
Crudo, se fijará de acuerdo con el último precio promedio
mensual de ventas externas de hidrocarburos de calidad
equivalente, realizadas por EP PETROECUADOR (mes
anterior). QUINCE PUNTO NUEVE PUNTO TRES (15.9.3)
Para determinar el volumen de petróleo crudo que por cada mes
corresponda al pago en especie, se aplicará la siguiente fórmula:
VL pc = TCn-1/ PM Donde: VL pc = Volumen de barriles de
Petróleo Crudo Oriente o Napo a levantar en el mes. TCn-1 =
Saldo en Dólares por Pago a la Contratista al último día del mes
inmediato anterior al levante. PM = Último precio promedio
mensual de ventas externas de hidrocarburos de calidad
equivalente, realizadas por EP PETROECUADOR (mes
anterior), de crudo Oriente o Napo. QUINCE PUNTO NUEVE
PUNTO CUATRO (15.9.4) El Estado entregará el Petróleo
Crudo asignado a la Contratista en el terminal de exportación,
FOB puerto ecuatoriano. QUINCE PUNTO NUEVE PUNTO:
CINCO (15.9.5) La propiedad y el riesgo del Petróleo Crudo
pasarán de la Secretaría a la Contratista cuando, en el terminal
principal de exportación, dicho Petróleo Crudo cruce la conexión
entre la manguera de la tubería del puerto de embarque y el
múltiple de entrada ("manifold") del buque transportador,

Dr. Fernando Arregui Aguirre 83
NOTARIO
-

Yu78

momento en el cual se opera la tradición de dominio del Petróleo
Crudo a favor de la Contratista. Esta tradición es solo una
consecuencia del pago en especie acordada. QUINCE PUNTO
NUEVE PUNTO SEIS (15.9.6) El volumen y la calidad del
Petróleo Crudo a ser entregado por la Secretaría a la Contratista
serán determinadas por mutuo acuerdo de las Partes. A falta de
acuerdo será un inspector independiente nominado por la
Contratista y aceptado por la Secretaría quien, en un plazo no
mayor a cinco (5) días, fije el volumen y calidad. La calidad
será determinada en tierra y la cantidad a ser entregada a la
Contratista será determinada a través del sistema calibrado de
medición existente en el terminal. Sin embargo, cualquier
pérdida de Petróleo Crudo ocurrida entre el sistema de medición
y el múltiple de entrada ("manifold") del buque transportador
será de exclusiva responsabilidad y cuenta de la Secretaría.
QUINCE PUNTO NUEVE PUNTO SIETE (15.9.7) En el
caso de que el precio del Petróleo Crudo con el cual la Secretaría
efectúe los pagos en especie a la Contratista sea diferente al
Precio de Referencia de EP PETROECUADOR vigente en la
fecha en la cual la Secretaría está obligada a efectuar tales pagos,
se efectuará el correspondiente reajuste de la cantidad de
Petróleo Crudo efectivamente entregada a la Contratista, de tal
manera que la Contratista reciba una cantidad de Petróleo Crudo
equivalente al Pago a la Contratista. Se exceptúan de esta norma
aquellos casos en que la Secretaría hubiere puesto a disposición
de la Contratista el Petróleo Crudo en las cantidades y plazos
debidos, y la Contratista no hubiere efectuado los levantes

correspondientes, de conformidad con el Procedimiento de

84
pa

5099

NOTARÍA TRIGÉSIMA NOVENA

Levantes que las Partes y EP PETROECUADOR suscribirán,
según la cláusula QUINCE PUNTO DIEZ (15.10). QUINCE

crudos acordada por las Partes. Los precios de los componentes
de la canasta serán obtenidos de publicaciones internacionales
especializadas de reconocido prestigio, tales como PLATTS o
similares a los dos (2) días de publicación inmediatamente
anteriores a la fecha de entrega en puerto de Petróleo Crudo ya
los dos (2) días inmediatamente posteriores a la fecha de la
entrega en puerto del Petróleo Crudo. En caso de que la entrega
se produjera un día domingo o un lunes en que no existan
publicaciones, las publicaciones a tomar en cuenta serán las de
los dos (2) días de publicación inmediatamente anteriores y de
tres (3) días inmediatamente posteriores a la fecha de la entrega
del Petróleo Crudo. En caso de que la entrega de Petróleo Crudo
se produjera un sábado o un día en que no hubiera publicaciones
(excepto domingo o lunes), las publicaciones a tomar en cuenta
serán la de los tres (3) días de publicación inmediatamente
anterior y la de los dos (2) días de publicación inmediatamente
posterior a la fecha de la entrega de Petróleo Crudo. QUINCE
PUNTO NUEVE PUNTO NUEVE (15.9.9) Dada la naturaleza
de los pagos en especie efectuados al amparo de este Contrato
Modificatorio, la Contratista podrá disponer libremente del
Petróleo Crudo que le sea asignado como pago en especie y

podrá retener en el exterior las divisas producidas de su venta

Dr. Fernando Arregui Aguirre 85
NOTARIO

precedente se establecerá en base de una canasta internacional de “o
2330

correspondiente, sin obligación de vender o entregar estas
divisas al Banco Central del Ecuador. QUINCE PUNTO DIEZ
(15.10) Procedimiento de levantes.- Para el caso de pagos en
especie, las Partes observarán el Procedimiento de Levantes que
consta en el Anexo K. QUINCE PUNTO DIEZ PUNTO UNO
(15.10.1) Los pagos en especie serán hechos mediante
embarques de Petróleo Crudo que deberán ser programados de
manera que se asegure su regularidad y la optimización del uso
de la capacidad de carga de los tanqueros, tomando en cuenta la
capacidad de almacenamiento en tierra, la disponibilidad de
tanqueros y las características de los puertos de embarque y
destino. Las Partes procurarán coordinar los embarques de
acuerdo, en lo posible, al programa de pagos de la Secretaría a la
Contratista según este Contrato Modificatorio. QUINCE
PUNTO DIEZ PUNTO DOS (15.10.2) La Secretaría notificará
a la Contratista, con por lo menos noventa (90) días de
anticipación, la fecha de disponibilidad del Petróleo Crudo para
el pago en especie, de acuerdo al Procedimiento de Levantes.
QUINCE PUNTO ONCE (15.11) Revisión de la forma de
pago.- En cualquier momento las Partes podrán revisar y
modificar la forma de pago, por acuerdo mutuo, para lo cual la
Parte interesada notificará a la otra. Si se llegare a un acuerdo
sobre este particular, se dejará constancia de ello en documento
suscrito por las Partes, estableciendo específicamente la fecha
desde la cual se aplicará la modificación señalada. La revisión
de la forma de pago no constituirá reforma o modificación de
este Contrato Modificatorio. QUINCE PUNTO ONCE
PUNTO UNO (15.11.1) La revisión de la forma de pago en

86
2931

NOTARÍA TRIGÉSIMA NOVENA

Dólares, en Petróleo Crudo o en forma mixta, podrá realizarse,
además, por motivos de Fuerza Mayor o Caso Fortuito que
hayan modificado la disponibilidad de Dólares, o de Petróles y Y al .
Crudo, o de ambos, respectivamente, y que imposibiliten a 1 Ya

Secretaría realizar los pagos en la forma convenida”
originalmente. QUINCE PUNTO ONCE PUNTO DOS
(15.11.2) En el caso de revisión de la forma de pago por Fuerza
Mayor o Caso Fortuito, la Secretaría notificará previamente a la
Contratista su decisión de modificar la forma de pago,
justificando los eventos de Fuerza Mayor o Caso Fortuito que
han hecho variar la disponibilidad de Petróleo Crudo, o de

Dólares, y la forma en que se realizarán los pagos mientras
subsista la Fuerza Mayor o Caso Fortuito, debiendo las Partes
acordar los detalles sobre este particular. Cuando la Fuerza
Mayor o Caso Fortuito hayan sido superados se volverá a la
forma original de pagos. QUINCE PUNTO ONCE PUNTO
TRES (15.11.3) En el caso de que cualquiera de los pagos
adeudados a la Contratista no se los puedan realizar en la forma
convenida por las Partes, por la falta de Dólares o por
insuficiencia de Petróleo Crudo, dicha falta o insuficiencia se
pagará a la Contratista en la otra forma de pago; por ejemplo, en
Petróleo Crudo si la forma de pago anteriormente convenida es
en Dólares; o, en Dólares si la forma de pago anteriormente
convenida es en Petróleo Crudo. Sin embargo, si la Contratista
no recibe dichos pagos en la otra forma de pago, en los plazos y
términos convenidos, y la Secretaría entre tanto dispone de

etróleo Crudo o Dólares, provenientes de la producción del

ea del Contrato, según sea el caso, la Secretaría, previa

éá A A A —_ _ _________———K—KÁá
Dr. Fernando Arregui Aguirre 87
NOTARIO
1932

notificación de la Contratista, efectuará tales pagos en la forma
de pago originalmente convenida. QUINCE PUNTO DOCE
(15.12) Intereses.- Siempre y cuando se hubiese generado

Ingreso Disponible para el Pago a la Contratista y que en el
plazo de sesenta (60) días desde la aprobación expresa o tácita
de cualquier factura emitida por la Contratista la Secretaría no
hubiera realizado el pago pertinente, la Secretaría deberá pagar
intereses a la Contratista por el monto no pagado, calculados a la
Tasa Prime y contados a partir del día siguiente del plazo de
sesenta (60) días referido y hasta que el pago sea recibido por la
Contratista. Para el caso de pago en especie los intereses se
calcularán desde la fecha en que deba hacerse la entrega del
Petróleo Crudo conforme al Procedimiento de Levantes y hasta
la fecha que el Petróleo Crudo esté disponible para la
Contratista. CLÁUSULA DÉCIMA SEXTA. TRIBUTOS,
GRAVÁMENES, PARTICIPACIÓN LABORAL Y
CONTRIBUCIONES. DIECISÉIS PUNTO UNO (16.1)
Impuesto a la Renta.- La Contratista pagará el impuesto a la
renta del veinticinco por ciento (25%), de conformidad con lo
dispuesto en el artículo Noventa (90) de la Ley de Régimen
Tributario Interno, reformado mediante la Ley Reformatoria a la
Ley de Hidrocarburos y a la Ley de Régimen Tributario Interno
publicada en el Suplemento del Registro Oficial Número
Doscientos cuarenta y cuatro (244) de veintisiete de julio de dos
mil diez. DIECISÉIS PUNTO UNO PUNTO UNO (16.1.1) El
cálculo y liquidación del impuesto a la renta de la Contratista se
efectuará de conformidad con las normas generales de la Ley de
Régimen Tributario Interno. DIECISÉIS PUNTO UNO

88
16423

NOTARÍA TRIGÉSIMA NOVENA

PUNTO DOS (16.1.2) La Contratista tendrá derecho a amortizar
las Inversiones y las Inversiones no amortizadas anteriores a la
Fecha Efectiva, según lo establece el Reglamento d;
Contabilidad. DIECISÉIS PUNTO DOS (16.2) Participac; ón

Laboral.- De conformidad con el artículo Noventa y cuatro (| 0

So

de la Ley de Hidrocarburos, la Contratista reconocerá en” 5»
beneficio de los trabajadores que por la Ley Aplicable les
corresponda, el tres por ciento de las utilidades, y el doce por

ciento restante será entregado al Estado. DIECISÉIS PUNTO

TRES (16.3) Contribución por utilización de aguas y materiales

naturales de construcción.- La Contratista pagará, de
conformidad con el artículo Cincuenta y dos (52) de la Ley de

Hidrocarburos, por concepto de utilización de aguas y materiales

naturales de construcción que se encuentren en el Área del
Contrato, pertenecientes al Estado, la cantidad de sesenta mil
Dólares anuales durante el Período de Explotación. Tales
contribuciones se pagarán anticipadamente en el mes de enero de
cada Año Fiscal, mediante depósito en el Banco Central del
Ecuador, para ser acreditadas en la cuenta del Ministerio
Sectorial. DIECISÉIS PUNTO CUATRO (16.4) Contribución
para la investigación tecnológica.- La Contratista pagará,
conforme se establece en el artículo Cincuenta y cuatro (54) de
la Ley de Hidrocarburos, la contribución equivalente al uno por

ciento del monto de pago por los servicios previa deducción de
la participación laboral y del impuesto a la renta, destinada a
promover la investigación, el desarrollo y los servicios
científicos y tecnológicos por parte del Ministerio Sectorial.
DIECISÉIS PUNTO CINCO (16.5) Contribución para la

o e is
Dr. Fernando Arregui Aguirre 89

NOTARIO
2934

Superintendencia de Compañías.- Las compañías que integran la
Contratista pagarán la contribución anual prevista en el artículo
Cuatrocientos cincuenta y cinco (455) de la Ley de Compañías,
conforme a las normas que dicte el Superintendente de
Compañías. DIECISÉIS PUNTO SEIS (16.6) Pago
proporcional.- En el caso de que el primero o último pago de las
contribuciones determinadas en esta Cláusula no
correspondieren a un Año Fiscal completo, éstas se pagarán en
proporción al número de meses que correspondan a dicho Año
Fiscal, que formen parte del Período de Explotación. Cuando el
Período de Explotación no comience el primero de enero, los
primeros pagos serán efectuados dentro del plazo de treinta días
de la Fecha de Vigencia. DIECISÉIS PUNTO SIETE (16.7)
Impuesto a los Activos Totales.- La Contratista pagará, en
cuanto corresponda, el impuesto destinado a los Municipios de
conformidad con lo previsto en la Ley Aplicable. DIECISÉIS
PUNTO OCHO (16.8) Exenciones.- Según los artículos
Cuarenta y nueve y Cincuenta y cuatro (49 y 54) de la Ley de
Hidrocarburos la Contratista está exenta del pago de primas de
entrada, derechos superficiarios, regalías y aportes en obras de
compensación. DIECISÉIS PUNTO NUEVE (16.9) Ley 2006-
42.- La Contratista no está sujeta al pago de la participación
establecida en la Ley 2006-42 publicada en el Registro Oficial
Número Doscientos cincuenta y siete (257)-Suplemento del
veinticinco de abril de dos mil seis. DIECISÉIS PUNTO DIEZ
(16.10) Ley de Equidad Tributaria.- La Contratista no está sujeta
al pago del tributo previsto en el artículo Ciento sesenta y cuatro
(164 ) de la Ley Reformatoria para la Equidad Tributaria en el

90
2935

NOTARÍA TRIGÉSIMA NOVENA

Ecuador publicada en el Registro Oficial Número Doscientos
cuarenta y dos (242)-Tercer Suplemento, del veintinueve de
diciembre de dos mil siete. DIECISÉIS PUNTO ONCE (16.
Ley Ciento veintidós (122).- El tributo previsto en la Ley Cien a E
veintidós (122) publicada en el Registro Oficial Mumaro /
Seiscientos setenta y seis (676) de tres de mayo de mili
novecientos noventa y uno y sus reformas, no se aplica a este
Contrato Modificatorio. DIECISÉIS PUNTO DOCE (16.12)
Otras Contribuciones.- La Contratista pagará todos los

impuestos, tasas, aportes y contribuciones que le corresponda
pagar de conformidad con la Ley Aplicable. DIECISÉIS
PUNTO TRECE (16.13) Gastos Notariales.- La Contratista
pagará todos los gastos notariales y de Diez (10) copias
certificadas de este Contrato Modificatorio, las cuales se
compromete a entregar a la Secretaría. DIECISÉIS PUNTO
CATORCE (16.14) Impuesto al Valor Agregado IVA.- La
Contratista facturará sus servicios a la Secretaría agregando el
monto que corresponda por IVA. Por el IVA pagado en sus
compras locales e importaciones de bienes y servicios, la
Contratista tendrá derecho a crédito tributario; en consecuencia,
el valor del IVA no se ha considerado para la definición del
valor de las Inversiones, Costos y Gastos comprendidos en este
Contrato, así como para establecer las tarifas. DIECISÉIS
PUNTO QUINCE (16.15) Agente de Retención.- La Contratista
actuará como agente de retención del impuesto a la renta sobre

los pagos que ésta hiciere a sus Subcontratistas y a sus
trabajadores, así como de cualquier otro impuesto de
conformidad con la Ley Aplicable. CLÁUSULA DÉCIMA

Dr. Fernando Arregui Aguirre 91
NOTARIO
SÉPTIMA. CONTABILIDAD, INSPECCIONES,
CONTROLES Y AUDITORIA. DIECISIETE PUNTO UNO
(17.1) Contabilidad.- La Contratista llevará la contabilidad de
sus Inversiones, Costos y Gastos, y otros conceptos relacionados
con este Contrato Modificatorio, sujetándose a la Ley Aplicable,
al Reglamento de Contabilidad y a los principios de contabilidad
generalmente aceptados en el Ecuador. La contabilidad de la
Contratista será en idioma castellano. DIECISIETE PUNTO
DOS (17.2) Inspecciones.- Durante la vigencia de este Contrato
Modificatorio, la Secretaría tendrá derecho a inspeccionar las
actividades de la Contratista, con el fin de asegurar el fiel
cumplimiento de las obligaciones asumidas para la ejecución del
objeto contractual. Para el efecto la Secretaría tendrá acceso a
los lugares de trabajo, a la información, documentos, registros
técnicos y contables, que mantenga la Contratista. DIECISIETE
PUNTO TRES (17.3) Control, Fiscalización y Auditorías.- Las
operaciones que realice la Contratista serán objeto de control
técnico, fiscalización y auditorías por parte de la Agencia de
Regulación y Control Hidrocarburífero. El control, fiscalización
y auditorías se ejercerá directamente o mediante la contratación
de empresas auditoras debidamente calificadas y aprobadas por
el Ministerio. DIECISIETE PUNTO CUATRO (17.4)
Auditoría y Fiscalizaciones Tributarias.- Corresponde al Servicio

de Rentas Internas realizar las auditorias y fiscalizaciones
relacionadas con el pago del impuesto a la renta y otros Tributos
de su competencia. CLÁUSULA DÉCIMA OCTAVA
FACTORES DE CORRECCIÓN. DIECIOCHO PUNTO
UNO (18.1) En caso de que se presentare cualquiera de los

92
26237
NOTARÍA TRIGÉSIMA NOVENA

eventos que se describen a continuación, con posterioridad a la
fecha de Pi de este Contrato Pared) a Pa

corrección que absorba el incremento o disminución de la cl
económica si como efecto directo de dicho evento se hubiese.
producido un desequilibrio económico para la Parte solicitante:
DIECIOCHO PUNTO UNO PUNTO UNO (18.1.1)
Modificación de los porcentajes de los Tributos aplicables,
creación de nuevos Tributos, eliminación de Tributos;
DIECIOCHO PUNTO UNO PUNTO DOS (18.1.2)
Modificaciones a la base imponible para el cálculo del impuesto
a la renta, como consecuencia de cambios legales o
reglamentarios. DIECIOCHO PUNTO UNO PUNTO TRES
(18.1.3) Modificación al crédito tributario previsto en el artículo
Sesenta y seis (66) de la Ley de Régimen Tributario Interno.
DIECIOCHO PUNTO UNO PUNTO CUATRO (18.1.4)
Modificación del porcentaje de participación laboral sobre las
utilidades líquidas; DIECIOCHO PUNTO UNO PUNTO
CINCO (18.1.5) Modificación a la legislación de hidrocarburos;
DIECIOCHO PUNTO UNO PUNTO SEIS (18.1.6)
Modificación a la legislación ambiental; DIECIOCHO PUNTO
UNO PUNTO SIETE (18.1.7) Imposición, eliminación o
modificación de gravámenes, regalías, primas de entrada,
derechos superficiarios, pagos de compensación y/o cualquier
otro tipo de gravamen, contribuciones o participaciones no
tributarias; y, DIECIOCHO PUNTO UNO PUNTO OCHO
(18.1.8) Reducción de la tasa máxima de producción. Este factor

de corrección tendrá como único propósito compensar el

Dr. Fernando Arregui Aguirre 93
NOTARIO

76428

desequilibrio económico presentado. DIECIOCHO PUNTO
DOS (18.2) El régimen monetario aplicable a este Contrato
Modificatorio está sujeto a lo que dispone la Ley de Régimen
Monetario y Banco del Estado publicada en el Registro Oficial
Suplemento Número Novecientos treinta (930) de siete de mayo
de mil novecientos noventa y dos, reformada por la Ley para la
Transformación Económica del Ecuador, publicada en el
Registro Oficial Suplemento Número Treinta y cuatro (34) de
fecha trece de marzo de dos mil, conforme a la cual la
Contratista tiene pleno derecho a: DIECIOCHO PUNTO DOS
PUNTO UNO (18.2.1) Recibir el Pago a la Contratista en
Dólares y a disponer de los Dólares recibidos de la Secretaría en
concepto de pago de la Tarifa para Campos en Producción y de
ser aplicable la Tarifa para Campos Nuevos o por Producción
Incremental fruto de Recuperación Mejorada. DIECIOCHO
PUNTO DOS PUNTO DOS (18.2.2) Mantener, controlar y
operar cuentas bancarias en Dólares, tanto en el Ecuador como
en el exterior, y a mantener en el exterior los fondos depositados
en dichas cuentas sin restricción alguna. DIECIOCHO PUNTO
DOS PUNTO TRES (18.2.3) Disponer libremente, distribuir,
remesar o retener en el exterior, sin restricción alguna, sus
utilidades netas anuales después de todas las deducciones legales

tributarias establecidas en la Ley Aplicable. DIECIOCHO
PUNTO TRES (18.3) Si se modificare el régimen monetario u
otra ley de manera que se modifique alguno de los derechos de la
Contratista referidos en la cláusula Dieciocho punto dos (18.2),
la Contratista tendrá derecho a: DIECIOCHO PUNTO TRES
PUNTO UNO (18.3.1) Si se modificare el régimen cambiario:

94
7u29

NOTARÍA TRIGÉSIMA NOVENA

A seguir recibiendo el Pago a la Contratista en Dólares.
DIECIOCHO PUNTO TRES PUNTO DOS (18.3.2) Si se
modificare alguno de los otros derechos referidos en la cláns; %
DIECIOCHO PUNTO DOS (18.2): A que se incluya un Ae S
de corrección que absorba el impacto económico que

modificación tuviese. DIECIOCHO PUNTO CUATRO (18. PO
De igual forma, si se presentare una modificación del régimen
cambiario u otra ley que resulte en un desequilibrio económico a
favor de la Secretaría, se incluirá un factor de corrección que
absorba el impacto económico que tal modificación tuviese.
DIECIOCHO PUNTO CINCO (18.5) En el evento que se
incremente el Margen de Soberanía las Partes, de mutuo
acuerdo, deberán identificar las posibles afectaciones al
equilibrio económico de este Contrato Modificatorio, así como
las modificaciones contractuales y/o los factores de corrección
que deberán ser aplicados. DIECIOCHO PUNTO SEIS (18.6)
En caso de discrepancia entre las Partes con respecto al cálculo
y/o el valor del respectivo factor de corrección, la Contratista
podrá solicitar la intervención de un Consultor de conformidad
con la cláusula TREINTA Y TRES PUNTO TRES (43:35):
CLÁUSULA DÉCIMA NOVENA. ADMINISTRACIÓN y

Y SUPERVISIÓN. DIECINUEVE PUNTO UNO (19.1)

Administración.- La administración de este Contrato
Modificatorio será de exclusiva responsabilidad de la Contratista
en cuanto a sus propios derechos y obligaciones. DIECINUEVE

PUNTO DOS (19.2) Comité de Supervisión.- Este Contrato
Modificatorio contará con un Comité de Supervisión, el que se

egulará de conformidad con esta cláusula y las normas

Dr. Fernando Arregui Aguirre 95
NOTARIO

¿UáO

contenidas en el Anexo G. DIECINUEVE PUNTO TRES
(19.3) Atribuciones del Comité de Supervisión. Son
atribuciones del Comité de Supervisión, además de las definidas
en el Anexo G, las siguientes: DIECINUEVE PUNTO TRES
PUNTO UNO (19.3.1) Coordinar las relaciones provenientes de
la ejecución de este Contrato Modificatorio entre las Partes, a fin

de lograr mayor eficiencia y agilidad en la ejecución de este
Contrato y en los trámites administrativos. DIECINUEVE
PUNTO TRES PUNTO DOS (19.3.2) Sin perjuicio de las otras
aprobaciones requeridas de conformidad con la Ley Aplicable y
este Contrato HModificatorio, analizar y recomendar la
aprobación de los Planes, Programas y Presupuestos Anuales y
solicitudes de perforación y reacondicionamiento de pozos y
cualquier otra actividad contemplada en el Reglamento de
Operaciones Hidrocarburíferas. DIECINUEVE PUNTO TRES
PUNTO TRES (19.3.3) Sin perjuicio de las otras aprobaciones
requeridas de conformidad con la Ley Aplicable y este Contrato
Modificatorio, conocer y recomendar la aprobación las
modificaciones, cambios y/o alternativas presentadas por la
Contratista respecto de los Planes, Programas y Presupuestos
_ Anuales. DIECINUEVE PUNTO TRES PUNTO CUATRO
55% Sin perjuicio de las otras aprobaciones requeridas de
onformidad con la Ley Aplicable y este Contrato Modificatorio,
conocer y recomendar las Tasas Máximas de Producción de cada
yacimiento ubicado en el Área del Contrato. DIECINUEVE
PUNTO TRES PUNTO CINCO (19.3.5) Vigilar que la
Contratista cumpla para los subcontratos con la preferencia a la

industria nacional, en los términos de este Contrato

96
2941

NOTARÍA TRIGÉSIMA NOVENA

Modificatorio. DIECINUEVE PUNTO TRES PUNTO SEIS
(19.3.6) Vigilar el cumplimiento del Plan de Capacitación y
recomendar las áreas de capacitación. CLÁUS

VIGÉSIMA. DEL AMBIENTE. VEINTE PUNTO UN dl
(20.1) La Contratista será responsable, dentro del Área del. AA Y

condiciones ambientales previstas en la Ley Aplicable y los
Estándares de la Industria Petrolera Internacional, y deberá
responder, de conformidad con la Ley Aplicable y este Contrato
Modificatorio por los Daños tanto Sociales como Daños
Ambientales que pueda causar por la prestación de los servicios
objeto de este Contrato Modificatorio. VEINTE PUNTO DOS
(20.2) La Contratista conducirá las operaciones ceñida a los
lineamientos del desarrollo sostenible, de la conservación y
protección del ambiente, de acuerdo a la Ley Aplicable,
particularmente a la Ley de Gestión Ambiental, Texto Unificado
de Legislación Secundaria del Ministerio del Ambiente y
Reglamento Sustitutivo del Reglamento Ambiental para las
Operaciones Hidrocarburíferas. La Contratista tomará las
precauciones necesarias para minimizar el impacto al ambiente y
a la sociedad. VEINTE PUNTO TRES (20.3) La Contratista
utilizará las técnicas disponibles y económicamente aplicables y
los Estándares de la Industria Petrolera Internacional, aplicando
los principios de prevención, precaución y con observancia de la
Ley Aplicable sobre la prevención y control de la contaminación
ambiental, preservación de la diversidad biológica, de los
recursos naturales y la preservación de la seguridad y salud de la
oblación y de su personal. VEINTE PUNTO CUATRO (20.4)

AA > >>> UT[TtTtT e
Dr. Fernando Arregui Aguirre 97

NOTARIO

¿42

En los casos tanto de Daños Sociales como Daños Ambientales
que surjan, se originen, o sean causados por la Contratista y/o
sus subcontratistas en la ejecución de este Contrato
Modificatorio, la Contratista deberá efectuar de inmediato los
trabajos para controlar los efectos contaminantes, así como para
la reparación y restauración de las áreas afectadas, sin perjuicio
de su responsabilidad frente a terceros de conformidad con la
Ley Aplicable y este Contrato Modificatorio. VEINTE PUNTO
CINCO (20.5) La Contratista deberá mantener informado al
Comité de Supervisión y a la Autoridad Ambiental del desarrollo
de todas las actividades efectuadas durante la vigencia de este
Contrato Modificatorio, para lo que deberá presentar informes
anuales y otros que se le requieran, de acuerdo con lo establecido
en la Ley Aplicable en materia ambiental, que rige las
operaciones hidrocarburíferas en el Ecuador y las estipulaciones
de este Contrato Modificatorio. VEINTE PUNTO SEIS (20.6)
Es responsabilidad de la Contratista asegurarse que su personal y
sus Subcontratistas conozcan y cumplan con la Ley Aplicable en
materia ambiental. VEINTE PUNTO SIETE (20.7) Para
asegurar los compromisos y obligaciones de la Contratista en
relación a la protección ambiental, la Contratista contratará los
respectivos seguros y garantías establecidos en este Contrato
Modificatorio, a satisfacción de la Secretaría y para
conocimiento de la Autoridad Ambiental y con sujeción a las
disposiciones legales y reglamentarias aplicables. VEINTE
PUNTO OCHO (20.8) Los estudios ambientales contratados
por la Contratista, con firmas especializadas, calificadas por el

Ministerio del Ambiente e inscritas en el correspondiente

98

000000000000600000000000000000000000000OIODODAIAIAA
¿543

NOTARÍA TRIGÉSIMA NOVENA

Registro de Consultores Ambientales Hidrocarburíferos, serán
ejecutados de acuerdo con la Ley Aplicable en materia ambiental

que rige para las operaciones hidrocarburíferas en el Ecuador: >

4

VEINTE PUNTO NUEVE (20.9) La Contratista cumpli

estrictamente lo establecido en los planes de manejo ambiental, e
priorizando su gestión hacia la prevención, mitigación, —

minimización y compensación de los impactos ambientales,
culturales, económicos y sociales en sus áreas de operación. El
plan de relaciones comunitarias y los proyectos comunitarios
deben enmarcarse en los correspondientes planes de desarrollo
local conforme a la normativa aplicable. VEINTE PUNTO
DIEZ (20.10) Los planes de manejo ambiental aprobados
servirán de base para las Auditorías Socio - Ambientales, que
serán dispuestas por el Ministerio del Ambiente, de conformidad
con la normativa ambiental aplicable para el sector
hidrocarburífero, a fin de precautelar que las operaciones de la
Contratista se realicen sin afectar a las poblaciones del área de
influencia y al ambiente. VEINTE PUNTO ONCE (20.11)
Auditorías Socio - Ambientales.- La Contratista realizará una
Auditoría Socio - Ambiental del Área del Contrato, durante el
primer año contado a partir de la Fecha Efectiva, la que deberá
ser conocida y aceptada por el Ministerio del Ambiente, en su
calidad de Autoridad Ambiental y que será de cumplimiento
obligatorio para la Contratista. Esta Auditoría Socio -
Ambiental, entre otros aspectos, establecerá la situación
ambiental en que se encuentre el Área del Contrato, identificará,
evaluará técnicamente y establecerá la existencia o no de pasivos

ambientales. En su ejecución habrá la supervisión concurrente

Dr. Fernando Arregui Aguirre 99
NOTARIO
2524

de la Secretaría. Los resultados de dicha Auditoría Socio —
Ambiental serán comunicados a la Secretaría. VEINTE PUNTO
DOCE (20.12) De conformidad con el Reglamento Sustitutivo
del Reglamento Ambiental de Operaciones Hidrocarburíferas, la
Contratista realizará, al menos cada dos años a partir de la fecha
de terminación de la Auditoría Socio - Ambiental mencionada en
la cláusula VEINTE PUNTO ONCE (20.11), Auditorías Socio -
Ambientales, previa aprobación de los correspondientes
Términos de Referencia por el Ministerio del Ambiente y
presentará el correspondiente informe de auditoría a dicho
Ministerio para su aceptación. En su ejecución habrá la
supervisión concurrente de la Secretaría. Los resultados de
dicha Auditoría Socio — Ambiental serán comunicados a la
Secretaría. VEINTE PUNTO TRECE (20.13) En caso de que
este Contrato Modificatorio termine por cualquier causa antes
del plazo estipulado en la cláusula sexta, y antes de la
finalización de este Contrato Modificatorio, de ser el caso, la
Contratista, bajo la supervisión de la Secretaría, contratará una
Auditoría Socio - Ambiental del Área del Contrato, a fin de que
proceda a aplicar los correspondientes planes de manejo para la
reparación, rehabilitación o abandono del Área del Contrato,
cuyo costo será asumido por la Contratista. El informe de esta
Auditoría Socio — Ambiental será presentado al Ministerio del
Ambiente para su aceptación. En su ejecución habrá la
supervisión concurrente de la Secretaría. Los resultados de
dicha Auditoría Socio — Ambiental serán comunicados a la
Secretaría. VEINTE PUNTO CATORCE (20.14) En el caso de
cambio de Operadora, la Contratista está obligada previamente a

100
¿045

NOTARÍA TRIGÉSIMA NOVENA

realizar una Auditoría Socio - Ambiental, la que servirá también
para establecer eventuales responsabilidades y/o pasivos >
ambientales. VEINTE PUNTO QUINCE (20.15) Dos añof- Mal ÍA :
antes de la finalización de este Contrato Modificatorio, la. y A
Contratista deberá contratar una Auditoría Socio - Ambiental o PES
integral del Área del Contrato, que deberá estar concluida seis

(6) meses antes de la terminación de este Contrato

Modificatorio, y servirá para que la Contratista, a su costo
ejecute todas las acciones correctivas que sean pertinentes,
elabore y ejecute los programas para la reparación ,
rehabilitación del Área del Contrato, de conformidad con lo
establecido en la Ley Aplicable y en este Contrato
Modificatorio. El informe de esta Auditoría Socio - Ambiental
será presentado al Ministerio del Ambiente para su aceptación.
Los resultados de dicha Auditoría Socio - Ambiental serán
comunicados a la Secretaría. VEINTE PUNTO DIECISÉIS
(20.16) Las empresas consultoras que realicen las Auditorías
Socio - Ambientales serán distintas a aquellas que hayan
realizado los Estudios Ambientales del Área del Contrato o
trabajos asociados directamente al estudio de impacto ambiental
del Área del Contrato. VEINTE PUNTO DIECISÉIS PUNTO
UNO (20.16.1) Los costos de las Auditorías Socio - Ambientales
contempladas en los numerales anteriores serán asumidos por la
Contratista. VEINTE PUNTO DIECISIETE (0.17) La
Contratista realizará el monitoreo ambiental interno de sus
Operaciones, conforme lo dispuesto en la Ley Aplicable en
materia ambiental que rige para las operaciones
hidrocarburíferas en el Ecuador. VEINTE PUNTO

Dr. Fernando Arregui Aguirre 101
NOTARIO
¿946

DIECIOCHO (20.18) Remediación Ambiental.- De existir
pasivos ambientales, la Contratista se responsabilizará de
elaborar el Programa de Remediación Ambiental en el que se
determinará el alcance y contenido de los trabajos y acciones de
reparación que fueren necesarios así como el costo de estos
trabajos, que serán por cuenta de la Contratista, lo cual se
remitirá al Ministerio del Ambiente para su aprobación. El
incumplimiento de esta obligación, será sancionado de
conformidad con lo dispuesto en la Ley Aplicable. VEINTE
PUNTO DIECINUEVE (20.19) La Contratista deberá cumplir
con los compromisos adquiridos, existentes a la fecha de
suscripción de este Contrato Modificatorio, en cuanto a las
relaciones de la Contratista y las comunidades. VEINTE
PUNTO VEINTE (20.20) El Estado a través de la Secretaría de
Pueblos o de los entes competentes asumirá la implementación
de los programas de desarrollo sostenible de responsabilidad del
Estado ecuatoriano. CLÁUSULA VIGÉSIMA PRIMERA. DE
LOS BIENES. VEINTE Y UNO PUNTO UNO (21.1) La
Contratista se obliga para con la Secretaría a adquirir y preservar
los materiales, equipos y demás bienes, adicionales a los que ya
están ubicados en el Área del Contrato que sean requeridos para
la prestación de servicios objeto de este Contrato Modificatorio,
acorde con los Planes y los Programas y Presupuestos Anuales
aprobados, y de conformidad con la Ley Aplicable. VEINTE Y
UNO PUNTO UNO PUNTO UNO (21.1.1) En caso de
disponibilidad de los mismos en el mercado nacional, se dará
preferencia a la producción nacional y se observará lo que al

respecto se establezca en la Ley Aplicable. Siempre y cuando la

102
2647

NOTARÍA TRIGÉSIMA NOVENA

industria nacional ofrezca bienes de producción nacional en
condiciones de calidad, oportunidad y disponibilidad
comparables con las ofrecidas por compañías extranjeras, se dará
preferencia a la misma, aún cuando los precios sean superiores
hasta en un Quince por ciento (15%). Para los fines de este
Contrato Modificatorio, la Secretaría, en coordinación con las
entidades competentes, establecerá los criterios de producción
nacional. VEINTE Y UNO PUNTO DOS (1.2) Las
importaciones de los bienes necesarios para la ejecución de este
Contrato Modificatorio se realizarán de acuerdo con la Ley
Aplicable. VEINTE Y UNO PUNTO TRES (1.3) La
Contratista no podrá enajenar, gravar o retirar, durante la
vigencia de este Contrato Modificatorio, los equipos,
herramientas, maquinarias, instalaciones y demás muebles e
inmuebles destinados exclusivamente para ser usados en la
prestación de servicios objeto de este Contrato Modificatorio, sin
autorización expresa y por escrito de la Secretaría. Quedan
exceptuados de esta prohibición de enajenar y gravar aquellos
bienes que la Secretaría expresamente y por escrito haya
autorizado a la Contratista a importarlos bajo el régimen
arancelario de importación temporal conforme a la Ley
Aplicable. VEINTE Y UNO PUNTO CUATRO Q1.4) Al

término de este Contrato Modificatorio, por vencimiento del

_)

Plazo de Vigencia o por cualquier otra causa, la Contratista
deberá entregar a la Secretaría, sin costo y en buen estado, salvo
- el desgaste normal, los pozos que estuvieren en producción; y,
en buenas condiciones, salvo el desgaste normal, todos los

equipos, herramientas, maquinarias, instalaciones y demás

A >
Dr. Fernando Arregui Aguirre 103

NOTARIO
¿948

muebles e inmuebles que hubieren sido destinados para los fines
de este Contrato Modificatorio, ubicados en el Área del
Contrato. VEINTE Y UNO PUNTO CINCO (21.5) Ciento
ochenta (180) días antes de la terminación de este Contrato
Modificatorio, o antes de ser el caso, se conformará una
comisión integrada por funcionarios de la Secretaría y por
representantes de la Contratista, para la entrega-recepción única
de los bienes a los que se refiere la cláusula VEINTE Y UNO
PUNTO UNO (21.1) de este Contrato Modificatorio, de acuerdo
con la Ley Aplicable, así como para verificar el cumplimiento de
las obligaciones contractuales, comisión que deberá suscribir el
Acta de Entrega Recepción Única en la fecha de finalización de
este Contrato Modificatorio. Si de la inspección resultaren
observaciones por parte de la Secretaría que demuestren la
existencia de deficiencias imputables a la Contratista, se hará
constar esas deficiencias en el Acta y se prorrogará la recepción
única por el tiempo que la Secretaría otorgue, para que la
Contratista solucione los defectos observados. VEINTE Y UNO
PUNTO SEIS (21.6) A la terminación de este Contrato
Modificatorio, en caso de que los activos o equipos utilizados
por la Contratista para prestar sus servicios hayan sido
arrendados, es decir, que los mismos sean objeto de un
arrendamiento financiero o “Leasing” se procederá de la
siguiente manera: VEINTE Y UNO PUNTO SEIS PUNTO
UNO (21.6.1) La Contratista hará su mejor esfueizo para incluir
en estos contratos la opción de ceder a la Secretaría los derechos
de tales contratos. Para ello, la Contratista deberá comunicar a

la Secretaría, con la antelación apropiada, los términos para

104
¿449

NOTARÍA TRIGÉSIMA NOVENA

llevar a cabo la cesión de derechos, y se debe conceder a la

mercantil o leasing se estipulará que la Secretaría podrá ejercer
en nombre de la Contratista, la opción de compra a la
finalización del respectivo contrato o a la terminación de este
Contrato Modificatorio. En ambos supuestos la Contratista será
la única responsable de Pagar al arrendador cualquier suma que
le pudiese corresponder con ocasión del ejercicio de la opción de
compra. VEINTE Y UNO PUNTO SIETE (21.7) En aquellos
contratos para el uso de equipos de perforación, la Contratista
deberá hacer su mejor esfuerzo para negociar una opción de
renovar o extender el periodo de contratación, así como el
derecho de ceder dicha opción a la Secretaría bajo los mismos
términos y condiciones que le aplican a la Contratista. VEINTE
Y UNO PUNTO OCHO (21.8) Durante la vigencia de este
Contrato Modificatorio, la Contratista mantendrá todos los
materiales, los activos fijos y las instalaciones, utilizadas en la
prestación de los servicios, en buen estado de funcionamiento de
acuerdo con los Estándares de la Industria Petrolera
Internacional y las recomendaciones de los fabricantes de los
equipos. VEINTE Y UNO PUNTO NUEVE (21.9) Los bienes
ingresados al Ecuador por la Contratista, bajo el régimen de
admisión temporal, no estarán sujetos a la entrega a la Secretaría

y podrán ser reexportados, previa notificación al Comité de

Dr. Fernando Arregui Aguirre 105
NOTARIO
¿990

Supervisión y el cumplimiento de lo que dispone la Ley
Aplicable. VEINTE Y UNO PUNTO DIEZ (21.10) De
conformidad con la Ley Aplicable, la autoridad competente,
previo informe favorable de la Secretaría, concederá las
liberaciones de los impuestos aduaneros correspondientes a la
importación de los bienes necesarios para la ejecución de este
Contrato Modificatorio, de conformidad con el artículo Ochenta
y siete (87) de la Ley de Hidrocarburos. VEINTE Y UNO
PUNTO ONCE (21.11) Los bienes de los subcontratistas de
obras y servicios específicos, de conformidad con la disposición
contenida en el último inciso del artículo Veintinueve (29) de la
Ley de Hidrocarburos, no estarán sujetos a las disposiciones
constantes en ese artículo. CLÁUSULA VIGÉSIMA
SEGUNDA. PERSONAL DE LA CONTRATISTA.
VEINTIDÓS PUNTO UNO (22.1) La Contratista contratará al
personal nacional y extranjero que considere necesario para el
cumplimiento del objeto de este Contrato Modificatorio, de
acuerdo con los Estándares de la Industria Petrolera
Internacional y con sujeción a lo prescrito en la Ley de
Hidrocarburos y en la Ley Aplicable. VEINTIDÓS PUNTO
DOS (22.2) La Contratista y sus Subcontratistas, como personas
naturales o jurídicas autónomas contratarán a su personal por su
exclusiva cuenta y riesgo, siendo las únicas responsables por el
cumplimiento de las obligaciones laborales, por tanto, la
Secretaría no será responsable ni a título de solidaridad.
VEINTIDÓS PUNTO TRES (22.3) La Contratista tendrá a su
cargo la dirección, supervisión, control y responsabilidad única y

exclusiva de su personal. Ni la Contratista ni alguna persona

106
2au5b 1
NOTARÍA TRIGÉSIMA NOVENA

contratada o utilizada por ella como consecuencia de este
Contrato Modificatorio será considerada como agente, trabajador
o dependiente de la Secretaría. En tal virtud, la Contratista será
quien única y exclusivamente responderá por las obligaciones
que le impone la Ley Aplicable, especialmente aquellas
disposiciones legales o contractuales de carácter laboral
relacionadas con los servicios y/o con el personal que se utilice
en cumplimiento de este Contrato Modificatorio. VEINTIDÓS
PUNTO CUATRO (2.4) La Contratista será la única
responsable y salvaguardará e indemnizará a la Secretaría por
cualquier reclamo que pudiere surgir por tales motivos contra la
Secretaría. En especial, la Contratista indemnizará, protegerá,
defenderá y mantendrá indemne a la Secretaría, al Ministerio, al
Ecuador y a entes relacionados, así como a sus respectivos
funcionarios, empleados, agentes y demás representantes, frente
a cualquier reclamo laboral que pueda ser intentado por
cualquier empleado, trabajador, representante o Subcontratistas
de la Contratista, y frente a cualquier lesión, fallecimiento, daño
O pérdida de cualquier clase o carácter que surja, relacionado
directa o indirectamente con la ejecución de los servicios o que
sea causado por violación de la Contratista de cualquiera de las
obligaciones que asume según este Contrato Modificatorio.
CLÁUSULA VIGÉSIMA TERCERA. SUBCONTRATOS.

1 VEINTITRÉS PUNTO UNO (23.1) Subcontratación. La

Contratista puede subcontratar, bajo su responsabilidad y riesgo,
las obras o servicios específicos, necesarios para cumplir con el
objeto de este Contrato Modificatorio. Tales obras y servicios

serán ejecutados a nombre de la Contratista, la cual mantendrá

Dr. Fernando Arregui Aguirre 107
NOTARIO

¿une

su responsabilidad directa por todas las obligaciones establecidas
en el subcontrato y derivadas del mismo, de las cuales no puede
exonerarse en razón de las subcontrataciones. La Secretaría no
asumirá responsabilidad alguna por este concepto, ni aún a título
de solidaridad. VEINTITRÉS PUNTO DOS (23.2)
Responsabilidad por Pagos.- Con respecto a cualquier
subcontrato celebrado, queda entendido que (i) la Contratista
será la única responsable por el pago a todos sus Subcontratistas;
(ii) la Contratista será exclusivamente responsable ante la
Secretaría por todos los actos, errores, omisiones y pasivos de
sus Subcontratistas de cualquier grado. La Contratista deberá
incluir una cláusula en este sentido en cada subcontrato. Ningún
Subcontratista se considerará un tercero beneficiario de este
Contrato Modificatorio o de los derechos originados en el
mismo. La Contratista será la única responsable por el pago de
cada Subcontratista por los servicios, equipos, materiales o
suministros en relación con el Proyecto. La Contratista será
responsable por las actividades realizadas en su totalidad o en
parte por cualquier o todos. sus Subcontratistas y nada en este
Contrato Modificatorio exime a la Contratista de cualquier o
todas las obligaciones, independientemente de que la Contratista
haya delegado esa obligación a un  Subcontratista.
VEINTITRÉS PUNTO TRES (23.3) Empresas Ecuatorianas.-
La Contratista se obliga a seleccionar a sus Subcontratistas de
entre empresas idóneas, dando preferencia a la industria
ecuatoriana, con el objeto de estimular a las compañías
nacionales, siempre y cuando ofrezcan condiciones de calidad,

oportunidad y disponibilidad comparables con las ofrecidas por

108
2453

NOTARÍA TRIGÉSIMA NOVENA

compañías extranjeras. Se dará preferencia a las empresas
ecuatorianas de conformidad con la Ley Aplicable, aún cuando

los precios sean superiores a los de empresas extranjeras hasta ES
un Quince por ciento (15%.) Para los fines de este Contrafo/% Y Ey
Modificatorio, la Secretaría, en coordinación con las ended
competentes, establecerá los criterios de empresa nacional“
VEINTITRÉS PUNTO CUATRO (23.4) Selección yo
Negociación de Contratos.- La selección de los Subcontratistas,
la negociación de los términos y condiciones de los subcontratos.

»

su adjudicación y suscripción serán de exclusiva decisión y
responsabilidad de la Contratista. VEINTITRÉS PUNTO
CINCO (23.5) Los subcontratos que celebre la Contratista con
cualquier Subcontratista no deberán incluir términos y
condiciones incompatibles con lo pactado en este Contrato
Modificatorio. CLÁUSULA VIGÉSIMA CUARTA.
CONFIDENCIALIDAD. VEINTICUATRO PUNTO UNO
(24.1) Información Confidencial.- Para efectos de este Contrato

Modificatorio, el término “Información Confidencial” significa

() la Información Protegida definida en la cláusula
VEINTICINCO PUNTO UNO (25.1) y (ii) cualquier otra clase
de información relativa a las operaciones y servicios contratados,
o sobre asuntos o materias relacionados con este Contrato
Modificatorio, que haya sido identificada por la Parte que lo
reveló como confidencial. Información Confidencial será
considerada y tratada como información confidencial por la parte
que recibe tal información (en adelante la "Parte Receptora"), y
no podrá revelarla a ningún tercero, a menos que la parte que
haya divulgado tal información, datos o materiales (la "Parte

Dr. Fernando Arregui Aguirre 109
NOTARIO
gubd

Reveladora") haya otorgado al respecto su consentimiento previo
por escrito. VEINTICUATRO PUNTO DOS (24.2) Revelación
Interna por Parte Receptora.- Cada Parte Receptora podrá revelar
la Información Confidencial a cualquiera de sus funcionarios,
directores, empleados, o sus Compañías Relacionadas, agentes,
Subcontratistas y asesores, quienes: (i) tengan la necesidad de
conocerla en relación con la ejecución de sus obligaciones según
este Contrato Modificatorio o el ejercicio de sus derechos según
este Contrato Modificatorio; (ii) hayan sido advertidos y
acuerden cumplir con las respectivas restricciones sobre tal
Información Confidencial según se indica en este Contrato
Modificatorio, de la misma manera como si fuera una Parte
Receptora. La Contratista tomará todas las medidas necesarias
para asegurar que sus trabajadores, agentes, representantes,
mandatarios y Subcontratistas cumplan con la obligación de
confidencialidad y será responsable por cualquier
incumplimiento con los requisitos de esta cláusula cometido por
ellos. VEINTICUATRO PUNTO TRES (24.3) Revelación por
Parte Receptora a Terceros.- No obstante lo antes expresado, la
Parte Receptora podrá revelar la Información Confidencial a un
tercero, sin requerir la autorización previa y por escrito de la
Parte  Reveladora siempre que tal información:
VEINTICUATRO PUNTO TRES PUNTO UNO (24.3.1) Ya
sea del conocimiento de la Parte Receptora para la fecha en que
le fue revelada, siempre que ese conocimiento no hubiese
derivado de un incumplimiento de esta cláusula de
confidencialidad; VEINTICUATRO PUNTO TRES PUNTO
DOS (24.3.2) Ya sea del dominio público para la fecha en que le

110

"
2055

NOTARÍA TRIGÉSIMA NOVENA

fue revelada, o se haga disponible al público mediante un hecho
distinto a un acto u omisión de la Parte Receptora; y/o sus

funcionarios, directores, empleados, agentes, mao di

asesores; O A HÚNTO TRES PUNTO TRES Y

Receptora, sin uso de parte alguna de la md
Confidencial; VEINTICUATRO PUNTO TRES PUNTO
CUATRO (24.3.4) Sea adquirida independientemente por un
tercero, quien, hasta donde conozca la Parte Receptora, no se
encuentre bajo obligación legal alguna que prohíba tal
revelación; o, VEINTICUATRO PUNTO TRES PUNTO
CINCO (24.3.5) Sujeto a las condiciones de la cláusula
siguiente, cuya divulgación sea requerida conforme a cualquier
Ley Aplicable u orden de cualquier autoridad competente, o
como parte de un proceso arbitral. VEINTICUATRO PUNTO
TRES PUNTO SEIS (4.3.6) La Contratista no tendrá que
pedir autorización previa a la Secretaría para revelar información
a los auditores de reservas previa suscripción de los
correspondientes . acuerdos de confidencialidad.
VEINTICUATRO PUNTO CUATRO (24.4) Revelación
Obligatoria.- En caso de que cualquier Parte Receptora sea
requerida por mandato de la Ley Aplicable u orden emanada de
alguna autoridad competente o como parte de un proceso
arbitral, para revelar la Información Confidencial suministrada
por cualquier Parte Reveladora, la Parte Receptora deberá
inmediatamente notificar por escrito a la Parte Reveladora, de
manera que ésta pueda tomar las medidas judiciales apropiadas

y/o relevar a la Parte Receptora del cumplimiento de los

Dr. Fernando Arregui Aguirre 111
NOTARIO

cubÓ

requerimientos de confidencialidad. En el caso de que tal
medida judicial de protección u otra acción similar no pueda
obtenerse, la Parte Receptora suministrará solamente aquella
porción de dicha Información Confidencial que legalmente esté
obligada a revelar. VEINTICUATRO PUNTO CINCO (24.5)
Revelación por la Secretaría según Ley Aplicable.- Estas
disposiciones no se aplicarán a la información que la Secretaría

deba proporcionar de acuerdo con la Ley Aplicable.
VEINTICUATRO PUNTO SEIS (24.6) Sobrevivencia de la
Confidencialidad.- Los efectos de esta cláusula continuarán

vigentes dentro de cinco (5) años posteriores de la terminación
de este Contrato Modificatorio. CLÁUSULA VIGÉSIMA
QUINTA. PROPIEDAD DE LA INFORMACIÓN.
VEINTICINCO PUNTO UNO (25.1) Información Protegida.-
Toda la información adquirida o desarrollada durante la
ejecución de actividades relacionadas con los servicios objeto de
este Contrato Modificatorio, así como todos los borradores y la
versión final de cualesquiera dibujos, diseños, planos de
ingeniería y otros planos, informes técnicos o científicos,
modelos, datos, resultados de perforación, núcleos, registros,
reportes, archivos, estudios u otra información, materiales y
documentos elaborados u obtenidos durante el transcurso de
operaciones relacionadas con este Contrato Modificatorio, serán
propiedad de la Secretaría (“Información Protegida”). Se
exceptúa de esta Información Protegida, aquella que la
Contratista o sus Compañías Relacionadas o sus Subcontratistas
hayan obtenido protección intelectual registrada. La Contratista

mantendrá tal información protegida y tales materiales y

112
Ss

29b7

NOTARÍA TRIGÉSIMA NOVENA

documentos en buen orden y, previo requerimiento, suministrará
prontamente a la Secretaría copia de toda la información en
posesión. VEINTICINCO PUNTO DOS (25.2) Titularidad *
Derechos de Propiedad Intelectual e Industrial.- La Contras
garantiza a la Secretaría que es titular o licenciataria autorizada
de los derechos de Propiedad Intelectual e industrial sobre
cualquier trabajo, documento e información que sea utilizado por
ella para la prestación de sus servicios según este Contrato
Modificatorio. El derecho de autor respecto a todos los planos,
dibujos, especificaciones, cálculos, anexos, informes, software
(generado o no por computadora) y otros trabajos preparados por
la Contratista, o en su nombre, en relación con la ejecución de
este Contrato Modificatorio pertenecen a la Contratista. No
obstante, a la terminación de este Contrato Modificatorio, la
Contratista otorgará a la Secretaría una licencia irrevocable, libre
de regalías, para usar y reproducir el material antes mencionado,
para su uso exclusivo, excepto en los casos en que la Contratista
sea únicamente licenciataria autorizada. VEINTICINCO
PUNTO TRES (25.3) Derechos de Utilizar Información
Exclusiva de la Contratista.- La Secretaría en todo momento,

incluyendo después de la terminación de este Contrato
Modificatorio, tiene el derecho de conservar y utilizar copias de
detalles de dibujo, diseños, especificaciones, bases de datos, y
cualquier otra información de la Contratista que atañe al
Proyecto. A la terminación de este Contrato Modificatorio la
Contratista otorgará a la Secretaría una licencia irrevocable, libre
de regalías, para usar y reproducir el material antes mencionado
para su uso exclusivo. La licencia concedida a la Secretaría se

Dr. Fernando Arregui Aguirre 113
NOTARIO

La 8

limitará al desarrollo, uso, operación, reparación,
mantenimiento, modificación, expansión (pero no duplicación)
y, si es necesario, reconstrucción de la instalación y la Secretaría
no utilizará ninguna Información Exclusiva de la Contratista
para otros fines a menos que se encuentre autorizada por la
Contratista por escrito. VEINTICINCO PUNTO CUATRO
(25.4) Propiedad Intelectual Desarrollada.- Cualesquiera
invenciones, mejoras, tecnologías, y/o descubrimientos,
patentables o no, protegidos o no por el derecho de autor,
creados, concebidos, desarrollados por la Contratista en el
desempeño de sus actividades para la prestación de servicios
objeto de este Contrato Modificatorio (“Propiedad Intelectual
Desarrollada”), pasarán a ser propiedad conjunta de la Secretaría
y la Contratista. Se exceptúa aquella Propiedad Intelectual
registrada por la Contratista o sus Compañías Relacionadas. En
consecuencia, cada Parte tendrá la mitad de la participación
indivisible en dicha Propiedad Intelectual Desarrollada y estará
autorizada para utilizar tal Propiedad Intelectual Desarrollada
para sus propios fines comerciales sin tener que solicitar
autorización para ello a la otra Parte, en el entendido, además
que cada una de las Partes reconoce y acuerda que no deberá
utilizar, revelar, vender u ofrecer en venta, O para el beneficio de
cualquier tercero, la Propiedad Intelectual Desarrollada.
CLÁUSULA VIGÉSIMA SEXTA. DECLARACIONES DE
LA CONTRATISTA. VEINTISÉIS PUNTO UNO (26.1)
Autorización.- La Contratista declara y garantiza que está
debidamente autorizada para celebrar este Contrato
Modificatorio.  VEINTISÉIS PUNTO DOS (26.2)

114
259

NOTARÍA TRIGÉSIMA NOVENA

Conocimiento de la Legislación Ecuatoriana.- La Contratista” >
declara, expresamente, que a la Fecha de Vigencia de «ay E
Contrato Modificatorio tiene pleno conocimiento de |] SA 4
legislación ecuatoriana aplicable a los contratos de prestación dei
servicios para la exploración y explotación de hidrocarburos.
VEINTISÉIS PUNTO TRES (6.3) Calificación y
Conformidad con Requerimientos y Prácticas.- La Contratista
garantiza y se obliga a mantenerse permanentemente calificada y

en capacidad de ejecutar los servicios objeto de este Contrato
Modificatorio, de forma de cumplir con sus obligaciones de

%

acuerdo con los términos y condiciones de este Contrato
Modificatorio. La Contratista garantiza y se compromete a
prestar todos los servicios requeridos conforme a este Contrato
Modificatorio de conformidad con los Estándares de la Industria
Petrolera Internacional. VEINTISÉIS PUNTO CUATRO
(26.4) Conocimiento de este Contrato.- La Contratista declara y
garantiza que ha examinado a cabalidad este Contrato
Modificatorio, incluyendo todos los anexos del mismo, y que
conoce bien sus términos y disposiciones y que por tanto,
renuncia a reclamos alegando desconocimiento o falta de
comprensión de los mismos. VEINTISÉIS PUNTO CINCO
(26.5) Experiencia y Calificaciones.- La Contratista declara y
garantiza que, por sí misma y a través de sus Subcontratistas,
posee toda la experiencia y calificaciones adecuadas y necesarias
para ejecutar sus obligaciones según este Contrato
Modificatorio, de conformidad con los términos y condiciones
estipulados en el mismo. VEINTISÉIS PUNTO SEIS (26.6)
Declaración sobre Propiedad Intelectual.- La Contratista declara

Dr. Fernando Arregui Aguirre 115
NOTARIO
2900

y garantiza que es propietaria, o cuenta con el derecho de uso, de
todas las patentes, marcas comerciales, marcas de servicio,
denominaciones comerciales, derechos de autor, licencias,
franquicias, permisos y derechos de propiedad intelectual
necesarios para cumplir con sus obligaciones contractuales, y
que no vulneran derechos de terceros respecto de los mismos.
VEINTISÉIS PUNTO SIETE (26.7) Declaración de
Solvencia.- La Contratista declara y garantiza que está
financieramente solvente, en capacidad de pagar sus deudas
según su plazo de vencimiento y que posee suficiente capital de
trabajo para cumplir las obligaciones previstas en este Contrato
Modificatorio. VEINTISÉIS PUNTO OCHO (26.8)
Declaración Sobre Certificaciones Comerciales y Profesionales.-

La Contratista declara y asegura que todas las personas que
llevarán a cabo los trabajos contemplados por este Contrato
Modificatorio cuentan y contarán con todas las certificaciones
comerciales y profesionales requeridas por la Ley Aplicable para
la prestación de sus respectivos servicios según este Contrato
Modificatorio. VEINTISÉIS PUNTO NUEVE (26.9)
Cumplimiento de Ley.- Las Partes expresamente declaran que la
celebración y ejecución de este Contrato Modificatorio no
resultará en una violación o incumplimiento de sus estatutos o de
lo dispuesto en cualquier ley, reglamento o sentencia a la que
estuviesen sujetas, incluyendo la Ley Aplicable. CLÁUSULA
VIGÉSIMA SÉPTIMA. Responsabilidad DE LA
CONTRATISTA. VEINTISIETE PUNTO UNO (27.1)
Riesgos de Daño o Pérdida.- VEINTISIETE PUNTO UNO
PUNTO UNO (27.1.1) La Contratista será responsable de la

116
2¿9BA

NOTARÍA TRIGÉSIMA NOVENA

conservación del Área del Contrato durante la ejecución de los E
GASES
servicios, así como de la seguridad de su personal y del de AS xr

MEN
Subcontratistas, y de los materiales, equipos y bienes Pon)

de la Contratista y de sus Subcontratistas ubicados en el Área del A
Contrato o para la ejecución de los servicios. VEINTISIETE
PUNTO UNO PUNTO DOS (27.12) La Contratista
resguardará y mantendrá a salvo a la Secretaría de cualquier
daño o pérdida que ésta pudiere sufrir y se viere obligada a pagar
en virtud de sentencia ejecutoriada de autoridad competente, y
que se derive del incumplimiento por parte de la Contratista de
cualquier obligación contenida en este Contrato Modificatorio,
como consecuencia de actos u omisiones dolosos o culposos
imputables al personal de la Contratista o de cualesquiera
Subcontratistas. VEINTISIETE PUNTO DOS (27.2)
Obligación de Resguardar a la Secretaría.- La Contratista se

obliga a resguardar y mantener a la Secretaría a salvo de y a

OS

responder económicamente por cualquier perjuicio, acción,
procedimiento judicial, indemnización, costos y gastos, de
cualquier naturaleza o especie, que pudiera sufrir o ser obligada
a pagar, en virtud de sentencia ejecutoriada de autoridad
competente, como consecuencia de actos dolosos o culposos
imputables a la Contratista o a su personal o al de sus
Subcontratistas, incluyendo los siguientes: VEINTISIETE
PUNTO DOS PUNTO UNO (27.2.1) Cualesquiera pérdidas o
daños a los materiales, equipos y bienes; VEINTISIETE
| PUNTO DOS PUNTO DOS (27.2.2) Cualesquiera lesiones
personales, enfermedad o muerte; VEINTISIETE PUNTO
DOS PUNTO TRES (27.23) El incumplimiento por la

———_—e ao > _  _ __—_ _ _ _ _>Pr Dpm—

Dr. Fernando Arregui Aguirre 117
NOTARIO
Z¿uR2

Contratista o de sus Subcontratistas de la Ley Aplicable o
cualesquier permisos requeridos; VEINTISIETE PUNTO DOS
PUNTO CUATRO (27.2.4) El incumplimiento por la
Contratista de cualquier obligación que hubiese asumido
respecto de terceros, incluyendo cualquier Subcontratista, con
ocasión a la ejecución de este Contrato Modificatorio;
VEINTISIETE PUNTO DOS PUNTO CINCO (27.2.5)
Cualquier reclamación, procedimiento, demanda o acción, por
uso o divulgación no autorizados de secretos comerciales,
derechos de propiedad, derechos de autor, derechos sujetos a
privilegio, marcas comerciales o cualquier otro derecho de
propiedad intelectual, que fuere atribuible bien sea directa o
indirectamente a: (i) el diseño, construcción, uso, operación o
propiedad de cualesquier materiales, equipos y bienes de la
Contratista o Subcontratistas; o (ii) la ejecución de este Contrato
Modificatorio por la Contratista o Subcontratistas, incluyendo el
uso de cualquier herramienta, implemento o construcción por la
Contratista o cualquiera de sus Subcontratistas; VEINTISIETE
PUNTO DOS PUNTO SEIS (27.2.6) Cualquier contaminación
o daños al medio ambiente causados por la Contratista o
Subcontratistas, incluyendo la descarga de desechos tóxicos y
sustancias susceptibles de degradar el ambiente; VEINTISIETE

PUNTO DOS PUNTO SIETE (27.2.7) Cualquier gravamen de ..-

la Contratista; VEINTISIETE PUNTO DOS PUNTO OCHO
(27.2.8) Cualquier invalidación de pólizas de seguro, debido a
incumplimientos por parte de la Contratista de alguno de los
requerimientos establecidos en la póliza respectiva;
VEINTISIETE PUNTO DOS PUNTO NUEVE (27.2.9) El

118

0000000090000000800000000000000000005600OIOCIOIDIAAO
Ñ

yME3

NOTARÍA TRIGÉSIMA NOVENA

reclamo por una autoridad competente de cualquier Tributo,
incluyendo todos los Tributos (i) cuya obligación de pu Al

recaiga en la Contratista según este Contrato Modificatorio, o. ao)
que estén relacionados con ingresos recibidos de las actividades"
ejecutadas o por el cual se deba pagar a la Contratista o a sus
Subcontratistas o a cualquiera de sus respectivos asesores,
agentes, empleados o representantes. VEINTISIETE PUNTO
TRES (27.3) Deber de Informar.- La Contratista comunicará
oportunamente a la Secretaría sobre cualquier procedimiento
judicial relacionado con este Contrato Modificatorio en el que la

Contratista intervenga o deba intervenir, o en el que la Secretaría
deba intervenir, a fin de que la Secretaría pueda adoptar las
medidas que estime convenientes para la defensa de sus
intereses. A su vez, la Secretaría participará a la Procuraduría
General del Estado sobre tales particulares para los efectos
pertinentes. VEINTISIETE PUNTO CUATRO (27.4) Costas
Procesales.- Los costos indemnizables conforme a esta cláusula

incluirán cualesquier gastos de litigio y abogados en que
incurriere la Secretaría con ocasión de los reclamos, demandas y
acciones previamente indicadas. VEINTISIETE PUNTO
CINCO (27.5) Defensa.- Sin menoscabo del derecho de
liberación de responsabilidad aquí previsto, la Contratista tendrá

la obligación de asumir la defensa de cualquier reclamo,
demanda o acción en virtud de los cuales se les solicite
indemnización, y la Secretaría no podrá transar tales reclamos,
requerimientos o acciones sin el consentimiento previo de la
Contratista por escrito. VEINTISIETE PUNTO SEIS (7.6)
Supervivencia de las Obligaciones de Resguardo.- Las

Dr. Fernando Arregui Aguirre 119
NOTARIO

y9B4d

obligaciones establecidas en esta cláusula sobrevivirán hasta el
vencimiento del período de prescripción previsto en la Ley
Aplicable. CLÁUSULA VIGÉSIMA OCTAVA.
NOTIFICACIONES Y COMUNICACIONES.
VEINTIOCHO PUNTO UNO (28.1) Todas las
comunicaciones y notificaciones que las Partes deban cursarse
entre sí, con relación a este Contrato Modificatorio, incluyendo
las que contengan solicitudes, dictámenes, opiniones,
aceptaciones, renuncias, consentimientos, instrucciones,
autorizaciones, informes, estudios, balances, inventarios y más
documentos, o que éstas presenten a alguna autoridad
competente, por igual razón, serán por escrito en castellano y
deberán ser enviadas mediante entrega personal, correo especial
(courier), por fax y por correo electrónico. VEINTIOCHO
PUNTO DOS (28.2) Las Partes señalan como direcciones para
efectos de las comunicaciones indicadas en esta cláusula las
siguientes: La Secretaría de Hidrocarburos. Juan León Mera y
Orellana. Edificio Ministerio de Transporte y Obras Públicas.
Teléf.: 2977000, ext. 3601, 3602. Fax: Correo electrónico:
rcazar(A2mmnr.gob.ec. Quito — Ecuador. CONTRATISTA:
Bloque 17-PetroOriental S.A. Avenida Naciones Unidas El0-
44 y República de El Salvador. Teléfono: 2988500. Fax:
2970265. Correo electrónico: xing.zhang(Mandespetro.com.
Quito — Ecuador. Con copia a: janneth.salazar(Mandespetro.com.
VEINTIOCHO PUNTO TRES (28.3) Para todos los efectos

de este Contrato Modificatorio se entenderá que una

comunicación fue recibida por la otra Parte, cuando sea

recibida por entrega personal o cuando exista una

120
2485

NOTARÍA TRIGÉSIMA NOVENA

conforme a procedimiento previsto en esta cláusaleo
VEINTIOCHO PUNTO CINCO (28.5) Los documentos que la -

Contratista presente en virtud de este Contrato Modificatorio a la
Secretaría, se sujetarán a lo dispuesto en la Ley Aplicable.
CLÁUSULA VIGÉSIMA NOVENA. EFECTO
MODIFICATORIO. VEINTINUEVE PUNTO UNO (29.1)
Efecto__Modificatorio.- VEINTINUEVE PUNTO UNO
PUNTO UNO (29.1.1) Este Contrato modifica al Contrato
Original, los Contratos Modificatorios Anteriores y Cualquier

modificación que se hubiese convenido con anterioridad a la
suscripción de este Contrato Modificatorio. VEINTINUEVE
PUNTO UNO PUNTO DOS (29.1.2) Queda entendido que con
la celebración de este Contrato Modificatorio, la Contratista
renuncia en forma irrevocable a cualquier reclamo o demanda o
indemnización que pudiese plantear contra el Ecuador, la
Secretaría, EP. PETROECUADOR y/o sus antecesoras, bajo
cualquier legislación, con ocasión o como consecuencia del
Contrato Original, los Contratos Modificatorios Anteriores y la
celebración y entrada en vigencia de este Contrato
Modificatorio. Se exceptúa de esta renuncia el derecho a la
defensa y reacción de la Contratista contra todos aquellos actos
del Ecuador, la Secretaría, EP.” PETROECUADOR y/o sus
antecesoras, que se produzcan con posterioridad a la Fecha
Efectiva y que sean derivados del Contrato Original o de los
Contratos Modificatorios Anteriores. Amparada en el derecho

x—_—_ _ —_—_—_o +4

Dr. Fernando Arregui Aguirre 121
NOTARIO

¿ou EN

de defensa, la Contratista podrá ejercer todas las acciones
administrativas, judiciales y/o arbitrales, incluyendo los
reclamos o demandas o indemnizaciones como consecuencia
directa de dichos actos posteriores a la Fecha Efectiva que sean
derivados del Contrato Original o de los Contratos
Modificatorios Anteriores. Se exceptúan también las acciones
judiciales y administrativas iniciadas antes de la Fecha Efectiva
de este Contrato. VEINTINUEVE PUNTO UNO PUNTO
TRES (29.1.3) La Contratista reconoce que el Ecuador, la
Secretaría, EP PETROECUADOR y/o sus antecesoras, salvo los
valores que como consecuencia de los procesos judiciales y
administrativos se vuelvan exigibles a favor de la Contratista, y
aquellos valores que consten en contratos, convenios o acuerdos
suscritos entre la Contratista y cualquier entidad del Estado que
se encuentren vigentes a la Fecha de Vigencia, nada le adeudan,
ni nada tiene la Contratista ni sus Compañías Relacionadas que
reclamarles a aquellos por ningún concepto, directa O
indirectamente relacionado con el Contrato Original y cualquiera
de sus Contratos Modificatorios Anteriores, ya sea por pérdida
de oportunidad, daño emergente O lucro cesante.
VEINTINUEVE PUNTO UNO PUNTO CUATRO (29.1.4)
En consecuencia, la Contratista libera de cualquier reclamo,
demanda o causa derivada de cualquier posible perjuicio o daño
que pudiese derivar directa o indirectamente de la entrada en
vigencia de este Contrato Modificatorio o de cualesquiera
condiciones en él contenidas al Ecuador, la Secretaría, EP
PETROECUADOR y/o sus antecesoras, sin perjuicio de lo
establecido en las cláusulas VEINTINUEVE PUNTO UNO

122
2uB7

NOTARÍA TRIGÉSIMA NOVENA

PUNTO DOS y VEINTINUEVE PUNTO UNO PUNTO TRES
(29.1.2 y 29.1.3.). CLÁUSULA TRIGÉS A
TRANSFERENCIA O CESIÓN DE ESTE CONTRA E E
TREINTA PUNTO UNO (30.1) Transferencia o Cesión « 0)

con Autorización Previa.- La Contratista no podrá transferir o E

ceder los derechos y obligaciones derivados de este Contrato
Modificatorio, total o parcialmente a favor de cualquier Persona,
sin previa autorización del Ministerio. Cualquier Transferencia
o Cesión realizada en contravención a esta cláusula será
considerada nula y dicho acto constituirá una causal de
caducidad, de conformidad con lo previsto en la Ley Aplicable y
en este Contrato Modificatorio. TREINTA PUNTO DOS (30.2)
Queda expresamente entendido y convenido que en caso de
Transferencia o Cesión regirán las condiciones y requisitos
establecidos en el Reglamento para la Transferencia o Cesión de
Derechos y Obligaciones de los Contratos de Hidrocarburos,
expedida en el Decreto Ejecutivo No. 1363 publicado en el
Registro Oficial Número Doscientos noventa y tres (293) de
veintisiete de marzo del dos mil uno, que reglamenta al artículo
Setenta y nueve (79) de la Ley de Hidrocarburos. TREINTA
PUNTO TRES (30.3) Responsabilidad.- En caso de que la
Transferencia o Cesión fuere parcial, la cedente seguirá siendo
responsable ante la Secretaría de las obligaciones, garantías y
compromisos transferidos luego de cualquier Transferencia o
Cesión parcial permitida según esta cláusula. TREINTA
PUNTO CUATRO (30.4) Solvencia y Capacidad.- En ningún
caso la Transferencia total o parcial, de los derechos y

obligaciones derivadas de este Contrato Modificatorio, podrá

Dr. Fernando Arregui Aguirre 123
NOTARIO

¿UE

originar el deterioro de la solvencia financiera y capacidad
operativa, administrativa, financiera y técnica de la Contratista,
ni podrá afectar negativamente los Planes contemplados en este
Contrato Modificatorio. TREINTA PUNTO CINCO (30.5)
Obligaciones Laborales y Tributarias.- Si la Transferencia O

Cesión fuere total, la responsabilidad de quien transfiere o del
cedente subsistirán respecto de las obligaciones de carácter
laboral y tributario que hubieren contraído antes de la
Transferencia o Cesión, con sujeción a la Ley Aplicable.
También será responsabilidad del cedente el Impuesto a la Renta
a que hubiere lugar como consecuencia de la utilidad obtenida en
dicha Transferencia o Cesión. TREINTA PUNTO SEIS (30.6)
Cambio de Control.- En la medida de lo posible, la Contratista y
su Casa Matriz se asegurarán de no ser objeto de un Cambio de
Control, durante la vigencia del Contrato Modificatorio, sin el
consentimiento previo de la Secretaría. Cualquier cambio de
control registrado deberá ser notificado a la Secretaría dentro del
plazo máximo de 60 días de producido. Lo previsto en este
punto será aplicable a la Contratista y a su Casa Matriz con
independencia de la forma en que esté organizada, ya sea a
través de la constitución de personas morales, de consorcios,
contratos o asociaciones sin personalidad jurídica propia.
CLÁUSULA TRIGÉSIMA PRIMERA. TERMINACIÓN Y
CADUCIDAD DE ESTE CONTRATO. TREINTA Y UNO
PUNTO UNO (31.1) Terminación.- Este Contrato Modificatorio
terminará a más de las causales previstas en la Ley de
Hidrocarburos y en este Contrato Modificatorio, por las
siguientes causas: TREINTA Y UNO PUNTO UNO PUNTO

124
—

3

2uB9

NOTARÍA TRIGÉSIMA NOVENA

UNO (31.1.1) Por vencimiento del Plazo de Vigencia o por
cumplimiento del objeto de este Contrato Modificatorió,—
TREINTA Y UNO PUNTO UNO PUNTO DOS (31.1.2)/ ¡Ey

Oh

acuerdo entre las Partes. TREINTA Y UNO PUNTO UN ?
PUNTO TRES (31.1.3) Por declaratoria de caducidad emitida”:
por el Ministerio conforme a la Ley de Hidrocarburos.
TREINTA Y UNO PUNTO UNO PUNTO CUATRO (31.1.4)
Por declaratoria judicial de quiebra de la Contratista. TREINTA
Y UNO PUNTO UNO PUNTO CINCO (31.1.5) Por Evento de
Insolvencia de la Contratista o de su Casa Matriz, declarada por
autoridad competente, a opción de la Secretaría. TREINTA Y
UNO PUNTO UNO PUNTO SEIS (31.1.6) Por extinción de la
personalidad jurídica de la Contratista o de su Casa Matriz.
TREINTA Y UNO PUNTO UNO PUNTO SIETE (1.1.7)
Por cesión de bienes de la Contratista o de su Casa Matriz en
beneficio de sus acreedores por haber sido privada del control de
sus propios asuntos debido a una orden de autoridad competente.
TREINTA Y UNO PUNTO UNO PUNTO OCHO (31.1.8)
Por sentencia ejecutoriada o por laudo arbitral que declare la
terminación de este Contrato Modificatorio. TREINTA Y UNO
PUNTO UNO PUNTO NUEVE (31.1.9) Por opción de
cualquiera de las Partes, cuando la otra Parte hubiese incumplido
sus principales obligaciones contractuales estipuladas en este
Contrato Modificatorio, incluyendo el derecho de terminación de
este Contrato Modificatorio por parte de la Secretaría por el
incumplimiento por parte de la Contratista de las actividades
contempladas en el Plan de Actividades y Plan de Desarrollo.
TREINTA Y UNO PUNTO UNO PUNTO DIEZ (31.1.10) En

Dr. Fernando Arregui Aguirre 125
NOTARIO
y

¿aid

caso de que cualquiera de las Partes deseare terminar este
Contrato Modificatorio por incumplimiento de alguna de las
obligaciones estipuladas en este Contrato Modificatorio que no
constituyan causa de caducidad, la Parte que se creyere
perjudicada recurrirá al procedimiento de solución de
controversias previsto en la cláusula trigésima tercera de este
Contrato Modificatorio. TREINTA Y UNO PUNTO DOS
(31.2) Procedimiento de Caducidad.- Previo a la declaratoria de
caducidad de este Contrato Modificatorio, se seguirá el siguiente
procedimiento: (a) La Secretaría o la ARCH notificará a la
Contratista con el o los incumplimientos a la Ley Aplicable, a
los Reglamentos o a este Contrato Modificatorio, concediéndole
un plazo de treinta días calendario, contados desde la fecha de
notificación, para que conteste, remedie, corrija, rectifique o
desvanezca los cargos. Sin embargo, si habiendo tomado tales
acciones este plazo resultare insuficiente para que la Contratista
pueda remediar, corregir o rectificar tal falta o incumplimiento y
ésta así lo demuestra, la Secretaría o la ARCH podrá concederle
un plazo adicional que, según cada caso, sea el necesario para
cumplir con lo dispuesto en esta cláusula. (b) Una'vez concluido
el plazo, con la contestación o sin ella, en los casos que
corresponda, la Secretaría o la ARCH solicitará en forma
motivada la caducidad de este Contrato Modificatorio al
inistro, quien lo tramitará y resolverá de conformidad con la
ey Aplicable. (c) El Ministro abrirá un expediente de
caducidad, y notificará a la Contratista con los incumplimientos,
concediéndole el plazo de sesenta (60) días calendario, para que

conteste, remedie, corrija o rectifique los incumplimientos, que

126
—e

2971
NOTARÍA TRIGÉSIMA NOVENA

originó el reclamo. (d) Agotado el procedimiento referido en
literal anterior, el Ministro emitirá la resolución /
corresponda, que deberá estar debidamente motivada!” y
informes legales, técnicos y económicos. La declaratoria. SS
caducidad deberá estar debidamente motivada a
criterios de valoración objetivos, como: gravedad de la
infracción, negligencia, daño producido, perjuicio al Estado, y
otros que se consideren pertinentes. TREINTA Y UNO
PUNTO DOS PUNTO UNO (31.2.1) Para el caso de la causal
prevista en el numeral Catorce del artículo Setenta y cuatro (74)
de la Ley de Hidrocarburos, el incumplimiento se generará
cuando como resultado de un Estudio Ambiental realizado de
conformidad con la Ley Aplicable, se detectaren daños al medio
ambiente (pasivos ambientales) imputables a la Contratista, y
ésta no iniciare o interrumpiere injustificadamente, en cualquier
momento, la remediación dispuesta por el Ministerio del
Ambiente y/o el Estudio Ambiental respectivo. En el Estudio
Ambiental constarán especificados los Daños Ambientales, así
como el programa y plazo para la remediación respectiva, que se
ejecutará por cuenta de la Contratista: En todo lo demás, se
observará el procedimiento establecido en la cláusula TREINTA
Y UNO PUNTO DOS (31.2). TREINTA Y UNO PUNTO
TRES (31.3) Efectos de la Declaratoria de Caducidad.- La
caducidad de este Contrato Modificatorio, implica la inmediata

terminación de este Contrato y la restitución al Estado del Área

del Contrato y la entrega de todos los equipos, herramientas,
maquinarias, información técnica actualizada y Otros elementos,

instalaciones industriales o de transporte y comercialización y

Dr. Fernando Arregui Aguirre 127
NOTARIO

A

demás muebles e inmuebles, adquiridos con destino a su uso en
las actividades objeto de este Contrato Modificatorio, sin costo
alguno para la Secretaría y el Estado ecuatoriano, y conlleva
además la ejecución automática de las garantías otorgadas
conforme a este Contrato Modificatorio. TREINTA Y UNO
PUNTO CUATRO (31.4) Sanciones para otros
Incumplimientos e Infracciones.- El incumplimiento de las
obligaciones estipuladas en este Contrato Modificatorio o la
infracción de la Ley de Hidrocarburos o sus Reglamentos que no
produzcan efectos de caducidad, se sancionará de acuerdo con lo
establecido en la referida Ley, sus reglamentos y este Contrato
Modificatorio, según sea el caso. CLÁUSULA TRIGÉSIMA
SEGUNDA. CONTRATOS ADICIONALES Y
MODIFICATORIOS. TREINTA Y DOS PUNTO UNO

(32.1) Yacimientos de Gas Natural Libre y Yacimientos de

Condensado de Gas.- En el caso de que la Contratista durante la *

ejecución de este Contrato  Modificatorio, descubriere
Yacimientos de Gas Natural Libre comercialmente explotables
localizados en el Área del Contrato, podrá suscribir contratos
adicionales para su explotación, de conformidad con lo previsto
en el artículo Treinta y dos (32) de la Ley de Hidrocarburos.
Igualmente, si se descubrieren Yacimientos de Condensado de
Gas cuya sola producción de líquidos resulte antieconómica las
Partes podrán celebrar un contrato adicional para la explotación
de los mismos. TREINTA Y DOS PUNTO DOS (32.2)
Reinyección y Quema de Gas Natural Asociado.- Sin perjuicio

de lo estipulado en la cláusula anterior, la Contratista podrá

reinyectar a los Yacimientos o utilizar para sus operaciones el

128
2973
NOTARÍA TRIGÉSIMA NOVENA

Gas Natural Asociado y el gas natural proveniente de-
Yacimientos de Condensado de Gas en las cantidades que Ss
necesarias para las operaciones de explotación y transporte DES M7
Petróleo Crudo. Para tales efectos, así como para quemar ¿e e
arrojar a la atmósfera el gas natural, la Contratista deberá contar ——
con la aprobación de la Secretaría o el Ministerio, según se
establece en la Ley de Hidrocarburos, la cual podrá ser negada
justificadamente. La utilización de estos gases no tendrá costo
alguno para la Contratista. TREINTA Y DOS PUNTO TRES
(32.3) Gas Natural Asociado.- El Gas Natural Asociado que se
obtenga en la explotación de Yacimientos, que no sea explotado
y utilizado por la Contratista según se establece en la cláusula
TREINTA Y DOS PUNTO DOS (32.2) será utilizado por la
Secretaría para su industrialización y comercialización, previo
acuerdo de las Partes. TREINTA Y DOS PUNTO TRES
PUNTO UNO (32.3.1) En los casos en que el Gas Natural
Asociado no pueda ser utilizado por la Contratista, o no sea

conveniente la industrialización y/o comercialización por parte
de la Secretaría, la Secretaría podrá autorizar sú quema, previa
justificación técnica y económica. TREINTA Y DOS PUNTO
CUATRO (32.4) Autorizaciones.- Para la celebración de los

contratos adicionales referidos en las cláusulas TREINTA bd
DOS PUNTO UNO y TREINTA Y DOS PUNTO DOS (32.1 y
32.2) se requerirá del acuerdo de las Partes, en el entendido de
que ellas no podrán negarse a llegar a un acuerdo sin justa causa.
Además, para que estos contratos sean válidos se requerirán los
informes necesarios de conformidad con la Ley Aplicable.
TREINTA Y DOS PUNTO CINCO (32.5) De la Recuperación

Dr. Fernando Arregui Aguirre 129
NOTARIO

29074

de Hidrocarburos Líquidos Condensados del Gas Natural
Asociado.- Cuando mediante la instalación de una planta

procesadora de campo fuere factible la recuperación de los
Hidrocarburos Líquidos Condensados del Gas Natural Asociado
producido por la Contratista, obtenidos después de los
separadores convencionales de campo, la Secretaría dispondrá de
dichos Hidrocarburos Líquidos Condensados del Gas Natural
Asociado recobrados, para lo cual realizará todas las inversiones
necesarias y pagará todos los gastos a partir de los separadores
convencionales de campo. La Secretaría podrá solicitar a la
Contratista la instalación y operación de equipos que permitan la
recuperación de Hidrocarburos Líquidos Condensados del Gas
Natural Asociado después de los separadores convencionales de
campo, debiendo la Secretaría realizar los respectivos
reembolsos o pagos que se convengan. TREINTA Y DOS
PUNTO SEIS (32.6) Contratos Modificatorios.- Habrá lugar a
la negociación y suscripción de contratos modificatorios a este
Contrato Modificatorio previo acuerdo de las Partes, conforme
lo previsto en la Ley Aplicable. TREINTA Y DOS PUNTO
SEIS PUNTO UNO (32.6.1) En caso de. celebración de
contratos modificatorios a este Contrato Modificatorio en los
cuales se varíe por circunstancias técnicas o económicas, en un
porcentaje igual o superior al veinte y cinco por ciento (25%) del
total de las inversiones estimadas para el Plan de Actividades
(Anexo B) las actividades e Inversiones comprometidas, se
deberá modificar proporcionalmente la tarifa correspondiente.
CLÁUSULA TRIGÉSIMA TERCERA. SOLUCIÓN DE
CONTROVERSIAS. TREINTA Y TRES PUNTO UNO

130
O

2475

NOTARÍA TRIGÉSIMA NOVENA

(33.1) Negociaciones Directas Obligatorias.- En todos loss
conflictos relacionados con la aplicación, inerpretaión ó
ejecución, incumplimiento, así como los efectos de

terminación anticipada o cualquier otra circunstancia relacionada.
con este Contrato Modificatorio, las Partes deberán intentar un
arreglo directo entre ellas. Para ello la Parte afectada deberá
presentar una solicitud de negociaciones directas. Para este
efecto, la Parte afectada someterá el desacuerdo al representante
legal de la otra Parte. Si dentro del plazo de treinta (30) días de
haberse referido el desacuerdo, o aquel plazo que acuerden las
Partes, éste no hubiere sido resuelto, se observará el
procedimiento previsto en la cláusula Treinta y tres punto dos,
Treinta y tres punto tres (33.2, 33.3) o en la Cláusula Treinta y
tres punto cuatro (33.4), según fuese el caso. TREINTA Y
TRES PUNTO DOS (33.2) Mediación Facultativa.- A falta de
alcanzar un arreglo directo de las Partes según la cláusula
TREINTA Y TRES PUNTO UNO (33.1), cualquiera de las
Partes podrá someter las diferencias al proceso de mediación (i)

a cualquier centro de mediación registrado por el Consejo de la
Judicatura o (ii) al procedimiento arbitral previsto en la cláusula
TREINTA Y TRES PUNTO CUATRO (33.4). TREINTA Y
TRES PUNTO TRES (33.3) Consultoría.- En caso de
discrepancias técnicas o económicas previstas en las cláusulas
Cinco punto tres, Ocho punto dos punto treinta y seis, Once
punto dos, Once punto tres, Doce punto seis punto tres, Trece
punto siete, Quince punto cuatro, Quince punto siete punto tres,
y Dieciocho punto seis (5.3, 8.2.36, 11.2, 11.3, 12.63, 137,
15.4, 15.7.3 y 18.6) de este Contrato Modificatorio, que no

Dr. Fernando Arregui Aguirre 131
NOTARIO

Ny SS,

v
2976

hayan sido resueltas amigablemente entre las Partes según la
cláusula Treinta y tres punto uno (33.1), la Contratista de manera
facultativa podrá referir las diferencias a un Consultor. El
Consultor no podrá pronunciarse sobre la aplicación de la ley
tributaria. TREINTA Y TRES PUNTO TRES PUNTO UNO
(33.3.1) Para estos efectos, la Parte afectada deberá notificar a la
Secretaría su decisión de someter el desacuerdo al dictamen de
un Consultor. TREINTA Y TRES PUNTO TRES PUNTO
DOS (33.3.2) Para la elección del Consultor, cada Parte
presentará a la otra una lista de tres nombres de candidatos
dentro del plazo de quince (15) días contados a partir de la
presentación de la solicitud de la Contratista. Si uno o más de los
Consultores propuestos aparecieren en ambas listas, el Consultor
será seleccionado de entre aquellos que figuren en ambas listas.
Si no hubiese candidatos coincidentes o no existiere acuerdo en
caso de ser dos o más los candidatos coincidentes, las Partes
harán sus mejores esfuerzos para designar al Consultor. Si no
hubiese acuerdo entre ellas para la designación dentro del plazo
de siete (7) días, 21 Consultor será designado, considerando la
materia a tratar, por sorteo de entre los que constan en el Anexo
M. El sorteo se realizará por pedido de cualquiera de las Partes
ante un notario público, debiendo notificar el Notario a la otra
arte con al menos cuarenta y ocho horas de anticipación a la
fecha del sorteo. TREINTA Y TRES PUNTO TRES PUNTO
TRES (33.3.3) El Consultor deberá ser nominado y designado
sobre la base de criterios de imparcialidad y conocimiento
técnico sobre la materia objeto de la Consultoría. TREINTA Y
TRES PUNTO TRES PUNTO CUATRO (33.3.4) Una vez

132
2977

NOTARÍA TRIGÉSIMA NOVENA

iniciado el procedimiento, no podrán existir reuniones directas

entre una de las Partes con el Consultor sin la autorización de

otra. Las Partes presentarán sus argumentos al Consultor den:

designación. Las Partes proporcionarán al Consultor toda la =>
información, por escrito o en audiencia oral con la evidencia que
consideren que razonablemente requiere para llegar a su
dictamen. TREINTA Y TRES PUNTO TRES PUNTO
CINCO (33.3.5) El Consultor designado elaborará y entregará el
dictamen a las Partes en el plazo de sesenta (60) días desde la
fecha de su designación. TREINTA Y TRES PUNTO TRES
PUNTO SEIS (33.3.6) Si surgiere una diferencia entre las
Partes acerca del sentido, interpretación o alcance del dictamen,
cualquiera de ellas podrá solicitar su corrección o aclaración
mediante comunicación dirigida al Consultor y a la otra Parte,
dentro del plazo de quince días de notificado el dictamen.
TREINTA Y TRES PUNTO TRES PUNTO SIETE (33.3.7)
El dictamen del Consultor tendrá efecto vinculante y será
definitivo para las Partes. TREINTA Y TRES PUNTO. TRES :
PUNTO OCHO (33.3.8) Sin embargo, dentro del plazo de
quince días de notificado el dictamen o la corrección o
aclaración, las Partes podrán solicitar la revisión de la decisión
x, conforme el procedimiento de arbitraje previsto en la cláusula
TREINTA Y TRES PUNTO CUATRO (33.4), únicamente en
los siguientes casos: (a) Si el Consultor se hubiere extralimitado
en el mandato otorgado; (b) Si se demuestra corrupción,
vinculación o conflicto de interés del Consultor en la materia

objeto de la controversia; y, (c) En caso que a alguna de las

Dr. Fernando Arregui Aguirre 133
NOTARIO
078

Partes se le hubiese negado el derecho a la defensa, conforme los
plazos previstos en esta cláusula. TREINTA Y TRES PUNTO
TRES PUNTO NUEVE (33.3.9) El inicio del arbitraje
suspenderá la decisión del Consultor. TREINTA Y TRES
PUNTO TRES PUNTO DIEZ (33.3.10) Los gastos y
honorarios que demande la intervención del Consultor serán por
cuenta de la Parte solicitante, a menos que la Secretaría
decidiese que sean por cuenta de las dos Partes, en proporciones
iguales. Para estos efectos la Contratista solicitará el
pronunciamiento respectivo a la Secretaría al momento de
notificar la intención de contar con un consultor conforme la
cláusula TREINTA Y TRES PUNTO TRES PUNTO UNO
(33.3.1). TREINTA Y TRES PUNTO CUATRO (33.4)
Arbitraje.- En todos los conflictos relacionados con la
aplicación, interpretación, ejecución, incumplimiento, así como
los efectos de una terminación anticipada del contrato o
cualquier violación de la Ley Aplicable u otra circunstancia
relacionada con este Contrato Modificatorio, que no hayan sido
solucionadas por negociaciones directas según la cláusula
TREINTA Y TRES PUNTO UNO (33.1), o en virtud de la
mediación según la cláusula TREINTA Y TRES PUNTO DOS
(33.2), o que no hayan sido sometidas a dictamen de un
Consultor según la cláusula TREINTA Y TRES PUNTO TRES
(33.3) serán resueltas definitivamente mediante un arbitraje ad-
hoc al amparo del Reglamento de Arbitraje de la Comisión de
las Naciones Unidas para el Derecho Mercantil Internacional,
UNCITRAL del año mil novecientos setenta y seis. El arbitraje

será administrado según su cuantía por (i) la Corte Permanente

134
2979
NOTARÍA TRIGÉSIMA NOVENA

de Arbitraje con sede en La Haya, en casos cuya cuantía segs
indeterminada o supere los diez (10) millones de Dólares; y el
el Centro de Arbitraje y Mediación de la Cámara de Comercio"

40,

FIG EST

8)

VNaN

dl

de Quito en los demás casos. TREINTA Y TRES PUNTO 0

CUATRO PUNTO UNO (33. 4.1) El lugar del arbitraje será: (a)
Santiago de Chile, Chile, en el caso de la cláusula Treinta y tres
punto cuatro (33.4)(i) y (b) Quito, Ecuador en el caso de la
cláusula Treinta y tres punto cuatro (33.4X). TREINTA Y
TRES PUNTO CUATRO PUNTO DOS (33.4.2) El idioma del
procedimiento será el castellano. Cualquiera de las Partes podrá
presentar pruebas testimoniales o documentales en un idioma
distinto al castellano, siempre que esa Parte le provea a la otra
Parte una traducción escrita al castellano de dicha prueba
testimonial o documental. TREINTA Y TRES PUNTO
CUATRO PUNTO TRES (33.4.3) El arbitraje será en Derecho
y la normativa aplicable al fondo de la controversia será el
derecho ecuatoriano. TREINTA Y TRES PUNTO CINCO
(33.5) Constitución del Tribunal Arbitral.- El Tribunal Arbitral
estará compuesto por tres (3) miembros. Cada una de las Partes
designará a un árbitro, y el tercero, que actuará como Presidente
del Tribunal Arbitral, será designado de común acuerdo por los
dos árbitros designados. Si una Parte se abstiene de designar a

árbitro dentro de los cuarenta y cinco (45) días calendario

ontados a partir de la notificación del inicio del procedimiento,

o si los dos árbitros no se ponen de acuerdo en cuanto a la
designación del Presidente del Tribunal Arbitral dentro de los
cuarenta y cinco (45) días contados a partir de la fecha de

designación de los primeros dos árbitros, cualquiera de las Partes

Dr. Fernando Arregui Aguirre 135
NOTARIO
2980

podrá solicitar su designación (a) al Secretario de la Corte
Permanente de Arbitraje con sede en La Haya en el caso de la
cláusula Treinta y tres punto cuatro (33.4)(3), o (b) al Director
del Centro de Arbitraje y Mediación de la Cámara de Comercio
de Quito en el caso de la cláusula Treinta y tres punto cuatro
(33.4)Gi). Los árbitros para los arbitrajes administrados por la
Corte Permanente de Arbitraje con sede en La Haya no deberán
tener la misma nacionalidad de las Partes, salvo pacto en
contrario. TREINTA Y TRES PUNTO SEIS (33.6) Elección.-
El arbitraje previsto en esta cláusula valdrá como elección de vía
para la resolución de las desavenencias derivadas de este
Contrato Modificatorio así como también será la vía para la
resolución de controversias derivadas de cualquier Tratado sobre
Promoción y Protección de Inversiones que pudiera ser invocado
por la Contratista. TREINTA Y TRES PUNTO SIETE (33.7)
Exclusión de ciertas materias del ámbito del arbitraje y
atribución de jurisdicción a tribunales y cortes nacionales.-
Todas las controversias que se deriven de una declaratoria de
caducidad o guarden relación con sus efectos, no podrán ser
resueltas mediante arbitraje y deberán ser resueltas por los
tribunales competentes del Ecuador. Las controversias sobre
actos de la administración tributaria serán resueltas por los
tribunales competentes del Ecuador. TREINTA Y OCHO
(33.8) Costos.- El costo del procedimiento será cubierto en

partes iguales, a no ser que el Tribunal, en su laudo, decida lo
contrario. TREINTA Y TRES PUNTO NUEVE (33.9)
Ejecución del Laudo.- El Laudo que dicte el Tribunal Arbitral

será de cumplimiento obligatorio para las Partes, sin perjuicio de

136
—

SE

¿3481

NOTARÍA TRIGÉSIMA NOVENA

los recursos previstos por la ley del lugar del arbitraje (lex

arbitri), CLÁUSULA  TRIGÉSIMA CUARTA. STA

TREINTA Y CUATRO PUNTO (34.1) Transferencia de
Tecnología.- La Contratista se compromete a propiciar, facilitar.
y permitir en términos razonables sus experticias técnicas y
tecnologías apropiadas para que sean usadas para la prestación
de los servicios, incluyendo aquellas tecnologías que mejor
puedan incrementar el rendimiento económico o los resultados
de los Yacimientos desarrollados y operados según este Contrato
Modificatorio. La Contratista se compromete también a
esforzarse para que el personal ecuatoriano que sea contratado o
asignado a posiciones gerenciales o técnicas dentro de la
organización de la Contratista, reciba adiestramiento en el uso de
tales tecnologías cuando la Contratista las utilicen en el
Proyecto. TREINTA Y CUATRO PUNTO UNO PUNTO
UNO (34.1.1) La Contratista se compromete a propiciar, facilitar
y permitir la transferencia de tecnología a la Secretaría, a las
empresas nacionales que participen en la ejecución del Proyecto.
TREINTA Y CUATRO PUNTO DOS (34.2) Renuncia de
Derechos.- El hecho de que las Partes se abstengan de ejercer

todos o cualesquiera de sus derechos según este Contrato
Modificatorio o conforme a cualesquiera Ley Aplicable, o
incurra en cualquier demora en ejercerlos, no constituye ni se
podrá interpretar como una renuncia a esos derechos. — Si
cualquiera de las Partes omite notificarle a la otra un
incumplimiento de los términos y condiciones de este Contrato

Modificatorio, dicha omisión no constituirá una dispensa de

Dr. Fernando Arregui Aguirre 137
NOTARIO

ZMB2

dicho incumplimiento. TREINTA Y CUATRO PUNTO TRES
(34.3) Partes Independientes.- Las Partes declaran que a través
de este Contrato Modificatorio, no se constituye una asociación
o sociedad entre ellas. Ninguna Parte tendrá la autoridad o el
derecho, o presentarse como si los tuviese, de asumir, crear,
modificar o extinguir cualquier obligación de cualquier tipo,
expresa o implícita, en nombre o por cuenta de cualquier otra
Parte. La Contratista será considerada en todo momento como
una contratista independiente de servicios y será responsable de
sus propias acciones. TREINTA Y CUATRO PUNTO
CUATRO (34.4) Terceros Beneficiarios.- Salvo en la medida en
que se haya acordado expresamente lo contrario dentro de este
Contrato Modificatorio, este Contrato Modificatorio y todas y
cada una de sus estipulaciones son del beneficio exclusivo de las

Partes y sus cesionarios autorizados. Por tanto se entiende que
este Contrato Modificatorio tiene un carácter intuitu personae.
TREINTA Y CUATRO PUNTO CINCO (34.5)
Divisibilidad.- Si algún tribunal, tribunal arbitral, árbitro o

jurisdicción competente considera ilegal, inválida o inejecutable

alguna de las disposiciones O partes de este Contrato
Modificatorio o su aplicación: (1) esas disposiciones o partes
podrán ser totalmente separadas del resto de las disposiciones
contractuales; (ii) este Contrato Modificatorio se interpretará y
hará valer como si dicha disposición o parte ilegal, inválida o
inejecutable jamás hubiere formado parte del mismo; y (iii) las
demás disposiciones de este Contrato Modificatorio continuarán
en pleno vigor y efecto, y no se verán afectadas por la

disposición o parte ilegal, inválida o inejecutable o por su

138
que 3
NOTARÍA TRIGÉSIMA NOVENA

separación de este Contrato Modificatorio. Asimismo, en lugar

de dicha disposición o parte ilegal, inválida o inejecutable, las/ SE

Partes negociarán de buena fe el reemplazo de la misma, cof |
términos tan similares a ella como sea posible, y que tengan
Carácter legal, válido y ejecutable. TREINTA Y CUATRO
PUNTO SEIS (34.6) Compromiso contra la Corrupción.- La
Contratista declara y asegura que no ha hecho ni ofrecido y que
se compromete a no hacer ni ofrecer pagos, préstamos u
obsequios de dinero u objetos de valor, directa o indirectamente
a (i) un funcionario de autoridad pública competente alguna ni a
empleados de la Secretaría o del Ministerio; (ii) un movimiento
o partido político o miembro del mismo; (iii) cualquier otra
persona, cuando la Parte sepa o haya tenido motivos para saber
que cualquier parte de dicho pago, préstamo u obsequio será
entregada O pagada directa o indirectamente a cualquier
funcionario o empleado público, candidato, partido político o
miembro de éste; o (iv) a cualquier otra Persona o ente, cuando

ese pago pudiere violar las leyes de cualquier jurisdicción
pertinente. La Secretaría podrá dar por terminado este Contrato
Modificatorio en caso que se comprobase a través del debido
proceso que la Contratista ha incumplido la legislación aplicable
en materia de prácticas de corrupción. La Contratista se obliga a
tomar todas las medidas necesarias y razonables para garantizar
que sus Subcontratistas, agentes o representantes involucrados
en la ejecución de este Contrato Modificatorio cumplan con
todas las Leyes Aplicables, incluyendo especialmente aquellas
normas que regulan la corrupción administrativa. TREINTA Y
CUATRO PUNTO SIETE (34.7) Negociación de este Contrato

Dr. Fernando Arregui Aguirre 139
NOTARIO
¿98d

Modificatorio.- Las Partes declaran y reconocen que todas las

cláusulas, anexos, términos, condiciones y, en general, todo el

contenido de este Contrato Modificatorio han sido totalmente

negociados, redactados y aceptados por ambas Partes de buena

fe y, en consecuencia, ninguna Parte puede alegar en beneficio

propio el desconocimiento de este Contrato Modificatorio o la

autoría de ciertos términos y condiciones de este Contrato

Modificatorio a la otra Parte. Asimismo, las Partes

especificamente declaran y garantizan haber contado con la
representación legal apropiada, en el curso de la negociación y
redacción de este Contrato Modificatorio. CLÁUSULA
TRIGÉSIMA QUINTA. REGISTROS, CUANTIA Y
GASTOS. TREINTA Y CINCO PUNTO UNO (35.1) Gastos.-
Los gastos que ocasione la celebración de este Contrato
Modificatorio y su registro serán cubiertos por la Contratista.
TREINTA Y CINCO PUNTO DOS (35.2) Cuantía.- Por su
naturaleza, este Contrato Modificatorio es de cuantía
indeterminada. TREINTA Y CINCO PUNTO TRES (35.3)
Registro de este Contrato.- Dentro del plazo de treinta (30) días
siguientes contados desde la fecha de suscripción de este
Contrato Modificatorio, la Contratista deberá inscribirlo en el
Registro de Hidrocarburos. TREINTA Y CINCO PUNTO
CUATRO (35.4) Ejemplares.- La Contratista entregará diez (10)
copias certificadas de este Contrato Modificatorio a la
Secretaría, la que dentro del término de treinta (30) días,
contados a partir de la Fecha de Vigencia, entregará a la
Contraloría General del Estado, Procuraduría General del
Estado, al Ministerio de Finanzas, al Ministerio del Ambiente,

140
—,

yea
a]

á NOTARÍA TRIGÉSIMA NOVENA
A MA PUE

s
Servicio de Rentas Internas y Banco Central del Ecuador. és
señor Notario, se servirá agregar las demás cláusulas de rigo

la minuta firmada por el abogado Andrés Donoso, con matrícula —
profesional número ocho mil cincuenta del Colegio de abogados
Pichincha, la misma que queda elevada a escritura pública con
todo el valor legal. Para sú otorgamiento se observaron todos los
preceptos legales del caso. Y leída que les fue integramente la
presente por mi el Notario, a los comparecientes, se ratifican y
firman conmigo en unidad de acto de todo lo cual doy fe.

ING. RAMIRO CAZAR AYALA
cc /203224/7

G XING
APODERADO GENERAL DE PETROORIENTAL S.A.

A

(€xmMMMMMN¿¿¿¿¿¿
Dr. Fernando Arregui Aguirre 141

NOTARIO
2986

er en ble HIS

APODERADO GENERAL DE OVERSEAS PETROLEUM
AND INVESTMENT CORPORATION

A
CAO MINQU.

PASP. P- v093/b4b Cocha

142
Ministerio de .
302 Recursos Naturales
No Renovables

MINISTERIO DE RECURSOS NATURALES NO
RENOVABLES

GOBIERNO NACIONAL DE
LA REPÚBLICA DEL ECUADOR

SECRETARÍA DE HIDROCARBUROS
REGISTRO DE HIDROCARBUROS

En cumplimiento a lo dispuesto en el artículo 12 de la Ley de Hidrocarburos, en
concordancia con el Acuerdo Ministerial Nro. 11549 de 3 de agosto de 1973,
INSCRIBO en el Registro de Hidrocarburos el Contrato Modificatorio a Contrato
de Prestación de Servicios para la Exploración y Explotación de Hidrocarburos
(PETROLEO CRUDO), en el Bloque Diecisiete de la Región Amazónica
Ecuatoriana, suscrito el 23 de noviembre del 2010 entre el Estado ecuatoriano
a través de la Secretaría de Hidrocarburos y las Compañías PETROORIENTAL
S.A., y OVERSEAS PETROLEUM AND INVESTMENT CORPORATION, el que
se registra a folios 2845 al 3462.- Quito, a Veinte y dos de diciembre de dos
mil diez.

Ing. Ramiro Cazar Ayala
SECRETARIO DE HIDROCARBUROS
